--------------------------------------------------------------------------------

HANGER ORTHOPEDIC GROUP, INC.,
as Issuer

10 1/4% SENIOR NOTES DUE 2014

_________________

INDENTURE

Dated as of May 26, 2006

_________________

WILMINGTON TRUST COMPANY,
as Trustee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        This INDENTURE dated as of May 26, 2006, is by and among Hanger
Orthopedic Group, Inc., a Delaware corporation (the “Company”), the Subsidiary
Guarantors listed on the signature pages hereto, and Wilmington Trust Company,
as trustee (the “Trustee”).

        The Company, the Subsidiary Guarantors and the Trustee agree as follows
for the benefit of each other and for the equal and ratable benefit of the
Holders of the 10 1/4% Senior Notes due 2014 (the “Notes”):


ARTICLE 1.


DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01.     Definitions.

        For all purposes of this Indenture, except as otherwise expressly
provided or unless the context otherwise requires:

        “144A Global Note” means the Global Note in the form of Exhibit A hereto
bearing the Global Note Legend and the Private Placement Legend and deposited
with and registered in the name of the Depositary or its nominee that will be
issued in a denomination equal to the outstanding principal amount of the Notes
sold in reliance on Rule 144A.

        “Acquired Debt” means, with respect to any specified Person:

        (1)        Indebtedness of any other Person existing at the time such
other Person is merged with or into or became a Subsidiary of such specified
Person, whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of, such specified Person; and

        (2)        Indebtedness secured by a Lien encumbering any asset acquired
by such specified Person.

        “Additional Interest” has the meaning set forth in the Registration
Rights Agreement.

        “Additional Notes” means any Notes (other than Initial Notes and
Exchange Notes) issued under this Indenture in accordance with Sections 2.02 and
4.09 hereof, as part of the same series as the Initial Notes.

        “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

        “Agent” means any Registrar, co-registrar, Paying Agent or additional
paying agent.

        “Applicable Procedures” means, with respect to any transfer, redemption
or exchange of or for beneficial interests in any Global Note, the rules and
procedures of the Depositary, Euroclear and Clearstream that apply to such
transfer, redemption or exchange.

        “Ares” means Ares Management LLC or any of its Affiliates, any
investment fund solely managed by any of them, or any Affiliate of any such
investment fund.

        “Asset Sale” means the sale, lease, conveyance or other disposition of
any assets or rights; provided that the sale, conveyance or other disposition of
all or substantially all of the assets of the Company and its Restricted
Subsidiaries taken as a whole will be governed by the Section 4.18 and/or
Section 5.01 and not by Section 4.12.

--------------------------------------------------------------------------------

        Notwithstanding the preceding, the following items will not be deemed to
be Asset Sales:

        (1)        any single transaction or series of related transactions that
involves assets or rights having a fair market value of less than $1.0 million;

        (2)        a transfer of assets or rights between or among the Company
and its Restricted Subsidiaries or between or among the Company’s Restricted
Subsidiaries;

        (3)        the sale, lease or other disposition of equipment, inventory,
accounts receivable or other assets or rights in the ordinary course of
business; and

        (4)        a Restricted Payment or Permitted Investment that is
permitted by Section 4.10.

        “Attributable Debt” in respect of a sale and leaseback transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction, including any period for which such
lease has been extended or may, at the option of the lessor, be extended. Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP.

        “Bankruptcy Law” means Title 11, U.S. Code or any similar federal, state
or foreign law for the relief of debtors.

        “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

        “Board of Directors” means:

        (1)        with respect to a corporation, the board of directors of the
corporation;

        (2)        with respect to a partnership, the board of directors of the
general partner of the partnership; and

        (3)        with respect to any other Person, the board or committee of
such Person serving a similar function.

        “Board Resolution” means a copy of a resolution certified by the
Secretary or an Assistant Secretary of the applicable Person to have been duly
adopted by the Board of Directors of such Person and to be in full force and
effect on the date of such certification, and delivered to the Trustee.

        “Business Day” means any day other than a Legal Holiday.

        “Capital Lease Obligation” means, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

        “Capital Stock” means:

2

--------------------------------------------------------------------------------

        (1)        in the case of a corporation, any and all shares, including
common stock and preferred stock;

        (2)        in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

        (3)        in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

        (4)        any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

        “Cash Equivalents” means:

        (1)        United States dollars;

        (2)        securities issued or directly and fully guaranteed or insured
by the United States government or any agency or instrumentality of the United
States government (provided that the full faith and credit of the United States
is pledged in support of those securities) having maturities of not more than
six months from the date of acquisition;

        (3)        certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any lender party to the Credit Agreement or with
any domestic commercial bank having capital and surplus in excess of $500.0
million and a Thomson Bank Watch Rating of “B” or better;

        (4)        repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (2) and (3)
above entered into with any financial institution meeting the qualifications
specified in clause (3) above;

        (5)        commercial paper having the highest rating obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Rating Services and in each
case maturing within six months after the date of acquisition; and

        (6)        money market funds at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (1) through (5) of
this definition.

        “Change of Control” means the occurrence of any of the following:

        (1)        any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company to any Person or group of related Persons for purposes
of Section 13(d) of the Exchange Act (a “Group”), together with any Affiliates
thereof (whether or not otherwise in compliance with the provisions of this
Indenture), other than to a Permitted Holder;

        (2)        the approval by the holders of Capital Stock of the Company
of any plan or proposal for the liquidation or dissolution of the Company
(whether or not otherwise in compliance with the provisions of this Indenture);

        (3)        any Person or Group other than the Permitted Holder shall be
or become the owner, directly or indirectly, beneficially or of record, of
shares representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Company;

        (4)        the replacement of a majority of the Board of Directors of
the Company over a two-year period from the directors who constituted the Board
of Directors of the Company at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board of Directors then still in office who either were members of such Board of
Directors at the beginning of such period or whose election as a member of such
Board of Directors was previously so approved; or

3

--------------------------------------------------------------------------------

        (5)        the Company consolidates with, or merges with or into, any
Person other than a Permitted Holder, or any Person, other than a Permitted
Holder, consolidates with, or merges with or into, the Company, in any such
event pursuant to a transaction in which any of the Company’s outstanding Voting
Stock or the outstanding Voting Stock of such other Person is converted into or
exchanged for cash, securities or other property, other than any such
transaction where the Company’s Voting Stock outstanding immediately prior to
such transaction is converted into or exchanged for Voting Stock (other than
Disqualified Stock) of the surviving or transferee Person constituting a
majority of the outstanding shares of such Voting Stock of such surviving or
transferee Person (immediately after giving effect to such issuance).

        “Clearstream” means Clearstream Banking S.A. and any successor thereto.

        “Code” means the Internal Revenue Code of 1986, as amended.

        “Consolidated Cash Flow” means, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus:

        (1)        an amount equal to any extraordinary loss plus any net loss
realized by such Person or any of its Subsidiaries in connection with an Asset
Sale, to the extent such losses were deducted in computing such Consolidated Net
Income; plus

        (2)        provision for taxes based on income or profits of such Person
and its Restricted Subsidiaries for such period, to the extent that such
provision for taxes was deducted in computing such Consolidated Net Income; plus

        (3)        consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued and whether or
not capitalized (including, without limitation, amortization of debt issuance
costs and original issue discount, non-cash interest payments, the interest
component of any deferred payment obligations, the interest component of all
payments associated with Capital Lease Obligations, imputed interest with
respect to Attributable Debt, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations), to the extent that any such expense was deducted in computing such
Consolidated Net Income; plus

        (4)        depreciation, amortization (including amortization of
goodwill, financing costs and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period) and other non-cash
expenses (excluding any such non-cash expense to the extent that it represents
an accrual of or reserve for cash expenses in any future period) of such Person
and its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income; plus

        (5)        any expenses or charges related to any public or private sale
of Capital Stock of the Company, Permitted Investment, acquisition,
recapitalization or Indebtedness permitted to be incurred under this Indenture
(in each case whether or not consummated) or to the Transactions and, in each
case, deducted in such period in computing Consolidated Net Income; plus

        (6)        the amount of any non-recurring restructuring charges or
reserves deducted in such period in computing Consolidated Net Income, including
any one-time, non-recurring costs incurred in connection with the closure and/or
consolidation of facilities; plus

        (7)        any other non-cash charges, including any write off or write
downs, reducing Consolidated Net Income for such period (provided that if any
such non-cash charges represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated Cash Flow to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period and the
reversal of any accrual of, or cash reserve for, anticipated charges in any
period where such accrual or reserve is no longer required); minus

4

--------------------------------------------------------------------------------

        (8)        any non-cash items increasing such Consolidated Net Income
for such period, other than the accrual of revenue in the ordinary course of
business,

in each case, on a consolidated basis and determined in accordance with GAAP.

        “Consolidated Lease Expense” means, with respect to any specified Person
for any period, the aggregate rental obligations of the specified Person and its
consolidated Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP payable in respect of such period under leases of real
and/or personal property (net of income from subleases of such properties, but
including taxes, insurance, maintenance and similar expenses that the lessee is
obligated to pay under the terms of such leases), whether or not such
obligations are reflected as liabilities or commitments on a consolidated
balance sheet of the specified Person and its Restricted Subsidiaries or in the
notes thereto.

        “Consolidated Net Income” means, with respect to any specified Person
for any period, the aggregate of the Net Income of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with GAAP; provided that:

        (1)        the Net Income (but not loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
distributions paid in cash to the specified Person or a Restricted Subsidiary of
the Person;

        (2)        the Net Income of any Restricted Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

        (3)        the cumulative effect of a change in accounting principles
will be excluded;

        (4)        the write-off of any debt issuance costs incurred in
connection with the Transactions will be excluded; and

        (5)        any non-cash impairment charges relating to goodwill on the
Company’s balance sheet as of the date of this Indenture resulting from the
application of Statement of Financial Accounting Standards No. 142 (or any
successor statement) will be excluded.

        “Consolidated Secured Debt Ratio” as of any date of determination means,
the ratio of (1) Consolidated Total Indebtedness of the Company that is secured
by Liens as of the end of the most recent fiscal period for which internal
financial statements are available immediately preceding the date on which such
event for which such calculation is being made shall occur to (2) Consolidated
Cash Flow of the Company for the most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such event for which such calculation is being made shall occur,
in each case with such pro forma adjustments to Consolidated Total Indebtedness
and Consolidated Cash Flow as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Fixed Charge Coverage
Ratio.

        “Consolidated Total Indebtedness” means, as of any date of
determination, an amount equal to the sum of (1) the aggregate amount of all
outstanding Indebtedness of the Company and its Restricted Subsidiaries on a
consolidated basis consisting of Indebtedness for borrowed money. Obligations in
respect of Capital Lease Obligations and debt obligations evidenced by
promissory notes and similar instruments and (2) the aggregate amount of all of
the outstanding Disqualified Stock of the Company and all preferred stock of its
Restricted Subsidiaries on a consolidated basis, with the amount of such
Disqualified Stock and preferred stock equal to the greater of their respective
voluntary or involuntary liquidation preferences and maximum fixed repurchase
prices, in each case determined on a consolidated basis in accordance with GAAP.
For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock or preferred stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or preferred
stock as if such Disqualified Stock or preferred stock were purchased on the
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Indenture, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock or preferred stock, such fair
market value shall be determined reasonably and in good faith by the Company.

5

--------------------------------------------------------------------------------

        “Corporate Trust Office of the Trustee” shall be at the address of the
Trustee specified in Section 12.02 hereof or such other address as to which the
Trustee may give notice to the Company.

        “Credit Agreement” means that certain Credit Agreement, dated as of the
date hereof, by and among the Company, the Subsidiary Guarantors and Citicorp
North America, Inc., as administrative agent, and the lenders party thereto,
including any related notes, guarantees, security and collateral documents,
instruments and agreements executed in connection therewith, and in each case as
amended, modified, renewed, refunded, replaced, restructured, restated or
refinanced (including any agreement to extend the maturity thereof and adding
additional borrowers or guarantors) from time to time under the same or any
other agent, lender or group of lenders and including increasing the amount of
available borrowings thereunder; provided that such increase is permitted by
Section 4.09 hereof.

        “Credit Facilities” means one or more debt facilities or agreements
(including, without limitation, the Credit Agreement) or commercial paper
facilities or indentures, in each case with investment or commercial banks or
other institutional lenders providing for revolving credit loans, term loans,
notes, debentures, securities, receivables financing (including through the sale
of receivables to such lenders or to special purpose entities formed to borrow
from such lenders against such receivables) or letters of credit, in each case,
as amended, restated, modified, renewed, refunded, replaced, restructured,
restated or refinanced (including any agreement to extend the maturity thereof
and adding additional borrowers or guarantors) in whole or in part from time to
time and including increasing the amount of available borrowings thereunder;
provided that such increase is permitted by Section 4.09.

        “Custodian” means, with respect to the Notes issuable or issued in whole
or in part in global form, the Person specified in Section 2.03 hereof as
Custodian with respect to the Notes, any and all successors thereto appointed as
custodian hereunder and having become such pursuant to the applicable provisions
of this Indenture.

        “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.

        “Definitive Note” means a certificated Note registered in the name of
the Holder thereof and issued in accordance with Section 2.06 hereof, in
substantially the form of Exhibit A hereto except that such Note shall not bear
the Global Note Legend and shall not have the “Schedule of Exchanges of
Interests in the Global Note” attached thereto.

        “Depositary” means, with respect to the Notes issuable or issued in
whole or in part in global form, the Person specified in Section 2.03 hereof as
the Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provisions of this Indenture.

        “Disqualified Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the date on which the Notes mature. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Company to repurchase such Capital Stock upon the occurrence of a Change of
Control or an Asset Sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Company may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with Section 4.10.

6

--------------------------------------------------------------------------------

        “Distribution Compliance Period” means the 40-day distribution
compliance period as defined in Regulation S.

        “Domestic Subsidiary” means any Restricted Subsidiary of the Company
that was formed under the laws of the United States or any state of the United
States or the District of Columbia or that guarantees or otherwise provides
direct credit support for any Indebtedness of the Company.

        “Equity Interests” means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

        “Euroclear” means Euroclear Bank, S.A./N.V., as operator of the
Euroclear systems, and any successor thereto.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

        “Exchange Notes” means Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.

        “Exchange Offer” has the meaning set forth in the Registration Rights
Agreement.

        “Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

        “Existing Indebtedness” means Indebtedness of the Company and its
Subsidiaries (other than Indebtedness under the Credit Agreement) in existence
on the date of this Indenture, until such amounts are repaid.

        “Existing Preferred Stock” means the Company’s 7% Redeemable Preferred
Stock outstanding on the Issue Date.

        “Fixed Charge Coverage Ratio” means, with respect to any specified
Person for any period, the ratio of the Consolidated Cash Flow of such Person
and its Restricted Subsidiaries for such period to the Fixed Charges of such
Person and its Restricted Subsidiaries for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases or redeems any Indebtedness (other than ordinary
working capital borrowings) or issues, repurchases or redeems preferred stock
subsequent to the commencement of the period for which the Fixed Charge Coverage
Ratio is being calculated and on or prior to the date on which the event for
which the calculation of the Fixed Charge Coverage Ratio is made (the
“Calculation Date”), then the Fixed Charge Coverage Ratio will be calculated
giving pro forma effect to such incurrence, assumption, Guarantee, repayment,
repurchase or redemption of Indebtedness, or such issuance, repurchase or
redemption of preferred stock, and the use of the proceeds therefrom as if the
same had occurred at the beginning of the applicable four-quarter reference
period; provided, however, that the Fixed Charges of such Person attributable to
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis will be computed based on the average daily balance of such
Indebtedness during the four-quarter reference period and using the interest
rate in effect at the end of such period.

        In addition, for purposes of calculating the Fixed Charge Coverage
Ratio:

        (1)        acquisitions that have been made by the specified Person or
any of its Restricted Subsidiaries, including through mergers or consolidations
and including any related financing transactions, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date will be given pro forma effect (calculated in accordance with
Regulation S-X promulgated under the Securities Act) as if they had occurred on
the first day of the four-quarter reference period and Consolidated Cash Flow
for such reference period will be calculated without giving effect to clause (3)
of the proviso set forth in the definition of Consolidated Net Income;

7

--------------------------------------------------------------------------------

        (2)        the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
disposed of prior to the Calculation Date, will be excluded; and

        (3)        the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Restricted Subsidiaries following the Calculation
Date;

        provided that whenever pro forma effect is to be given to an acquisition
or a disposition, the amount of income or earnings related thereto (including
the incurrence of any Indebtedness and any pro forma expense and cost reductions
that have occurred or are reasonably expected to occur, regardless of whether
those expense and cost reductions could then be reflected in pro forma financial
statements in accordance with Regulation S-X promulgated under the Securities
Act or any regulation or policy of the SEC related thereto) shall be reasonably
determined in good faith by one of the Company’s responsible senior financial or
accounting officers.

        “Fixed Charges” means, with respect to any specified Person for any
period, the sum, without duplication, of:

        (1)        the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued and whether or
not capitalized (including, without limitation, amortization of debt issuance
costs and original issue discount, non-cash interest payments, the interest
component of any deferred payment obligations, the interest component of all
payments associated with Capital Lease Obligations, imputed interest with
respect to Attributable Debt, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations); plus

        (2)        any interest expense on Indebtedness of another Person that
is Guaranteed by such Person or one of its Restricted Subsidiaries or secured by
a Lien on assets of such Person or one of its Restricted Subsidiaries, whether
or not such Guarantee or Lien is called upon; plus

        (3)        the product of (a) all dividends, whether paid or accrued and
whether or not in cash, on any series of preferred stock of such Person or any
of its Restricted Subsidiaries, other than dividends on Equity Interests payable
solely in Equity Interests of such Person (other than Disqualified Stock) or to
such Person or one of its Restricted Subsidiaries, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, on a consolidated basis and in accordance
with GAAP.

        “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect on the date of this Indenture.

        “Global Note Legend” means the legend set forth in Section 2.06(g)(ii),
which is required to be placed on all Global Notes issued under this Indenture.

        “Global Notes” means the global Notes in the form of Exhibit A hereto
issued in accordance with Article 2 hereof.

        “Government Securities” means securities that are:

        (1)        direct obligations of the United States of America for the
timely payment of which its full faith and credit is pledged; or

8

--------------------------------------------------------------------------------

        (2)        obligations of a Person controlled or supervised by and
acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case, are not
callable or redeemable at the option of the issuers thereof, and shall also
include a depository receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such Government Securities
or a specific payment of principal of or interest on any such Government
Securities held by such custodian for the account of the holder of such
depository receipt; provided, however, that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
holder of such depository receipt from any amount received by the custodian in
respect of the Government Securities or the specific payment of principal of or
interest on the Government Securities evidenced by such depository receipt.

        “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.

        “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

        (1)        interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements;

        (2)        other agreements or arrangements designed to protect such
Person against fluctuations in interest rates; and

        (3)        foreign exchange contracts, currency swap agreements or other
agreements or arrangements designed to protect such Person against fluctuations
in currency values.

        “Holder” means a Person in whose name a Note is registered.

        “IAI Global Note” means the Global Note in the form of Exhibit A hereto
bearing the Global Note Legend and the Private Placement Legend and deposited
with and registered in the name of the Depositary or its nominee that will be
issued in a denomination equal to the outstanding principal amount of the Notes
sold to Institutional Accredited Investors, if any.

        “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person, whether or not contingent:

        (1)        in respect of borrowed money;

        (2)        evidenced by bonds, notes, debentures or similar instruments
or letters of credit (or reimbursement agreements in respect thereof);

        (3)        in respect of banker’s acceptances;

        (4)        representing Capital Lease Obligations;

        (5)        representing the balance deferred and unpaid of the purchase
price of any property, except any such balance that constitutes an accrued
expense or trade payable; or

        (6)        representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person.

9

--------------------------------------------------------------------------------

        The amount of any Indebtedness outstanding as of any date will be:

        (1)        the accreted value of the Indebtedness, in the case of any
Indebtedness issued with original issue discount; and

        (2)        the principal amount of the Indebtedness, together with any
interest on the Indebtedness that is more than 30 days past due, in the case of
any other Indebtedness.

        “Indenture” means this instrument, as originally executed or as it may
from time to time be supplemented or amended in accordance with Article 9
hereof.

        “Indirect Participant” means a Person who holds a beneficial interest in
a Global Note through a Participant.

        “Initial Notes” means $175,000,000 in aggregate principal amount of
Notes issued under this Indenture on the date hereof.

        “Institutional Accredited Investor” means an institution that is an
“accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

        “Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any of its Subsidiaries sells or otherwise disposes of any Equity Interests
of any direct or indirect Subsidiary of the Company such that, after giving
effect to any such sale or disposition, such Person is no longer a Subsidiary of
the Company, the Company will be deemed to have made an Investment on the date
of any such sale or disposition equal to the fair market value of the Equity
Interests of such Subsidiary not sold or disposed of in an amount determined as
provided in the final paragraph of Section 4.10. The acquisition by the Company
or any of its Subsidiaries of a Person that holds an Investment in a third
Person will be deemed to be an Investment by the Company or such Subsidiary in
such third Person in an amount equal to the fair market value of the Investment
held by the acquired Person in such third Person in an amount determined as
provided in the final paragraph of Section 4.10.

        “Issue Date” means the date on which the Notes are initially issued.

        “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York, the city in which the Corporate Trust
Office of the Trustee is located, or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

        “Letter of Transmittal” means the letter of transmittal to be prepared
by the Company and sent to all Holders of the Initial Notes for use by such
Holders in connection with the Exchange Offer.

        “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.

10

--------------------------------------------------------------------------------

        “Moody’s” means Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.

        “Net Income” means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however:

        (1)        any gain (but not loss), together with any related provision
for taxes on such gain (but not loss), realized in connection with: (a) any
Asset Sale or (b) the disposition of any securities by such Person or any of its
Restricted Subsidiaries or the extinguishment of any Indebtedness of such Person
or any of its Restricted Subsidiaries; and

        (2)        any extraordinary gain (but not loss), together with any
related provision for taxes on such extraordinary gain (but not loss).

        “Net Proceeds” means the aggregate cash proceeds received by the Company
or any of its Restricted Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any Asset Sale), net of the direct costs
relating to such Asset Sale, including, without limitation, legal, accounting
and investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Asset Sale, taxes paid or payable as a result of the
Asset Sale, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, and amounts required to be applied
to the repayment of Indebtedness, other than Senior Debt, secured by a Lien on
the asset or assets that were the subject of such Asset Sale, and any reserve
for adjustment in respect of the sale price of such asset or assets established
in accordance with GAAP.

        “Non-Recourse Debt” means Indebtedness:

        (1)        as to which neither the Company nor any of its Restricted
Subsidiaries (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (b) is directly or
indirectly liable as a guarantor or otherwise, or (c) constitutes the lender;

        (2)        no default with respect to which (including any rights that
the holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness (other than the Notes) of the Company or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and

        (3)        as to which the lenders have been notified in writing that
they will not have any recourse to the Company’s stock or assets or the stock or
assets of any of the Company’s Restricted Subsidiaries.

        “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

        “Officer” means the Chief Executive Officer, the President, the Chief
Financial Officer, or any Executive Vice President of the Company.

        “Officers’ Certificate” means a certificate, in form and substance
reasonably satisfactory to the Trustee, signed by two Officers of the Company,
at least one of whom shall be the principal executive officer or principal
financial officer of the Company, and delivered to the Trustee.

        “Opinion of Counsel” means a written opinion, in form and substance
reasonably satisfactory to the Trustee, from legal counsel who is acceptable to
the Trustee and which meets the requirements of Section 12.05 hereof. The
counsel may be an employee of or counsel to the Company or the Trustee.

11

--------------------------------------------------------------------------------

        “Participant” means, with respect to the Depositary, Euroclear or
Clearstream, a Person who has an account with the Depositary, Euroclear or
Clearstream, respectively, and, with respect to The Depository Trust Company,
shall include Euroclear and Clearstream.

        “Permitted Business” means the lines of business conducted by the
Company and its Restricted Subsidiaries on the date hereof and the businesses
reasonably related thereto within the healthcare products and services sector.

        “Permitted Holder” means Ares unless Ares does not have a representative
on the Board of Directors of the Company as a result of (x) the resignation by
such representative without Ares nominating a replacement Ares designee, (y) the
failure of the Ares representative (or a replacement nominee of Ares) to stand
for election or (z) the failure of the Ares designee to be elected to the Board
of Directors of the Company if Ares failed to vote in favor of such nominee;
provided, however, that it shall not constitute a Change of Control under clause
(3) or (5) under the definition of Change of Control solely because Ares ceases
to be a Permitted Holder at a time when it owns in excess of 50% of the
aggregate voting power represented by the issued and outstanding Capital Stock
of the Company, unless Ares thereafter acquires beneficial ownership or voting
control of one or more additional shares of the issued and outstanding Capital
Stock of the Company.

        “Permitted Investments” means:

        (1)        any Investment in the Company or in one of its Restricted
Subsidiaries;

        (2)        any Investment in Cash Equivalents;

        (3)        loans and advances to employees and officers of the Company
and its Restricted Subsidiaries in the ordinary course of business for bona fide
business purposes not in excess of $1.0 million at any one time outstanding;

        (4)        any Investment by the Company or any of its Restricted
Subsidiaries in a Person, if as a result of such Investment:

          (a)        such Person becomes one of the Company’s Restricted
Subsidiaries; or


          (b)        such Person is merged, consolidated or amalgamated with or
into, or transfers or conveys substantially all of its assets to, or is
liquidated into, the Company or one of its Restricted Subsidiaries;


        (5)        any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 4.12;

        (6)        any acquisition of assets solely in exchange for the issuance
of the Equity Interests (other than Disqualified Stock) of the Company;

        (7)        any Investments received in compromise of obligations of such
Persons incurred in the ordinary course of trade creditors or customers that
were incurred in the ordinary course of business, including pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
any trade creditor or customer;

        (8)        Hedging Obligations;

        (9)        Investments in Permitted Joint Ventures up to (i) $5.0
million in cash and Cash Equivalents and (ii) $15.0 million in assets, property
or securities other than cash or Cash Equivalents; provided that, in the case of
this clause (ii), at the time of such Investment and after giving pro forma
effect thereto as if such Investment had been made at the beginning of the
applicable four-quarter period, (A) the Company would have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in the first paragraph of Section 4.09 or (B) the
Company’s Fixed Charge Coverage Ratio would be no less than the Company’s Fixed
Charge Coverage Ratio immediately prior to such Investment; and

12

--------------------------------------------------------------------------------

        (10)        other Investments in any Person having an aggregate fair
market value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this clause (10) that are at the time
outstanding, not to exceed $15.0 million.

        “Permitted Joint Venture” means any joint venture that the Company or
any Restricted Subsidiary is a party to that is engaged in a Permitted Business.

        “Permitted Liens” means:

        (1)        Liens upon the Company’s property or the property of any of
its Restricted Subsidiaries securing Indebtedness permitted to be incurred under
Section 4.09(b)(i);

        (2)        Liens in favor of the Company or the Subsidiary Guarantors;

        (3)        Liens on property of a Person existing at the time such
Person is merged with or into or consolidated with the Company or any of the
Company’s Subsidiaries; provided that such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with the Company or
such Subsidiary;

        (4)        Liens on property existing at the time of acquisition of the
property by the Company or any of its Subsidiaries; provided that such Liens
were in existence prior to the contemplation of such acquisition;

        (5)        Liens to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature;

        (6)        Liens to secure Indebtedness (including Capital Lease
Obligations) permitted by clause (iv) of the second paragraph of Section 4.09
covering only the assets acquired with such Indebtedness;

        (7)        Liens existing on the date of this Indenture;

        (8)        Liens for taxes, assessments or governmental charges or
claims that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

        (9)        pledges or deposits in the ordinary course of business to
secure lease obligations or nondelinquent obligations under workers’
compensation, unemployment insurance or similar legislation;

        (10)        Liens imposed by law, such as carrier’s, supplier’s,
workmen’s, warehousemen’s, landlord’s, materialmen’s and mechanic’s Liens and
other similar Liens arising in the ordinary course of business in respect of
obligations not overdue for a period in excess of 60 days or which are being
contested in good faith by appropriate proceedings promptly instituted and
diligently prosecuted; provided, however, that any reserve or other appropriate
provision as will be required to conform to GAAP will have been made for that
reserve or provision;

        (11)        easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the Company’s business or assets or the
business or assets of any of its Subsidiaries incurred in the ordinary course of
business;

        (12)        Liens securing Hedging Obligations so long as the related
Indebtedness is, and is permitted to be under this indenture, secured by the
same property securing the Hedging Obligations;

        (13)        Liens incurred by the Company or any of its Restricted
Subsidiaries with respect to obligations that do not exceed $15.0 million at any
one time outstanding; and

13

--------------------------------------------------------------------------------

        (14)        Liens securing Obligations in respect of any Indebtedness
that was permitted to be incurred under Section 4.09; provided that at the time
of incurrence of and after giving pro forma effect thereto, the Consolidated
Secured Debt Ratio would be no greater than 2.50 to 1.00.

        “Permitted Refinancing Indebtedness” means any Indebtedness of the
Company or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund other Indebtedness of the Company or any of its Restricted Subsidiaries
(other than intercompany Indebtedness); provided that:

        (1)        the principal amount (or accreted value, if applicable) of
such Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on the
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith);

        (2)        such Permitted Refinancing Indebtedness has a final maturity
date later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

        (3)        if the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded is subordinated in right of payment to the Notes,
such Permitted Refinancing Indebtedness is subordinated in right of payment to,
the Notes on terms at least as favorable to the Holders of Notes as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

        (4)        such Indebtedness is incurred either by the Company or by the
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

        “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

        “Private Placement Legend” means the legend set forth in Section
2.06(g)(i) hereof to be placed on all Notes issued under this Indenture except
as otherwise permitted by the provisions of this Indenture.

        “QIB” means a “qualified institutional buyer” as defined in Rule 144A.

        “Qualified Equity Offering” means any underwritten public or any private
offering of Capital Stock (excluding Disqualified Stock) of the Company.

        “Registration Rights Agreement” means the Registration Rights Agreement
dated as of May 26, 2006 among the Company, the Subsidiary Guarantors and the
initial purchasers named therein, as such agreement may be amended, modified or
supplemented from time to time and, with respect to any Additional Notes, one or
more registration rights agreements between the Company and the other parties
thereto, as such agreement(s) may be amended, modified or supplemented from time
to time, relating to rights given by the Company to the purchasers of Additional
Notes to register such Additional Notes under the Securities Act.

        “Regulation S” means Regulation S promulgated under the Securities Act.

        “Regulation S Global Note” means the Global Note in the form of Exhibit
A hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with and registered in the name of the Depositary or its nominee that
will be issued in a denomination equal to the outstanding principal amount of
Notes sold in reliance on Regulation S.

        “Replacement Assets” means any properties or assets used or useful in a
Permitted Business.

        “Responsible Officer,” when used with respect to the Trustee, means any
officer within the Corporate Trust Department of the Trustee (or any successor
group of the Trustee) with direct responsibility for the administration of this
Indenture and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his or her
knowledge of and familiarity with the particular subject.

14

--------------------------------------------------------------------------------

        “Restricted Definitive Note” means one or more Definitive Notes bearing
the Private Placement Legend.

        “Restricted Global Notes” means the 144A Global Note, the IAI Global
Note and the Regulation S Global Note.

        “Restricted Investment” means an Investment other than a Permitted
Investment.

        “Restricted Subsidiary” of a Person means any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary.

        “Rule 144” means Rule 144 promulgated under the Securities Act.

        “Rule 144A” means Rule 144A promulgated under the Securities Act.

        “Rule 903” means Rule 903 promulgated under the Securities Act.

        “Rule 904” means Rule 904 promulgated under the Securities Act.

        “SEC” means the Securities and Exchange Commission.

        “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

        “Seller Notes” means any unsecured Indebtedness of the Company or any of
its Restricted Subsidiaries payable to one or more sellers of any Person
acquired by the Company or any of its Restricted Subsidiaries, incurred in
connection with such acquisition and permitted by the terms of this Indenture,
and in each case subordinated in right of payment to the Notes and the
Subsidiary Guarantees.

        “Senior Debt” means:

        (1)        all Indebtedness of the Company or of any Subsidiary
Guarantor outstanding under Credit Facilities and all Hedging Obligations with
respect thereto;

        (2)        any other Indebtedness of the Company or of any Subsidiary
Guarantor permitted to be incurred under the terms of this Indenture, unless the
instrument under which such Indebtedness is incurred expressly provides that it
is on a parity with or subordinated in right of payment to the Notes or any
Subsidiary Guarantee; and

        (3)        all Obligations with respect to the items listed in the
preceding clauses (1) and (2).

        Notwithstanding anything to the contrary in the preceding, Senior Debt
will not include:

        (1)        any liability for federal, state, local or other taxes owed
or owing by the Company;

        (2)        any Indebtedness of the Company to any of its Subsidiaries or
other Affiliates (other than Credit Facilities under which an Affiliate is a
lender);

        (3)        any trade payables; or

        (4)        the portion of any Indebtedness that is incurred in violation
of this Indenture.

15

--------------------------------------------------------------------------------

        “Shelf Registration Statement” means the Shelf Registration Statement as
defined in the Registration Rights Agreement.

        “Significant Subsidiary” means any Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date hereof.

        “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

        “Subordinated Indebtedness” means any Indebtedness (whether outstanding
on the Issue Date or thereafter incurred) that is subordinated or junior in
right of payment to the Notes pursuant to a written agreement, executed by the
Person to whom such Indebtedness is owed, to that effect.

        “Subsidiary” means, with respect to any specified Person:

        (1)        any corporation, association or other business entity of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

        (2)        any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or (b)
the only general partners of which are that Person or one or more Subsidiaries
of that Person (or any combination thereof).

        “Subsidiary Guarantee” means the Guarantee of the Notes by each of the
Subsidiary Guarantors pursuant to Article 10 and in the form of the Guarantee
endorsed on the form of Note attached as Exhibit A and any additional Guarantee
of the Notes to be executed by any Subsidiary of the Company pursuant to Section
4.19.

        “Subsidiary Guarantors” means all of the Company’s Domestic
Subsidiaries, any other Subsidiary that executes a Subsidiary Guarantee in
accordance with the provisions of this Indenture described in Section 4.19 and
their respective successors and assigns.

        “TIA” means the Trust Indenture Act of 1939, as amended.

        “Transactions” means the redemption of the Existing Preferred Stock; the
purchase or redemption of the Company’s existing 10 (3)/8% Senior Notes due 2009
and 11 (1)/4% Senior Subordinated Notes due 2009; the offering of the Notes; the
issuance of the Series A Convertible Preferred Stock of the Company pursuant to
the Preferred Stock Purchase Agreement dated as of May 3, 2006, among the
Company and the purchasers signatory thereto and the entering into of the Credit
Agreement.

        “Trustee” means the Person named as the “Trustee” in the first paragraph
of this instrument until a successor Trustee shall have become such pursuant to
the applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

        “Unrestricted Definitive Notes” means one or more Definitive Notes that
do not and are not required to bear the Private Placement Legend.

        “Unrestricted Global Notes” means one or more Global Notes, in the form
of Exhibit A attached hereto, that do not and are not required to bear the
Private Placement Legend and are deposited with and registered in the name of
the Depositary or its nominee.

16

--------------------------------------------------------------------------------

        “Unrestricted Subsidiary” means any Subsidiary of the Company (or any
successor to any of them) that is designated by the Board of Directors of the
Company as an Unrestricted Subsidiary pursuant to a board resolution, but only
to the extent that such Subsidiary:

        (1)        has no Indebtedness other than Non-Recourse Debt;

        (2)        is not party to any agreement, contract, arrangement or
understanding with the Company or any of its Restricted Subsidiaries unless the
terms of any such agreement, contract, arrangement or understanding are no less
favorable to the Company or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Company;

        (3)        is a Person with respect to which neither the Company nor any
of its Restricted Subsidiaries has any direct or indirect obligation (a) to
subscribe for additional Equity Interests or (b) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results;

        (4)        has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of the Company or any of its
Restricted Subsidiaries; and

        (5)        has at least one director on the Board of Directors of the
Company that is not a director or executive officer of the Company or any of its
Restricted Subsidiaries and has at least one executive officer that is not a
director or executive officer of the Company or any of its Restricted
Subsidiaries.

        Any designation of a Subsidiary of the Company as an Unrestricted
Subsidiary will be evidenced to the Trustee by filing with the Trustee a
certified copy of the resolution of the Board of Directors of the Company giving
effect to such designation and an Officers’ Certificate certifying that such
designation complied with the preceding conditions and was permitted by Section
4.10 hereof. If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Indenture and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Company as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 4.09, the Company will be
in default of Section 4.09. The Board of Directors of the Company may at any
time designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided that such designation will be deemed to be an incurrence of
Indebtedness by one of the Company’s Restricted Subsidiaries of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 4.09, calculated
on a pro forma basis as if such designation had occurred at the beginning of the
four-quarter reference period; (2) no Default or Event of Default would be in
existence following such designation; and (3) such Subsidiary executes and
delivers to the Trustee a supplemental indenture providing for a Subsidiary
Guarantee.

        “Voting Stock” of any Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

        “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing:

        (1)        the sum of the products obtained by multiplying (a) the
amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect of the Indebtedness, by (b) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment; by

        (2)        the then outstanding principal amount of such Indebtedness.

Section 1.02.     Other Definitions.

17

--------------------------------------------------------------------------------

Term Defined in
Section “Affiliate Transaction” 4.14 “Asset Sale Offer” 3.09 “Authentication
Order” 2.02 “Benefited Party” 10.01 “Change of Control Offer” 4.18 “Change of
Control Payment” 4.18 “Covenant Defeasance” 8.03 “DTC” 2.03 “Event of Default”
6.01 “Excess Proceeds” 4.12 “incur” 4.09 “Legal Defeasance” 8.02 “losses” 7.07
“Notes” Preamble “Offer Amount” 3.09 “Offer Period” 3.09 “Paying Agent” 2.03
“Payment Default” 6.01 “Permitted Debt” 4.09 “Purchase Date” 3.09 “Registrar”
2.03 “Restricted Payments” 4.10 “Security Register” 4.18 “Successor Company”
5.01


Section 1.03.     Incorporation by Reference of Trust Indenture Act.

        (a)     Whenever this Indenture refers to a provision of the TIA, the
provision is incorporated by reference in and made a part of this Indenture.

        (b)     The following TIA terms used in this Indenture have the
following meanings:

        “indenture securities” means the Notes;

        “indenture security holder” means a Holder of a Note;

        “indenture to be qualified” means this Indenture;

        “indenture trustee” or “institutional trustee” means the Trustee; and

        “obligor” on the Notes means the Company and any successor obligor upon
the Notes.

        (c)     All other terms used in this Indenture that are defined by the
TIA, defined by TIA reference to another statute or defined by SEC rule under
the TIA have the meanings so assigned to them.

Section 1.04.     Rules of Construction.

        (a)     Unless the context otherwise requires:

          (i)     a term has the meaning assigned to it;


          (ii)     an accounting term not otherwise defined herein has the
meaning assigned to it in accordance with GAAP;


          (iii)     “or” is not exclusive;


18

--------------------------------------------------------------------------------

          (iv)     words in the singular include the plural, and in the plural
include the singular;


          (v)     all references in this instrument to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
subdivisions of this instrument as originally executed;


          (vi)     the words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision.


          (vii)     “including” means “including without limitation”;


          (viii)     provisions apply to successive events and transactions; and


          (ix)     references to sections of or rules under the Securities Act
shall be deemed to include substitute, replacement or successor sections or
rules adopted by the SEC from time to time.



ARTICLE 2.


THE NOTES

Section 2.01.     Form and Dating.

        (a)    General. The Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A hereto, which is
hereby incorporated in and expressly made part of this Indenture. The Notes may
have notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note shall be dated the date of its authentication. The Notes shall
be in denominations of $1,000 and integral multiples thereof. The terms and
provisions contained in the Notes shall constitute, and are hereby expressly
made, a part of this Indenture and the Company and the Trustee, by their
execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby. However, to the extent any provision of any
Note conflicts with the express provisions of this Indenture, the provisions of
this Indenture shall govern and be controlling.

        (b)    Form of Notes. The Notes shall be issued initially in global form
and shall be substantially in the form of Exhibit A attached hereto (including
the Global Note Legend thereon and the “Schedule of Exchanges of Interests in
the Global Note” attached thereto). Notes issued in definitive form shall be
substantially in the form of Exhibit A attached hereto (but without the Global
Note Legend thereon and without the “Schedule of Exchanges of Interests in the
Global Note” attached thereto). Each Global Note shall represent such of the
outstanding Notes as shall be specified therein and each shall provide that it
shall represent the aggregate principal amount of outstanding Notes from time to
time endorsed thereon and that the aggregate principal amount of outstanding
Notes represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or the Custodian, at the direction of the Trustee, in accordance with
instructions given by the Holder thereof as required by Section 2.06 hereof.

        (c)    Book-Entry Provisions. This Section 2.01(c) shall only apply to
Global Notes deposited with the Trustee, as custodian for the Depositary.
Participants and Indirect Participants shall have no rights under this Indenture
with respect to any Global Note held on their behalf by the Depositary or by the
Trustee as the custodian for the Depositary or under such Global Note, and the
Depositary shall be treated by the Company, the Trustee and any agent of the
Company or the Trustee as the absolute owner of such Global Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Participants or
Indirect Participants, the Applicable Procedures or the operation of customary
practices of the Depositary governing the exercise of the rights of a holder of
a beneficial interest in any Global Note.

19

--------------------------------------------------------------------------------

Section 2.02.     Execution and Authentication.

        (a)     Two Officers shall sign the Notes for the Company by manual or
facsimile signature.

        (b)     If an Officer whose signature is on a Note no longer holds that
office at the time a Note is authenticated, the Note shall nevertheless be
valid.

        (c)     A Note shall not be valid until authenticated by the manual
signature of the Trustee. The signature shall be conclusive evidence that the
Note has been authenticated under this Indenture.

        (d)     The Trustee shall, upon a written order of the Company signed by
an Officer (an “Authentication Order”), authenticate Notes for original issue.

        (e)     The Trustee may appoint an authenticating agent acceptable to
the Company to authenticate Notes. An authenticating agent may authenticate
Notes whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent has the same rights as an Agent to deal with Holders or an
Affiliate of the Company.

        (f)     The Company may issue Additional Notes from time to time after
the offering of the Initial Notes. The Initial Notes, the Exchange Notes and any
Additional Notes subsequently issued under this Indenture shall be treated as a
single class for all purposes under this Indenture, including, without
limitation, waivers, amendments, redemptions and offers to purchase.

Section 2.03.     Registrar and Paying Agent.

        (a)     The Company shall maintain an office or agency where Notes may
be presented for registration of transfer or for exchange (“Registrar”) and an
office or agency where Notes may be presented for payment (“Paying Agent”). The
Registrar shall keep a register of the Notes and of their transfer and exchange.
The Company may appoint one or more co-registrars and one or more additional
paying agents. The term “Registrar” includes any co-registrar and the term
“Paying Agent” includes any additional paying agent. The Company may change any
Paying Agent or Registrar without notice to any Holder. The Company shall notify
the Trustee in writing of the name and address of any Agent not a party to this
Indenture. If the Company fails to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.

        (b)     The Company initially appoints The Depository Trust Company
(“DTC”) to act as Depositary with respect to the Global Notes.

        (c)     The Company initially appoints the Trustee to act as the
Registrar and Paying Agent and to act as Custodian with respect to the Global
Notes.

Section 2.04.     Paying Agent to Hold Money in Trust.

        The Company shall require each Paying Agent other than the Trustee to
agree in writing that the Paying Agent shall hold in trust for the benefit of
Holders or the Trustee all money held by the Paying Agent for the payment of
principal, premium, if any, or interest and Additional Interest, if any, on the
Notes, and shall notify the Trustee of any default by the Company in making any
such payment. While any such default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee. The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee. Upon payment
over to the Trustee, the Paying Agent (if other than the Company or a
Subsidiary) shall have no further liability for the money. If the Company or a
Subsidiary acts as Paying Agent, it shall segregate and hold in a separate trust
fund for the benefit of the Holders all money held by it as Paying Agent. Upon
any bankruptcy or reorganization proceedings relating to the Company, the
Trustee shall serve as Paying Agent for the Notes.

20

--------------------------------------------------------------------------------

Section 2.05.     Holder Lists.

        The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
all Holders and shall otherwise comply with TIA § 312(a). If the Trustee is not
the Registrar, the Company shall furnish to the Trustee at least seven Business
Days before each Interest Payment Date and at such other times as the Trustee
may request in writing, a list in such form and as of such date or such shorter
time as the Trustee may allow, as the Trustee may reasonably require of the
names and addresses of the Holders and the Company shall otherwise comply with
TIA § 312(a).

Section 2.06.     Transfer and Exchange.

        (a)     Transfer and Exchange of Global Notes. A Global Note may not be
transferred as a whole except by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Notes will be exchanged by
the Company for Definitive Notes if (1) the Company delivers to the Trustee
notice from the Depositary that it is unwilling or unable to continue to act as
Depositary or that it is no longer a clearing agency registered under the
Exchange Act and, in either case, a successor Depositary is not appointed by the
Company within 120 days after the date of such notice from the Depositary or (2)
the Company in its sole discretion and subject to the procedures of the
Depositary determines that the Global Notes (in whole but not in part) should be
exchanged for Definitive Notes and deliver a written notice to such effect to
the Trustee; or (3) an Event of Default shall have occurred and be continuing.
Upon the occurrence of any of the preceding events in (1), (2) or (3) above,
Definitive Notes shall be issued in denominations of $1,000 or integral
multiples thereof and in such names as the Depositary shall instruct the
Trustee. Global Notes also may be exchanged or replaced, in whole or in part, as
provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (f) hereof.

        (b)     Transfer and Exchange of Beneficial Interests in the Global
Notes. The transfer and exchange of beneficial interests in the Global Notes
shall be effected through the Depositary, in accordance with the provisions of
this Indenture and the Applicable Procedures. Beneficial interests in the
Restricted Global Notes shall be subject to restrictions on transfer comparable
to those set forth herein to the extent required by the Securities Act.
Transfers of beneficial interests in the Global Notes also shall require
compliance with either clause (i) or (ii) below, as applicable, as well as one
or more of the other following clauses, as applicable:

          (i)     Transfer of Beneficial Interests in the Same Global Note.
Beneficial interests in any Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Restricted Global Note in accordance with the transfer restrictions set forth in
the Private Placement Legend; provided, however, that prior to the expiration of
the Distribution Compliance Period, transfers of beneficial interests in the
Regulation S Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(i).


          (ii)     All Other Transfers and Exchanges of Beneficial Interests in
Global Notes. In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.06(b)(i) above, the transferor of
such beneficial interest must deliver to the Registrar either (A)(1) a written
order from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and
(2) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase
or (B)(1) a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given by
the Depositary to the Registrar containing information regarding the Person in
whose name such Definitive Note shall be registered to effect the transfer or
exchange referred to in (B)(1) above. Upon consummation of an Exchange Offer by
the Company in accordance with Section 2.06(f) hereof, the requirements of this
Section 2.06(b)(ii) shall be deemed to have been satisfied upon receipt by the
Registrar of the instructions contained in the Letter of Transmittal delivered
by the Holder of such beneficial interests in the Restricted Global Notes. Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Note(s) pursuant to Section 2.06(h) hereof.


21

--------------------------------------------------------------------------------

          (iii)     Transfer of Beneficial Interests in a Restricted Global Note
to Another Restricted Global Note. A beneficial interest in any Restricted
Global Note may be transferred to a Person who takes delivery thereof in the
form of a beneficial interest in another Restricted Global Note if the transfer
complies with the requirements of Section 2.06(b)(ii) above and the Registrar
receives the following:


          (A)     if the transferee will take delivery in the form of a
beneficial interest in the 144A Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (1) thereof;


          (B)     if the transferee will take delivery in the form of a
beneficial interest in the Regulation S Global Note, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (2) thereof; and


          (C)     if the transferee will take delivery in the form of a
beneficial interest in the IAI Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications and
certificates and Opinion of Counsel required by item (3) thereof, if applicable.


          (iv)     Transfer and Exchange of Beneficial Interests in a Restricted
Global Note for Beneficial Interests in an Unrestricted Global Note. A
beneficial interest in any Restricted Global Note may be exchanged by any holder
thereof for a beneficial interest in an Unrestricted Global Note or transferred
to a Person who takes delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) above and:


          (A)     such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a broker-dealer, (2) a Person participating in
the distribution of the Exchange Notes or (3) a Person who is an affiliate (as
defined in Rule 144) of the Company;


          (B)     such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


          (C)     such transfer is effected by a broker-dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


          (D)     the Registrar receives the following:


          (1)     if the holder of such beneficial interest in a Restricted
Global Note proposes to exchange such beneficial interest for a beneficial
interest in an Unrestricted Global Note, a certificate from such holder in the
form of Exhibit C hereto, including the certifications in item (1)(a) thereof;
or


22

--------------------------------------------------------------------------------

          (2)     if the holder of such beneficial interest in a Restricted
Global Note proposes to transfer such beneficial interest to a Person who shall
take delivery thereof in the form of a beneficial interest in an Unrestricted
Global Note, a certificate from such holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;


  and, in each such case set forth in this clause (D), if the Registrar and the
Company so requests or if the Applicable Procedures so require, an Opinion of
Counsel in form reasonably acceptable to the Registrar to the effect that such
exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required in order to maintain compliance with the Securities Act.


        If any such transfer is effected pursuant to clause (B) or (D) above at
a time when an Unrestricted Global Note has not yet been issued, the Company
shall issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to clause (B) or (D) above.

          (v)     Transfer or Exchange of Beneficial Interests in Unrestricted
Global Notes for Beneficial Interests in Restricted Global Notes Prohibited.
Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.


        (c)     Transfer or Exchange of Beneficial Interests for Definitive
Notes.

          (i)     Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes. If any holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Restricted Definitive Note, then, upon receipt by the
Registrar of the following documentation:


          (A)     if the holder of such beneficial interest in a Restricted
Global Note proposes to exchange such beneficial interest for a Restricted
Definitive Note, a certificate from such holder in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;


          (B)     if such beneficial interest is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;


          (C)     if such beneficial interest is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;


          (D)     if such beneficial interest is being transferred pursuant to
an exemption from the registration requirements of the Securities Act in
accordance with Rule 144 under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (3)(a)
thereof;


          (E)     if such beneficial interest is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
clauses (B) through (D) above, a certificate to the effect set forth in Exhibit
B hereto, including the certifications, certificates and Opinion of Counsel
required by item (3)(d) thereof, if applicable;


23

--------------------------------------------------------------------------------

          (F)     if such beneficial interest is being transferred to the
Company or any of its Subsidiaries, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(b) thereof; or


          (G)     if such beneficial interest is being transferred pursuant to
an effective registration statement under the Securities Act, a certificate to
the effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,


  the Trustee shall cause the aggregate principal amount of the applicable
Global Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and
the Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall mail or deliver such Definitive Notes to
the Persons in whose names such Notes are so registered. Any Definitive Note
issued in exchange for a beneficial interest in a Restricted Global Note
pursuant to this Section 2.06(c)(i) shall bear the Private Placement Legend and
shall be subject to all restrictions on transfer contained therein.


          (ii)     Beneficial Interests in Restricted Global Notes to
Unrestricted Definitive Notes. A holder of a beneficial interest in a Restricted
Global Note may exchange such beneficial interest for an Unrestricted Definitive
Note or may transfer such beneficial interest to a Person who takes delivery
thereof in the form of an Unrestricted Definitive Note only if:


          (A)     such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of
such beneficial interest, in the case of an exchange, or the transferee, in the
case of a transfer, certifies in the applicable Letter of Transmittal that it is
not (1) a broker-dealer, (2) a Person participating in the distribution of the
Exchange Notes or (3) a Person who is an affiliate (as defined in Rule 144) of
the Company;


          (B)     such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


          (C)     such transfer is effected by a broker-dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


          (D)     the Registrar receives the following:


          (1)     if the holder of such beneficial interest in a Restricted
Global Note proposes to exchange such beneficial interest for an Unrestricted
Definitive Note, a certificate from such holder in the form of Exhibit C hereto,
including the certifications in item (1)(b) thereof; or


          (2)     if the holder of such beneficial interest in a Restricted
Global Note proposes to transfer such beneficial interest to a Person who shall
take delivery thereof in the form of an Unrestricted Definitive Note, a
certificate from such holder in the form of Exhibit B hereto, including the
certifications in item (4) thereof;


24

--------------------------------------------------------------------------------

  and, in each such case set forth in this clause (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.


          (iii)     Beneficial Interests in Unrestricted Global Notes to
Unrestricted Definitive Notes. If any holder of a beneficial interest in an
Unrestricted Global Note proposes to exchange such beneficial interest for a
Definitive Note or to transfer such beneficial interest to a Person who takes
delivery thereof in the form of a Definitive Note, then, upon satisfaction of
the conditions set forth in Section 2.06(b)(ii) hereof, the Trustee shall cause
the aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to Section 2.06(h) hereof, and the Company shall execute
and the Trustee shall authenticate and mail or deliver to the Person designated
in the instructions a Definitive Note in the appropriate principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iii) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant. The Trustee shall mail or deliver
such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iii) shall not bear the Private Placement
Legend.


        (d)     Transfer and Exchange of Definitive Notes for Beneficial
Interests.

          (i)     Restricted Definitive Notes to Beneficial Interests in
Restricted Global Notes. If any Holder of a Restricted Definitive Note proposes
to exchange such Note for a beneficial interest in a Restricted Global Note or
to transfer such Restricted Definitive Notes to a Person who takes delivery
thereof in the form of a beneficial interest in a Restricted Global Note, then,
upon receipt by the Registrar of the following documentation:


          (A)     if the Holder of such Restricted Definitive Note proposes to
exchange such Note for a beneficial interest in a Restricted Global Note, a
certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;


          (B)     if such Restricted Definitive Note is being transferred to a
QIB in accordance with Rule 144A, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (1) thereof;


          (C)     if such Restricted Definitive Note is being transferred to a
Non-U.S. Person in an offshore transaction in accordance with Rule 903 or Rule
904, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;


          (D)     if such Restricted Definitive Note is being transferred
pursuant to an exemption from the registration requirements of the Securities
Act in accordance with Rule 144, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(a) thereof;


          (E)     if such Restricted Definitive Note is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
clauses (B) through (D) above, a certificate to the effect set forth in Exhibit
B hereto, including the certifications, certificates and Opinion of Counsel
required by item (3)(d) thereof, if applicable;


25

--------------------------------------------------------------------------------

          (F)     if such Restricted Definitive Note is being transferred to the
Company or any of its Subsidiaries, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(b) thereof; or


          (G)     if such Restricted Definitive Note is being transferred
pursuant to an effective registration statement under the Securities Act, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(c) thereof,


  the Trustee shall cancel the Restricted Definitive Note, increase or cause to
be increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.


          (ii)     Restricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of a Restricted Definitive Note may exchange
such Note for a beneficial interest in an Unrestricted Global Note or transfer
such Restricted Definitive Note to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note only if:


          (A)     such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (1) a broker-dealer,
(2) a Person participating in the distribution of the Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Company;


          (B)     such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


          (C)     such transfer is effected by a broker-dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


          (D)     the Registrar receives the following:


          (1)     if the Holder of such Definitive Notes proposes to exchange
such Notes for a beneficial interest in the Unrestricted Global Note, a
certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (1)(c) thereof; or


          (2)     if the Holder of such Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit B hereto, including the certifications in item (4)
thereof;


  and, in each such case set forth in this clause (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.


26

--------------------------------------------------------------------------------

          Upon satisfaction of the conditions of any of the clauses in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.


          (iii)     Unrestricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of an Unrestricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Unrestricted Definitive Note to a Person who takes delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note at
any time. Upon receipt of a request for such an exchange or transfer, the
Trustee shall cancel the applicable Unrestricted Definitive Note and increase or
cause to be increased the aggregate principal amount of one of the Unrestricted
Global Notes.


          (iv)     Transfer or Exchange of Unrestricted Definitive Notes to
Beneficial Interests in Restricted Global Notes Prohibited. An Unrestricted
Definitive Note cannot be exchanged for, or transferred to Persons who take
delivery thereof in the form of, beneficial interests in a Restricted Global
Note.


          (v)     Issuance of Unrestricted Global Notes. If any such exchange or
transfer from a Definitive Note to a beneficial interest is effected pursuant to
clauses (ii)(B), (ii)(D) or (iii) above at a time when an Unrestricted Global
Note has not yet been issued, the Company shall issue and, upon receipt of an
Authentication Order in accordance with Section 2.02 hereof, the Trustee shall
authenticate one or more Unrestricted Global Notes in an aggregate principal
amount equal to the principal amount of Definitive Notes so transferred.


        (e)     Transfer and Exchange of Definitive Notes for Definitive Notes.
Upon request by a Holder of Definitive Notes and such Holder’s compliance with
the provisions of this Section 2.06(e), the Registrar shall register the
transfer or exchange of Definitive Notes. Prior to such registration of transfer
or exchange, the requesting Holder shall present or surrender to the Registrar
the Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.06(e).

          (i)     Restricted Definitive Notes to Restricted Definitive Notes.
Any Restricted Definitive Note may be transferred to and registered in the name
of Persons who take delivery thereof in the form of a Restricted Definitive Note
if the Registrar receives the following:


          (A)     if the transfer will be made pursuant to Rule 144A, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (1) thereof;


          (B)     if the transfer will be made pursuant to Rule 903 or Rule 904,
then the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (2) thereof; and


          (C)     if the transfer will be made pursuant to any other exemption
from the registration requirements of the Securities Act, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable.


          (ii)     Restricted Definitive Notes to Unrestricted Definitive Notes.
Any Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:


          (A)     such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (1) a broker-dealer,
(2) a Person participating in the distribution of the Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Company;


27

--------------------------------------------------------------------------------

          (B)     any such transfer is effected pursuant to the Shelf
Registration Statement in accordance with the Registration Rights Agreement;


          (C)     any such transfer is effected by a broker-dealer pursuant to
the Exchange Offer Registration Statement in accordance with the Registration
Rights Agreement; or


          (D)     the Registrar receives the following:


          (1)     if the Holder of such Restricted Definitive Notes proposes to
exchange such Notes for an Unrestricted Definitive Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(d) thereof; or


          (2)     if the Holder of such Restricted Definitive Notes proposes to
transfer such Notes to a Person who shall take delivery thereof in the form of
an Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;


  and, in each such case set forth in this clause (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
and the Company to the effect that such exchange or transfer is in compliance
with the Securities Act and that the restrictions on transfer contained herein
and in the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act.


          (iii)     Unrestricted Definitive Notes to Unrestricted Definitive
Notes. A Holder of Unrestricted Definitive Notes may transfer such Notes to a
Person who takes delivery thereof in the form of an Unrestricted Definitive
Note. Upon receipt of a request to register such a transfer, the Registrar shall
register the Unrestricted Definitive Notes pursuant to the instructions from the
Holder thereof.


        (f)     Exchange Offer. Upon the occurrence of the Exchange Offer in
accordance with the Registration Rights Agreement, the Company shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02, the
Trustee shall authenticate (A) one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of the beneficial
interests in the Restricted Global Notes tendered for acceptance by Persons that
certify in the applicable Letters of Transmittal that (x) they are not
broker-dealers, (y) they are not participating in a distribution of the Exchange
Notes and (z) they are not affiliates (as defined in Rule 144) of the Company,
and accepted for exchange in the Exchange Offer and (B) Unrestricted Definitive
Notes in an aggregate principal amount equal to the principal amount of the
Restricted Definitive Notes tendered for acceptance by Persons who made the
foregoing certification and accepted for exchange in the Exchange Offer.
Concurrently with the issuance of such Notes, the Trustee shall cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Company shall execute and the Trustee shall
authenticate and mail or deliver to the Persons designated by the Holders of
Restricted Definitive Notes so accepted Unrestricted Definitive Notes in the
appropriate principal amount.

        (g)     Legends. The following legends shall appear on the face of all
Global Notes and Definitive Notes issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.

          (i)     Private Placement Legend.


          (A)     Except as permitted by clause (B) below, each Global Note and
each Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:


28

--------------------------------------------------------------------------------

  “THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR OTHER SECURITIES LAWS. NEITHER
THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF
THIS SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR B) IT IS NOT A U.S. PERSON AND IS ACQUIRING ITS NOTE IN AN “OFFSHORE
TRANSACTION” PURSUANT TO RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (2)
AGREES THAT IT WILL NOT PRIOR TO (X) THE DATE WHICH IS TWO YEARS (OR SUCH
SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER THE SECURITIES ACT OR
ANY SUCCESSOR PROVISION THEREUNDER) AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF (OR OF ANY PREDECESSOR OF THIS NOTE) OR THE LAST DAY ON WHICH THE COMPANY
OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR
OF THIS NOTE) AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE
LAW (THE “RESALE RESTRICTION TERMINATION DATE”), OFFER, SELL OR OTHERWISE
TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO
LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A INSIDE THE UNITED STATES, (D) PURSUANT TO
OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN
THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND; PROVIDED THAT
THE COMPANY, THE TRUSTEE AND THE REGISTRAR SHALL HAVE THE RIGHT PRIOR TO ANY
SUCH OFFER, SALE OR TRANSFER (I) PURSUANT TO CLAUSE (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM, AND (II) IN EACH OF THE FOREGOING CASES, TO
REQUIRE THAT A CERTIFICATION OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE
OF THIS NOTE IS COMPLETED AND DELIVERED BY THIS TRANSFEROR TO THE TRUSTEE. THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,”
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY
REGULATION S UNDER THE SECURITIES ACT.


          (B)     Notwithstanding the foregoing, any Global Note or Definitive
Note issued pursuant to clauses (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii),
(e)(ii), (e)(iii) or (f) to this Section 2.06 (and all Notes issued in exchange
therefor or substitution thereof) shall not bear the Private Placement Legend.


          (ii)     Global Note Legend. Each Global Note shall bear a legend in
substantially the following form:


        “THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

29

--------------------------------------------------------------------------------

        UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN
DEFINITIVE FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”),
TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
IS MADE TO CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

        (h)     Cancellation and/or Adjustment of Global Notes. At such time as
all beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
cancelled in whole and not in part, each such Global Note shall be returned to
or retained and cancelled by the Trustee in accordance with Section 2.11 hereof.
At any time prior to such cancellation, if any beneficial interest in a Global
Note is exchanged for or transferred to a Person who will take delivery thereof
in the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

        (i)     General Provisions Relating to Transfers and Exchanges.

          (i)     To permit registrations of transfers and exchanges, the
Company shall execute and, upon receipt of an Authentication Order in accordance
with Section 2.02, the Trustee shall authenticate Global Notes and Definitive
Notes upon the Company’s order or at the Registrar’s request.


          (ii)     No service charge shall be made to a Holder of a beneficial
interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.10,
3.06, 4.12, 4.18 and 9.05 hereof).


          (iii)     All Global Notes and Definitive Notes issued upon any
registration of transfer or exchange of Global Notes or Definitive Notes shall
be the valid obligations of the Company, evidencing the same debt, and entitled
to the same benefits under this Indenture, as the Global Notes or Definitive
Notes surrendered upon such registration of transfer or exchange.


          (iv)     Neither the Registrar nor the Company shall be required (A)
to issue, to register the transfer of or to exchange any Notes during a period
beginning at the opening of business 15 days before the day of any selection of
Notes for redemption under Section 3.02 hereof and ending at the close of
business on the day of selection, (B) to register the transfer of or to exchange
any Note so selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part or (C) to register the transfer of or
to exchange a Note between a record date and the next succeeding Interest
Payment Date.


30

--------------------------------------------------------------------------------

          (v)     Prior to due presentment for the registration of a transfer of
any Note, the Trustee, any Agent and the Company may deem and treat the Person
in whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.


          (vi)      The Trustee shall authenticate Global Notes and Definitive
Notes in accordance with the provisions of Section 2.02 hereof.


          (vii)     All certifications, certificates and Opinions of Counsel
required to be submitted to the Registrar pursuant to this Section 2.06 to
effect a registration of transfer or exchange may be submitted by facsimile.


          (viii)     The Trustee is hereby authorized to enter into a letter of
representation with the Depository in the form provided by the Company and to
act in accordance with such letter.


Section 2.07.     Replacement Notes.

        If any mutilated Note is surrendered to the Trustee or the Company and
the Trustee receives evidence to its satisfaction of the destruction, loss or
theft of any Note, the Company shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Company to protect the Company, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Company may charge for its expenses in replacing a Note.

        Every replacement Note is an additional obligation of the Company and
shall be entitled to all of the benefits of this Indenture equally and
proportionately with all other Notes duly issued hereunder.

Section 2.08.     Outstanding Notes.

        (a)     The Notes outstanding at any time are all the Notes
authenticated by the Trustee except for those cancelled by it, those delivered
to it for cancellation, those reductions in the interest in a Global Note
effected by the Trustee in accordance with the provisions hereof, and those
described in this Section 2.08 as not outstanding. Except as set forth in
Section 2.09 hereof, a Note does not cease to be outstanding because the Company
or an Affiliate of the Company holds the Note; however, Notes held by the
Company or a Subsidiary of the Company shall not be deemed to be outstanding for
purposes of Section 3.07(b) hereof.

        (b)     If a Note is replaced pursuant to Section 2.07 hereof, it ceases
to be outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

        (c)     If the principal amount of any Note is considered paid under
Section 4.01 hereof, it ceases to be outstanding and interest on it ceases to
accrue.

        (d)     If the Paying Agent (other than the Company, a Subsidiary or an
Affiliate of any thereof) holds, on a redemption date or maturity date, money
sufficient to pay Notes payable on that date, then on and after that date such
Notes shall be deemed to be no longer outstanding and shall cease to accrue
interest.

31

--------------------------------------------------------------------------------

Section 2.09.     Treasury Notes.

        In determining whether the Holders of the required principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Company, or by any Person directly or indirectly controlling or controlled by or
under direct or indirect common control with the Company, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that the Trustee knows are so owned shall be so disregarded.

Section 2.10.     Temporary Notes.

        Until certificates representing Notes are ready for delivery, the
Company may prepare and the Trustee, upon receipt of an Authentication Order,
shall authenticate temporary Notes. Temporary Notes shall be substantially in
the form of certificated Notes but may have variations that the Company
considers appropriate for temporary Notes and as shall be reasonably acceptable
to the Trustee. Without unreasonable delay, the Company shall prepare and the
Trustee shall authenticate Definitive Notes in exchange for temporary Notes.

        Holders of temporary Notes shall be entitled to all of the benefits of
this Indenture.

Section 2.11.     Cancellation.

        The Company at any time may deliver Notes to the Trustee for
cancellation. The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. The
Trustee upon direction by the Company and no one else shall cancel all Notes
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and shall destroy cancelled Notes (subject to the record retention
requirements of the Exchange Act). Certification of the destruction of all
cancelled Notes shall be delivered to the Company. The Company may not issue new
Notes to replace Notes that it has paid or that have been delivered to the
Trustee for cancellation.

Section 2.12.     Defaulted Interest.

        If the Company defaults in a payment of interest or Additional Interest,
if any, on the Notes, it shall pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest, to the
Persons who are Holders on a subsequent special record date, in each case at the
rate provided in the Notes and in Section 4.01 hereof. The Company shall notify
the Trustee in writing of the amount of defaulted interest proposed to be paid
on each Note and the date of the proposed payment. The Company shall fix or
cause to be fixed each such special record date and payment date, provided that
no such special record date shall be less than 10 days prior to the related
payment date for such defaulted interest. At least 15 days before the special
record date, the Company (or, upon the written request of the Company, the
Trustee in the name and at the expense of the Company) shall mail or cause to be
mailed to Holders a notice that states the special record date, the related
payment date and the amount of such interest to be paid.

Section 2.13.     CUSIP or ISIN Numbers.

        The Company in issuing the Notes may use “CUSIP” or “ISIN” numbers (if
then generally in use), and, if so, the Trustee shall use “CUSIP” or “ISIN”
numbers in notices of redemption as a convenience to Holders; provided, however,
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or as contained in
any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee of any change in the “CUSIP” or “ISIN” numbers.

Section 2.14.     Additional Interest.

32

--------------------------------------------------------------------------------

        If Additional Interest is payable by the Company pursuant to the
Registration Rights Agreement and paragraph 1 of the Notes, the Company shall
deliver to the Trustee a certificate to that effect stating (i) the amount of
such Additional Interest that is payable and (ii) the date on which such
interest is payable. Unless and until a Responsible Officer of the Trustee
receives such a certificate or instruction or direction from the Holders in
accordance with the terms of the Indenture, the Trustee may assume without
inquiry that no Additional Interest is payable. The foregoing shall not
prejudice the rights of the Holders with respect to their entitlement to
Additional Interest as otherwise set forth in this Indenture or the Notes and
pursuing any action against the Company directly or otherwise directing the
Trustee to take any such action in accordance with the terms of this Indenture
and the Notes. If the Company has paid Additional Interest directly to the
persons entitled to it, the Company shall deliver to the Trustee a certificate
setting forth the particulars of such payment.


ARTICLE 3.


REDEMPTION AND PREPAYMENT

Section 3.01.     Notices to Trustee.

        If the Company elects to redeem Notes pursuant to the optional
redemption provisions of Section 3.07 hereof, it shall furnish to the Trustee,
at least 45 days but not more than 60 days before a redemption date, an
Officers’ Certificate setting forth (i) the clause of this Indenture pursuant to
which the redemption shall occur, (ii) the redemption date, (iii) the principal
amount of Notes to be redeemed and (iv) the redemption price.

Section 3.02.     Selection of Notes to Be Redeemed.

        If less than all of the Notes are to be redeemed at any time, the
Trustee shall select the Notes to be redeemed among the Holders of the Notes in
compliance with the requirements of the principal national securities exchange,
if any, on which the Notes are listed or, if the Notes are not so listed, on a
pro rata basis, by lot or in accordance with any other method the Trustee
considers fair and appropriate. In the event of partial redemption by lot, the
particular Notes to be redeemed shall be selected, unless otherwise provided
herein, not less than 30 nor more than 60 days prior to the redemption date by
the Trustee from the outstanding Notes not previously called for redemption.

        The Trustee shall promptly notify the Company in writing of the Notes
selected for redemption and, in the case of any Note selected for partial
redemption, the principal amount thereof to be redeemed. Notes and portions of
Notes selected shall be in amounts of $1,000 or whole multiples of $1,000;
except that if all of the Notes of a Holder are to be redeemed, the entire
outstanding amount of Notes held by such Holder, even if not a multiple of
$1,000, shall be redeemed.  Except as provided in the preceding sentence,
provisions of this Indenture that apply to Notes called for redemption also
apply to portions of Notes called for redemption.

Section 3.03.     Notice of Redemption.

        At least 30 days but not more than 60 days before a redemption date, the
Company shall mail or cause to be mailed, by first class mail, a notice of
redemption to each Holder whose Notes are to be redeemed at its registered
address.

        The notice shall identify the Notes to be redeemed and shall state:

        (a)     the redemption date;

        (b)     the redemption price or if the redemption is made pursuant to
Section 3.07(b) a calculation of the redemption price;

        (c)     if any Note is being redeemed in part, the portion of the
principal amount of such Note to be redeemed and that, after the redemption date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion shall be issued upon cancellation of the original Note;

        (d)     the name and address of the Paying Agent;

33

--------------------------------------------------------------------------------

        (e)     that Notes called for redemption must be surrendered to the
Paying Agent to collect the redemption price;

        (f)     that, unless the Company defaults in making such redemption
payment, interest and Additional Interest, if any, on Notes called for
redemption ceases to accrue on and after the redemption date; (g) the paragraph
of the Notes or Section of this Indenture pursuant to which the Notes called for
redemption are being redeemed; and

        (h)     that no representation is made as to the correctness or accuracy
of the CUSIP number, if any, listed in such notice or printed on the Notes.

        At the Company’s request, the Trustee shall give the notice of
redemption in the Company’s name and at its expense; provided, however, that the
Company shall have delivered to the Trustee, at least 45 days, or such shorter
period allowed by the Trustee, prior to the redemption date, an Officers’
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice as provided in this Section 3.03.

Section 3.04.     Effect of Notice of Redemption.

        Once notice of redemption is mailed in accordance with Section 3.03
hereof, Notes called for redemption become irrevocably due and payable on the
redemption date at the redemption price. A notice of redemption may not be
conditional.

Section 3.05.     Deposit of Redemption Price.

        On or before 11:00 a.m. on any redemption date, the Company shall
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption price of and accrued interest and Additional Interest, if any, on all
Notes to be redeemed on that date. The Trustee or the Paying Agent shall
promptly return to the Company any money deposited with the Trustee or the
Paying Agent by the Company in excess of the amounts necessary to pay the
redemption price of, and accrued interest and Additional Interest, if any, on,
all Notes to be redeemed.

        If the Company complies with the provisions of the preceding paragraph,
on and after the redemption date, interest and Additional Interest, if any,
shall cease to accrue on the Notes or the portions of Notes called for
redemption. If a Note is redeemed on or after an interest record date but on or
prior to the related Interest Payment Date, then any accrued and unpaid interest
shall be paid to the Person in whose name such Note was registered at the close
of business on such record date. If any Note called for redemption shall not be
so paid upon surrender for redemption because of the failure of the Company to
comply with the preceding paragraph, interest and Additional Interest, if any,
shall be paid on the unpaid principal from the redemption date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the rate provided in the Notes and in Section
4.01 hereof.

Section 3.06.     Notes Redeemed in Part.

        Upon surrender of a Note that is redeemed in part, the Company shall
issue and, upon the Company’s written request, the Trustee shall authenticate
for the Holder at the expense of the Company a new Note equal in principal
amount to the unredeemed portion of the Note surrendered.

Section 3.07.     Optional Redemption.

        (a)     Except as set forth in clause (b) of this Section 3.07, the
Notes will not be redeemable at the option of the Company prior to June 1, 2010.
Starting on June 1, 2010, the Company may redeem all or a part of the Notes
after giving the required notice under this Indenture. The Notes may be redeemed
at the redemption prices (expressed as percentages of principal amount) set
forth below, plus accrued and unpaid interest and Additional Interest, if any,
on the Notes redeemed to the applicable redemption date (subject to the right of
Holders on the relevant record date to receive interest due on the relevant
Interest Payment Date), if redeemed during the twelve-month period beginning on
June 1 of the years indicated below:

34

--------------------------------------------------------------------------------

Year Percent 2010 105.125% 2011 102.563% 2012 and thereafter 100.000%

        (b)     At any time and from time to time prior to June 1, 2009, the
Company may redeem up to 35% of the aggregate principal amount of the Notes
issued under this Indenture at a redemption price equal to 110.250% of the
principal amount thereof, plus accrued and unpaid interest and Additional
Interest, if any, to the redemption date (subject to the right of Holders on the
relevant record date to receive interest due on the relevant Interest Payment
Date) with the net cash proceeds of any Qualified Equity Offering of the
Company’s common stock; provided, however, that after giving effect to any such
redemption, at least 65% of the aggregate principal amount of the Notes issued
on the Issue Date (excluding Notes held by the Company and its Subsidiaries)
remains outstanding immediately after the occurrence of such redemption. Any
such redemption shall be made within 90 days of such Qualified Equity Offering
upon not less than 30 nor more than 60 days’ prior notice.

        (c)     Any prepayment pursuant to this Section 3.07 shall be made
pursuant to the provisions of Sections 3.01 through 3.06 hereof.

Section 3.08.     Mandatory Redemption.

        The Company shall not be required to make mandatory redemption or
sinking fund payments with respect to the Notes.

Section 3.09.     Offer To Purchase by Application of Excess Proceeds

        (a)     In the event that, pursuant to Section 4.12 hereof, the Issuer
shall be required to commence an offer to all Holders to purchase Notes (an
“Asset Sale Offer”), it shall follow the procedures specified below.

        (b)     The Asset Sale Offer shall remain open for a period of 20
Business Days following its commencement and no longer, except to the extent
that a longer period is required by applicable law (the “Offer Period”). No
later than five Business Days after the termination of the Offer Period (the
“Purchase Date”), the Issuer shall purchase the principal amount of Notes
required to be purchased pursuant to Section 4.12 hereof (the “Offer Amount”)
or, if less than the Offer Amount has been tendered, all Notes tendered in
response to the Asset Sale Offer. Payment for any Notes so purchased shall be
made in the same manner as interest payments are made.

        If the Purchase Date is on or after an interest record date and on or
before the related Interest Payment Date, any accrued and unpaid interest shall
be paid to the Person in whose name a Note is registered at the close of
business on such record date, and no additional interest shall be payable to
Holders who tender Notes pursuant to the Asset Sale Offer.

        Upon the commencement of the Asset Sale Offer, the Issuer shall send, by
first class mail, a notice to the Trustee and each of the Holders, with a copy
to the Trustee. The notice shall contain all instructions and materials
necessary to enable such Holders to tender Notes pursuant to the Asset Sale
Offer. The Asset Offer shall be made to all Holders. The notice, which shall
govern the terms of the Asset Sale Offer, shall state:

          (i)     that the Asset Sale Offer is being made pursuant to this
Section 3.09 and Section 4.12 hereof and the length of time the Asset Sale Offer
shall remain open;


          (ii)     the Offer Amount, the purchase price and the Purchase Date;


          (iii)     that any Note not tendered or accepted for payment shall
continue to accrue interest;


35

--------------------------------------------------------------------------------

          (iv)     that, unless the Issuer defaults in making such payment, any
Note accepted for payment pursuant to the Asset Sale Offer shall cease to accrue
interest and Additional Interest, if any, after the Purchase Date;


          (v)      that Holders electing to have a Note purchased pursuant to an
Asset Sale Offer may elect to have Notes purchased in integral multiples of
$1,000 only;


          (vi)     that Holders electing to have a Note purchased pursuant to
any Asset Sale Offer shall be required to surrender the Note, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Note
completed, or transfer by book-entry transfer, to the Issuer, a depositary, if
appointed by the Issuer, or a Paying Agent at the address specified in the
notice at least three days before the Purchase Date;


          (vii)     that Holders shall be entitled to withdraw their election if
the Issuer, the depositary or the Paying Agent, as the case may be, receives,
not later than the expiration of the Offer Period, a telegram, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;


          (viii)     that, if the aggregate principal amount of Notes
surrendered by Holders exceeds the Offer Amount, the Issuer shall select the
Notes to be purchased on a pro rata basis (with such adjustments as may be
deemed appropriate by the Issuer so that only Notes in denominations of $1,000
or integral multiples thereof shall be purchased); and


          (ix)     that Holders whose Notes were purchased only in part shall be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered (or transferred by book-entry transfer).


        On or before the Purchase Date, the Issuer shall, to the extent lawful,
accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof tendered pursuant to the Asset Sale Offer,
or if less than the Offer Amount has been tendered, all Notes tendered, and
shall deliver to the Trustee an Officers’ Certificate stating that such Notes or
portions thereof were accepted for payment by the Issuer in accordance with the
terms of this Section 3.09. The Issuer, the Depositary or the Paying Agent, as
the case may be, shall promptly (but in any case not later than five Business
Days after the Purchase Date) mail or deliver to each tendering Holder an amount
equal to the purchase price of the Notes tendered by such Holder and accepted by
the Issuer for purchase, and the Issuer shall promptly issue a new Note, and the
Trustee, upon written request from the Issuer shall authenticate and mail or
deliver such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered. Any Note not so accepted shall be
promptly mailed or delivered by the Issuer to the Holder thereof. The Issuer
shall publicly announce the results of the Asset Sale Offer on the Purchase
Date.

        Other than as specifically provided in this Section 3.09, any purchase
pursuant to this Section 3.09 shall be made pursuant to the provisions of
Section 3.01 through 3.06 hereof.


ARTICLE 4.


COVENANTS

Section 4.01.     Payment of Notes.

        The Company shall pay or cause to be paid the principal of, premium, if
any, and interest on the Notes on the dates and in the manner provided in the
Notes. Principal, premium, if any, and interest and Additional Interest, if any,
shall be considered paid on the date due if the Paying Agent, if other than the
Company or a Subsidiary thereof, holds as of 11:00 a.m. Eastern Time on the due
date money deposited by the Company in immediately available funds and
designated for and sufficient to pay all principal, premium, if any, and
interest and Additional Interest, if any, then due. The Company shall pay
Additional Interest, if any, in the same manner, on the dates and in the amounts
set forth in the Registration Rights Agreement.

36

--------------------------------------------------------------------------------

        The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and premium, if any,
from time to time on demand at a rate that is 1% per annum in excess of the rate
then in effect; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest and
Additional Interest, if any, (without regard to any applicable grace periods)
from time to time on demand at the same rate to the extent lawful. 

        Interest shall be computed on the basis of a 360-day year of twelve
30-day months.

Section 4.02.     Maintenance of Office or Agency.

        (a)     The Company shall maintain an office or agency (which may be an
office or drop facility of the Trustee or an affiliate of the Trustee, Registrar
or co-registrar) where Notes may be presented or surrendered for registration of
transfer or for exchange and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served. The Company shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency.  If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee, and the
Company hereby appoints the Trustee as its agent to receive all such
presentations, surrenders, notices and demands.

        (b)     The Company may also from time to time designate one or more
other offices or agencies where the Notes may be presented or surrendered for
any or all such purposes and may from time to time rescind such designations.
The Company shall give prompt written notice to the Trustee of any such
designation or rescission and of any change in the location of any such other
office or agency.

        (c)     The Company hereby designates the Corporate Trust Office of the
Trustee, as one such office, drop facility or agency of the Company in
accordance with Section 2.03.

Section 4.03.     Reports.

        (a)      Notwithstanding that the Company may not be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, so long as
any Notes are outstanding the Company shall furnish to the Holders of the Notes,
within the time periods specified in the SEC’s rules and regulations:

          (i)     all quarterly and annual financial information that would be
required to be contained in a filing with the SEC on Forms 10-Q and 10-K if the
Company were required to file such Forms, including a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” and, with respect
to the annual information only, a report on the annual financial statements by
the Company’s certified independent accountants; and


          (ii)     all current reports that would be required to be filed with
the SEC on Form 8-K if the Company were required to file such reports.


        The Company will be deemed to have furnished such reports to the Trustee
and the Holders if the Company has filed such reports with the SEC via the EDGAR
filing system and such reports are publicly available.

        (b)     If the Company has designated any of its Subsidiaries as
Unrestricted Subsidiaries, then the quarterly and annual financial information
required by the preceding clause (a) will include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, and in Management’s Discussion and Analysis of Financial Condition and
Results of Operations, of the financial condition and results of operations of
the Company and its Restricted Subsidiaries separate from the financial
condition and results of operations of the Company’s Unrestricted Subsidiaries.

37

--------------------------------------------------------------------------------

        (c)     In addition, following the consummation of the Exchange Offer
contemplated by the Registration Rights Agreement, whether or not required by
the SEC, the Company shall file a copy of all of the information and reports
referred to in clauses (a)(i) and (a)(ii) above with the SEC for public
availability within the time periods specified in the SEC’s rules and
regulations (unless the SEC will not accept such a filing) and make such
information available to securities analysts and prospective investors upon
request.

        (d)     For so long as any Notes remain outstanding, the Company shall
furnish to the Holders and to securities analysts and prospective investors,
upon their request, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act.

Section 4.04.     Compliance Certificate.

        (a)     The Company shall deliver to the Trustee, within 90 days after
the end of each fiscal year, an Officers’ Certificate stating that a review of
the activities of the Company and its Subsidiaries during the preceding fiscal
year has been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Company
has kept, observed, performed and fulfilled each and every covenant contained in
this Indenture and is not in default in the performance or observance of any of
the terms, provisions and conditions of this Indenture (or, if a Default or
Event of Default shall have occurred, describing all such Defaults or Events of
Default of which he or she may have knowledge and what action the Company is
taking or proposes to take with respect thereto) and that to the best of his or
her knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Company is taking or proposes to take with respect thereto.

        (b)     So long as not contrary to the then current recommendations of
the American Institute of Certified Public Accountants, the year-end financial
statements delivered to the Trustee pursuant to Section 4.03 above shall be
accompanied by a written statement of the Company’s independent public
accountants (who shall be a firm of established national reputation) that in
making the examination necessary for certification of such financial statements,
nothing has come to their attention that would lead them to believe that the
Company has violated any provisions of Articles 4 or 5 hereof or, if any such
violation has occurred, specifying the nature and period of existence thereof,
it being understood that such accountants shall not be liable directly or
indirectly to any Person for any failure to obtain knowledge of any such
violation.

        (c)     The Company shall deliver to the Trustee, within 30 days after
the occurrence thereof, written notice in the form of an Officers’ Certificate
of any event that with the giving of notice and the lapse of time would become
an Event of Default, its status and what action the Company is taking or
proposes to take with respect thereto.

Section 4.05.     Taxes.

        The Company shall pay, and shall cause each of its Restricted
Subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the Holders of the Notes; provided that
neither the Company nor any such Restricted Subsidiary shall be required to pay
or discharge, or cause to be paid or discharged, any such tax, assessment,
charge or claim the amount, applicability or validity of which is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP.

Section 4.06.     Stay, Extension and Usury Laws.

        The Company covenants (to the extent that it may lawfully do so) that it
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, that may affect the covenants or
the performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.

38

--------------------------------------------------------------------------------

Section 4.07.     Corporate Existence.

        Subject to Article 5 hereof, the Company shall do or cause to be done
all things necessary to preserve and keep in full force and effect (i) its
corporate existence, and the corporate, partnership or other existence of each
of its Restricted Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Company or any
such Restricted Subsidiary and (ii) the rights (charter and statutory), licenses
and franchises of the Company and its Restricted Subsidiaries; provided,
however, that the Company shall not be required to preserve any such right,
license or franchise, or the corporate, partnership or other existence of any of
its Restricted Subsidiaries, if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and its Restricted Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to the Holders of the Notes.

Section 4.08.     Payments for Consent.

        The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee or otherwise, to or for the
benefit of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

Section 4.09.     Incurrence of Indebtedness and Issuance of Preferred Stock.

        (a)     The Company shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness (including Acquired Debt), and the Company shall not issue any
Disqualified Stock and shall not permit any of its Restricted Subsidiaries to
issue any shares of preferred stock; provided, however, that the Company may
incur Indebtedness (including Acquired Debt) or issue Disqualified Stock, and
any of its Subsidiary Guarantors may incur Indebtedness, if the Fixed Charge
Coverage Ratio for the Company’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Stock is issued would have been at least 2.00 to 1.00, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred or the preferred stock or
Disqualified Stock had been issued, as the case may be, at the beginning of such
four- quarter period.

        (b)     Paragraph (a) of this Section 4.09 will not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):

          (i)    the incurrence by the Company of additional Indebtedness and
letters of credit under one or more Credit Facilities and Guarantees thereof by
the Subsidiary Guarantors; provided that the aggregate principal amount of all
Indebtedness of the Company and its Restricted Subsidiaries incurred pursuant to
this clause (i) (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability of the Company and its Restricted
Subsidiaries thereunder) does not exceed an amount equal to $305.0 million;


          (ii)     the incurrence by the Company and its Restricted Subsidiaries
of the Existing Indebtedness;


          (iii)     the incurrence by the Company of Indebtedness represented by
the Notes to be issued on the Issue Date (and the related Exchange Notes to be
issued pursuant to the Registration Rights Agreement) and the incurrence by the
Subsidiary Guarantors of the Subsidiary Guarantees of the Notes (and the related
Exchange Notes);


39

--------------------------------------------------------------------------------

          (iv)     the incurrence by the Company or any of the Subsidiary
Guarantors of Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case incurred for the purpose
of financing all or any part of the purchase price or cost of construction or
improvement of property, plant or equipment used in the Company’s business or
the business of such Subsidiary Guarantor, in an aggregate principal amount,
including all Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause (iv), not to exceed $10.0 million
at any time outstanding;


          (v)     the incurrence by the Company or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to refund, refinance or replace Indebtedness (other
than intercompany Indebtedness) that was incurred under the clause (a) of this
Section 4.09 or clauses (ii) or (iii) of this Section 4.09(b);


          (vi)     the incurrence by the Company or any of its Restricted
Subsidiaries of intercompany Indebtedness owed to the Company or any of the
Subsidiary Guarantors; provided, however, that:


          (A)     if the Company is the obligor on such Indebtedness, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all Obligations with respect to the Notes;


          (B)     if a Subsidiary Guarantor is the obligor on such Indebtedness,
such Indebtedness is expressly subordinated to the prior payment in full in cash
of such Subsidiary Guarantor’s Subsidiary Guarantee; and


          (C)     (1) any subsequent issuance or transfer of Equity Interests
that results in any such Indebtedness being held by a Person other than the
Company or a Subsidiary Guarantor and (2) any sale or other transfer of any such
Indebtedness to a Person that is not either the Company or a Subsidiary
Guarantor shall be deemed, in each case, to constitute an incurrence of such
Indebtedness by the Company or such Subsidiary Guarantor, as the case may be,
that was not permitted by this clause (vi);


          (vii)     the incurrence by the Company or any of its Restricted
Subsidiaries of Hedging Obligations that are incurred in the normal course of
business for the purpose of fixing or hedging currency, commodity or interest
rate risk (including with respect to any floating rate Indebtedness that is
permitted by the terms hereof to be outstanding in connection with the conduct
of the Company’s respective businesses and not for speculative purposes);


          (viii)     the guarantee by the Company or any of the Subsidiary
Guarantors of the Indebtedness of the Company or Indebtedness of one of its
Restricted Subsidiaries that was permitted to be incurred by another provision
of this covenant;


          (ix)     the incurrence by the Company’s Unrestricted Subsidiaries of
Non-recourse Debt; provided, however, that if any such Indebtedness ceases to be
Non-recourse Debt of an Unrestricted Subsidiary, such event shall be deemed to
be an incurrence of Indebtedness by a Subsidiary of the Company that was not
permitted by this clause (ix);


          (x)     the incurrence by the Company or any of its Restricted
Subsidiaries of any Indebtedness under Seller Notes, not to exceed $30.0 million
in the aggregate at any one time outstanding, including all Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (x); and


          (xi)     the incurrence by the Company or any of its Restricted
Subsidiaries of additional Indebtedness in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding, including all
Indebtedness incurred to refund, refinance or replace any Indebtedness incurred
pursuant to this clause (xi), not to exceed $30.0 million (which amount may be
incurred, in whole or in part, under any of the Credit Facilities); provided
that no more than $10.0 million shall be incurred by a Restricted Subsidiary
that is not a Subsidiary Guarantor.


40

--------------------------------------------------------------------------------

        (c)     For purposes of determining compliance with this Section 4.09,
in the event that an item of proposed Indebtedness meets the criteria of more
than one of the categories of Permitted Debt described in clauses (i) through
(xi) of Section 4.09(b) as of the date of incurrence thereof or is entitled to
be incurred pursuant to clause (a) of this Section 4.09, the Company shall, in
its sole discretion, at the time the proposed Indebtedness is incurred, (x)
classify all or a portion of that item of Indebtedness on the date of its
incurrence under either clause (a) of this Section 4.09 or under any category of
Permitted Debt, (y) reclassify at a later date all or a portion of that or any
other item of Indebtedness as being or having been incurred in any manner that
complies with this Section 4.09 and (z) elect to comply with this Section 4.09
and the applicable definitions in any order; provided, however, that
Indebtedness incurred pursuant to the Credit Agreement on the date of this
Indenture shall be treated as incurred pursuant to clause (1) of the definition
of Permitted Debt.

        (d)     The Company shall not incur, create, issue, assume, guarantee or
otherwise become liable for any Indebtedness that is subordinate or junior in
right of payment to any Senior Debt of the Company and not subordinate or junior
in right of payment to the Notes; provided, however, that no Indebtedness of the
Company will be deemed to be contractually subordinated in right of payment
solely by virtue of being unsecured. No Subsidiary Guarantor will incur, create,
issue, assume, guarantee or otherwise become liable for any Indebtedness that is
subordinate or junior in right of payment to the Senior Debt of such Subsidiary
Guarantor and not subordinate or junior in right of payment to such Subsidiary
Guarantor’s Subsidiary Guarantee; provided, however, that no Indebtedness of a
Subsidiary Guarantor will be deemed to be contractually subordinated in right of
payment solely by virtue of being unsecured.

Section 4.10.    Restricted Payments.

        The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

        (a)     declare or pay any dividend or make any other payment or
distribution on account of the Company’s or any of its Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving the Company or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Company or any of its
Restricted Subsidiaries’ Equity Interests in their capacity as such (in each
case other than dividends or distributions payable in the Company’s or any of
its Restricted Subsidiaries’ Equity Interests (other than Disqualified Stock) or
to the Company or any of its Restricted Subsidiaries);

        (b)     purchase, redeem or otherwise acquire or retire for value
(including, without limitation, in connection with any merger or consolidation
involving the Company or any of its Restricted Subsidiaries) any of the
Company’s or its Restricted Subsidiaries’ Equity Interests (in each case other
than any of the Company’s Restricted Subsidiaries’ Equity Interests owned by the
Company or another Restricted Subsidiary);

        (c)     make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any of the Company’s or its
Restricted Subsidiaries’ Subordinated Indebtedness (other than Subordinated
Indebtedness owed to the Company or any of its Restricted Subsidiaries), except
a payment of interest or principal at the Stated Maturity thereof; or

        (d)     make any Restricted Investment

(all such payments and other actions set forth in these clauses (a) through (d)
above being collectively referred to as “Restricted Payments”), unless, at the
time of and after giving effect to such Restricted Payment:

41

--------------------------------------------------------------------------------

        (a)     no Default or Event of Default has occurred and is continuing or
would occur as a consequence of such Restricted Payment; and

        (b)     the Company would, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable four-quarter period, have been permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 4.09(a); and

        (c)     such Restricted Payment, together with the aggregate amount of
all other Restricted Payments made by the Company and its Restricted
Subsidiaries after the date hereof (excluding Restricted Payments permitted by
clauses (2), (3), (4) and (6) of the next paragraph), is less than the sum,
without duplication, of:

          (i)     50% of the Company’s Consolidated Net Income for the period
(taken as one accounting period) from the beginning of the first fiscal quarter
commencing after the date hereof to the end of the Company’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit), plus


          (ii)     100% of the aggregate net cash proceeds or the fair value (as
determined in good faith by the Board of Directors of the Company) of property
or assets received by the Company since the date hereof as a contribution to the
Company’s common equity capital or from the issue or sale of the Company’s
Equity Interests (other than Disqualified Stock) or from the issue or sale of
convertible or exchangeable Disqualified Stock or convertible or exchangeable
debt securities of the Company that have been converted into or exchanged for
such Equity Interests (other than Equity Interests or Disqualified Stock or debt
securities sold to a Subsidiary of the Company), plus


          (iii)     to the extent that any Restricted Investment that was made
after the date hereof is sold for cash or otherwise liquidated or repaid for
cash, the lesser of (i) the cash return of capital with respect to such
Restricted Investment (less the cost of disposition, if any) and (ii) the
initial amount of such Restricted Investment, plus


          (iv)     to the extent that any of the Company’s Unrestricted
Subsidiaries are redesignated as a Restricted Subsidiary after the Issue Date,
the lesser of (i) the fair market value of the Company’s Investment in such
Subsidiary as of the date of such redesignation or (ii) such fair market value
as of the date on which such Subsidiary was originally designated as an
Unrestricted Subsidiary.


        So long as no Default has occurred and is continuing or would be caused
thereby (except with respect to clause (6) below), the preceding provisions will
not prohibit:

          (1)     the payment of any dividend within 60 days after the date of
declaration of the dividend, if at the date of declaration the dividend payment
would have complied with the provisions hereof;


          (2)     the redemption, repurchase, retirement, defeasance or other
acquisition of any of the Company’s or any of its Restricted Subsidiaries’
Subordinated Indebtedness or of any of the Company’s Equity Interests in
exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to any of the Company’s Restricted Subsidiaries) of, the
Company’s Equity Interests (other than Disqualified Stock); provided that the
amount of any such net cash proceeds that are utilized for any such redemption,
repurchase, retirement, defeasance or other acquisition will be excluded from
clause (c)(ii) of the preceding paragraph;


          (3)     the defeasance, redemption, repurchase or other acquisition of
the Subordinated Indebtedness of the Company or Subordinated Indebtedness of any
of its Restricted Subsidiaries with the net cash proceeds from an incurrence of
Permitted Refinancing Indebtedness;


42

--------------------------------------------------------------------------------

          (4)     the redemption, repurchase or other acquisition of the
Company’s Existing Preferred Stock;


          (5)     the repurchase, redemption or other acquisition or retirement
for value of any of the Company’s Equity Interests held by any member of the
Company’s (or any of its Restricted Subsidiaries’) management pursuant to any
management equity subscription agreement, stock option agreement or similar
agreement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests may not exceed $1,000,000 in any
twelve-month period;


          (6)     in the case of a Subsidiary, the payment of dividends (or in
the case of any partnership or limited liability company, any similar
distribution) to the holders of its Capital Stock on a pro rata basis;


          (7)     the purchase, redemption, defeasance or other acquisition or
retirement for value of any Seller Notes incurred under clause (x) of the
definition of Permitted Debt or existing on the date hereof; provided that the
Company would, at the time of such Restricted Payment and after giving pro forma
effect thereto as if such Restricted Payment had been made at the beginning of
the applicable four-quarter period, have been permitted to incur at least $1.00
of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.09; and


          (8)     other Restricted Payments in an aggregate amount since the
Issue Date not to exceed $15.0 million.


        The amount of all Restricted Payments (other than cash) will be the fair
market value on the date of the Restricted Payment of the asset(s), property or
securities proposed to be transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.
The fair market value of any assets or securities that are required to be valued
by this Section 4.10 will be determined by the Board of Directors of the Company
whose resolutions with respect thereto will be delivered to the Trustee. The
Board of Directors’ determination must be based upon an opinion or appraisal
issued by an accounting, appraisal or investment banking firm of national
standing if the fair market value exceeds $5.0 million. Not later than the date
of making any Restricted Payment, the Company shall deliver to the Trustee an
Officers’ Certificate stating that such Restricted Payment is permitted and
setting forth the basis upon which the calculations required by this Section
4.10 were computed, together with a copy of any fairness opinion or appraisal
required by this Indenture.

Section 4.11.    Liens.

        The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien of any kind securing Indebtedness, Attributable Debt or trade
payables on any asset now owned or hereafter acquired or any proceeds therefrom,
or assign or convey any right to receive income therefrom, except Permitted
Liens, unless:

        (a)     in the case of Liens securing Subordinated Indebtedness, the
Notes and related Subsidiary Guarantees are secured by a Lien on such property
(including Capital Stock of a Restricted Subsidiary), assets, proceeds, income
or profit that is senior in priority to such Liens; and

        (b)     in the case of Liens securing Senior Debt, the Notes and related
Subsidiary Guarantees are equally and ratably secured on such property
(including Capital Stock of a Restricted Subsidiary), assets, proceeds, income
or profit.

Section 4.12.     Asset Sales.

        (a)     The Company shall not, and shall not permit any of its
Restricted Subsidiaries to, consummate an Asset Sale unless:

          (i)     the Company (or the Restricted Subsidiary, as the case may be)
receive consideration at the time of the Asset Sale at least equal to the fair
market value of the assets sold, leased, transferred, conveyed or otherwise
disposed of;


43

--------------------------------------------------------------------------------

          (ii)     the fair market value, if greater than $2.0 million, is
determined by the Company’s Board of Directors and evidenced by a resolution of
the Board of Directors set forth in an Officer’s Certificate delivered to the
Trustee; and


          (iii)     at least 75% of the consideration received in the Asset Sale
by the Company or such Restricted Subsidiary is in the form of cash, Cash
Equivalents or Replacement Assets.


        (b)     For purposes of this Section 4.12, each of the following will be
deemed to be cash:

          (i)     any liabilities of the Company or any of its Restricted
Subsidiaries, as shown on the Company’s or such Restricted Subsidiary’s most
recent balance sheet (other than contingent liabilities and liabilities that are
by their terms subordinated to the Notes or any Restricted Subsidiary’s
Subsidiary Guarantee), that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Company or such
Restricted Subsidiary from further liability; and


          (ii)     any securities, notes or other obligations received by the
Company or any such Restricted Subsidiary from such transferee that are
converted by the Company or such Restricted Subsidiary into cash within 90 days
of the consummation of such Asset Sale (subject to ordinary settlement periods),
to the extent of the cash received in that conversion.


        (c)     Within 365 days after the receipt of any Net Proceeds from an
Asset Sale, the Company may apply those Net Proceeds at its option:

          (i)     to repay Senior Debt;


          (ii)     to acquire all or substantially all of the assets of, or a
majority of the Voting Stock of, another Permitted Business; or


          (iii)     to acquire other long-term assets that are used or useful in
a Permitted Business.


        In the case of each of clauses (ii) and (iii) above, the entry into a
definitive agreement to acquire such assets within 365 days after the receipt of
any Net Proceeds from an Asset Sale shall be treated as a permitted application
of the Net Proceeds from the date of such agreement so long as the Company or
such Restricted Subsidiary enters into such agreement with the good faith
expectation that such Net Proceeds will be applied to satisfy such commitment
within 455 days of the date of the receipt of such Net Proceeds and such Net
Proceeds are actually so applied within such period.

        Pending the final application of any Net Proceeds, the Company may
temporarily reduce revolving credit borrowings or otherwise invest the Net
Proceeds in any manner that is not prohibited by this Indenture.

        (d)     Any Net Proceeds from Asset Sales that are not applied or
invested as provided in Section 4.12(c) will constitute “Excess Proceeds.” When
the aggregate amount of Excess Proceeds exceeds $5.0 million, the Company shall
make an Asset Sale Offer to all Holders of Notes and all holders of other
Indebtedness that is pari passu with the Notes containing provisions similar to
those set forth herein with respect to offers to purchase or redeem with the
proceeds of sales of assets to purchase the maximum principal amount of Notes
and such other pari passu Indebtedness that may be purchased out of the Excess
Proceeds. The offer price in any Asset Sale Offer will be equal to 100% of the
principal amount thereof plus accrued and unpaid interest and Additional
Interest, if any, to the date of purchase, and shall be payable in cash. If any
Excess Proceeds remain after consummation of an Asset Sale Offer, the Company
may use those Excess Proceeds for any purpose not otherwise prohibited by this
Indenture. If the aggregate principal amount of Notes and other pari passu
Indebtedness tendered into such Asset Sale Offer exceeds the amount of Excess
Proceeds, the Trustee shall select the Notes and such other pari passu
Indebtedness to be purchased as described in Article 3 hereof. Upon completion
of each Asset Sale Offer, the amount of Excess Proceeds will be reset at zero.

44

--------------------------------------------------------------------------------

        (e)     The Company shall comply with the requirements of Rule 14e-1
under the Exchange Act and any other securities laws and regulations thereunder
to the extent those laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the Asset Sale
provisions of this Indenture, the Company shall comply with the applicable
securities laws and regulations and will not be deemed to have breached the
Company’s obligations under this Section 4.12 by virtue of such conflict.

Section 4.13.     Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

        The Company shall not, and shall not permit any Restricted Subsidiary of
the Company to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:

        (a)     pay dividends or make any other distributions on or in respect
of its Capital Stock to the Company or any of its Restricted Subsidiaries, or
with respect to any other interest or participation in, or measured by, its
profits, or pay any Indebtedness owed to the Company or any other of its
Restricted Subsidiaries;

        (b)     make any loans or advances to the Company or any other
Restricted Subsidiary of the Company; or

        (c)     transfer any of its properties or assets to the Company or any
other Restricted Subsidiary of the Company.

        However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:

          (i)     agreements as in effect on the date hereof or subsequent
agreements relating to the Company’s Indebtedness or Indebtedness of any
Subsidiary Guarantor and any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of those
agreements; provided that the amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacement or refinancings are not
materially more restrictive, taken as a whole, with respect to such dividend and
other payment restrictions than those contained in those agreements on the date
hereof;


          (ii)     this Indenture, the Notes and the Subsidiary Guarantees;


          (iii)     applicable law;


          (iv)     any instrument governing Indebtedness or Capital Stock of a
Person acquired by the Company or any of its Restricted Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
or Capital Stock was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Indenture to
be incurred;


          (v)     customary non-assignment provisions in leases entered into in
the ordinary course of business and consistent with past practices;


          (vi)     purchase money obligations for property acquired in the
ordinary course of business that impose restrictions on that property of the
nature described in clause (c) of this Section 4.13;


          (vii)     any agreement for the sale or other disposition of a
Restricted Subsidiary that restricts distributions by that Restricted Subsidiary
pending its sale or other disposition;


          (viii)     Permitted Refinancing Indebtedness; provided that the
restrictions contained in the agreements governing such Permitted Refinancing
Indebtedness are not materially more restrictive, taken as a whole, than those
contained in the agreements governing the Indebtedness being refinanced;


45

--------------------------------------------------------------------------------

          (ix)     Liens securing Indebtedness otherwise permitted to be
incurred under Section 4.11 that limit the right of the debtor to dispose of the
assets subject to such Liens; and


          (x)     provisions with respect to the disposition or distribution of
assets or property in joint venture agreements, asset sale agreements, stock
sale agreements and other similar agreements entered into in the ordinary course
of business.


Section 4.14.     Transactions with Affiliates.

        The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of the Company’s or its Restricted Subsidiaries’ respective
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each, an
“Affiliate Transaction”), unless:

        (a)     the Affiliate Transaction is on terms that are no less favorable
to the Company or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person; and

        (b)     the Company delivers to the Trustee:

          (i)     with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $2.5
million, a resolution of the Board of Directors set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with this
covenant and that such Affiliate Transaction has been approved by a majority of
the disinterested members of the Board of Directors; and


          (ii)     with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$10.0 million, an opinion as to the fairness to the Holders of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing.


        The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph:

        (a)     any employment agreement, employee benefit plan, related trust
agreement or any other similar arrangement entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business;

        (b)     transactions between or among the Company and/or its Restricted
Subsidiaries;

        (c)     transactions with a Person that is an Affiliate of the Company
solely because the Company owns an Equity Interest in such Person;

        (d)     payment of reasonable directors fees to Persons who are not
otherwise Affiliates of the Company and indemnification costs permitted by the
Company’s organizational documents for the benefit of directors, officers and
employees in the ordinary course of business;

        (e)     sales of Equity Interests (other than Disqualified Stock) to
Affiliates of the Company;

        (f)     Permitted Investments or Restricted Payments that are permitted
by Section 4.10; and

        (g)     any agreement (including any certificate of designations
relating to Capital Stock) as in effect as of the date of hereof or any
amendment thereto or any transaction contemplated thereby (including pursuant to
any amendment thereto) in any replacement agreement thereto so long as any such
amendment or replacement agreement is not more disadvantageous to the Holders in
any material respect than the original agreement as in effect on the date
hereof.

46

--------------------------------------------------------------------------------

Section 4.15.     Sale and Leaseback Transactions.

        The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into any sale and leaseback transaction; provided that
the Company or any Subsidiary Guarantor may enter into a sale and leaseback
transaction if:

        (a)     the Company or that Subsidiary Guarantor could have (a) incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under the Fixed Charge Coverage Ratio test in the
first paragraph of Section 4.09 and (b) incurred a Lien to secure such
Indebtedness pursuant to Section 4.11;

        (b)     the gross cash proceeds of that sale and leaseback transaction
are at least equal to the fair market value, as determined in good faith by the
Board of Directors of the Company and set forth in an Officers’ Certificate
delivered to the Trustee, of the property that is the subject of that sale and
leaseback transaction; and

        (c)     the transfer of assets in that sale and leaseback transaction is
permitted by, and the Company apply the proceeds of such transaction in
compliance with Section 4.12.

Section 4.16.     Issuances and Sales of Capital Stock of Restricted
Subsidiaries

        The Company (a) shall not, and shall not permit any of its Restricted
Subsidiaries to, transfer, convey, sell, lease or otherwise dispose of any
Capital Stock of any of its Restricted Subsidiaries to any Person (other than to
the Company or another one of its Restricted Subsidiaries), unless (i) such
transfer, conveyance, sale, lease or other disposition is of all the Capital
Stock of such Restricted Subsidiary, and (ii) the Net Proceeds from such
transfer, conveyance, sale, lease or other disposition are applied in accordance
with Section 4.12; provided that this clause (a) shall not apply to any pledge
of Capital Stock of any Restricted Subsidiary of the Company securing
Indebtedness under Credit Facilities, including the Credit Agreement, or any
exercise of remedies in connection therewith, and (b) will not permit any of its
Restricted Subsidiaries to issue any of its Equity Interests (other than, if
necessary, shares of its Capital Stock constituting directors’ qualifying
shares) to any Person other than the Company or another of its Restricted
Subsidiaries.

Section 4.17.     Designation of Restricted and Unrestricted Subsidiaries.

        The Board of Directors of the Company may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if that designation would not cause
a Default. If a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, the aggregate fair market value of all outstanding Investments owned
by the Company and its Restricted Subsidiaries in the Subsidiary properly
designated will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
the first paragraph of Section 4.10 or Permitted Investments, as determined by
the Company. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Board of Directors of the Company
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if the
redesignation would not cause a Default.

Section 4.18.     Repurchase at the Option of Holders Upon a Change of Control.

        (a)     Upon the occurrence of a Change of Control, each Holder shall
have the right to require the Company to repurchase all or any part (equal to
$1,000 or an integral multiple of $1,000) of such Holder’s Notes pursuant to the
offer described below (the “Change of Control Offer”) at a purchase price (the
“Change of Control Payment”) equal to 101% of the principal amount thereof, plus
accrued and unpaid interest and Additional Interest, if any, to the purchase
date (subject to the right of Holders on the relevant record date to receive
interest due on the relevant Interest Payment Date).

        Subject to clause (c) below, within 10 days following any Change of
Control, the Company shall mail a notice to the Trustee and each Holder:

47

--------------------------------------------------------------------------------

          (i)     send, by first-class mail, with a copy to the Trustee, to each
Holder, at such Holder’s address appearing in the securities register maintained
in respect of the Notes by the Registrar (the “Security Register”):


          (A)     that a Change of Control has occurred and a Change of Control
Offer is being made pursuant to Section 4.18 and that all Notes timely tendered
will be accepted for payment;


          (B)     the Change of Control Payment and the purchase date, which
shall be, subject to any contrary requirements of applicable law, a business day
no earlier than 30 days nor later than 60 days from the date such notice is
mailed;


          (C)     the circumstances and relevant facts regarding the Change of
Control (including information with respect to pro forma historical income, cash
flow and capitalization after giving effect to the Change of Control); and


          (D)     the procedures that Holders must follow in order to tender
their Notes (or portions thereof) for payment, and the procedures that Holders
must follow in order to withdraw an election to tender Notes (or portions
thereof) for payment.


        The Company will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change of Control. To the extent that
the provisions of any securities laws or regulations conflict with the covenant
described hereunder, the Company will comply with the applicable securities laws
and regulations and will not be deemed to have breached its obligations under
the covenant described hereunder by virtue of such conflict.

        (b)     On the Change of Control Payment Date, the Company shall, to the
extent lawful:

          (i)     accept for payment all Notes or portions of Notes properly
tendered pursuant to the Change of Control Offer;


          (ii)     deposit with the Paying Agent an amount equal to the Change
of Control Payment in respect of all Notes or portions of Notes properly
tendered; and


          (iii)     deliver or cause to be delivered to the Trustee the Notes
properly accepted together with an Officers’ Certificate stating the aggregate
principal amount of Notes or portions of Notes being purchased by the Company.


        The Paying Agent shall promptly mail to each Holder of Notes properly
tendered the Change of Control Payment for such Notes, and the Trustee will
promptly authenticate and mail (or cause to be transferred by book entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any; provided that each new Note will be in a
principal amount of $1,000 or an integral multiple of $1,000.

        (c)     Prior to complying with any of the provisions of this Section
4.18, but in any event within 90 days following a Change of Control, the Company
shall either repay all outstanding Senior Debt or obtain the requisite consents,
if any, under all agreements governing outstanding Senior Debt to permit the
repurchase of Notes required by this covenant. The Company shall publicly
announce the results of the Change of Control Offer on or as soon as practicable
after the Change of Control Payment Date.

        (d)     The provisions described above that require the Company to make
a Change of Control Offer following a Change of Control will be applicable
whether or not any other provisions of this Indenture are applicable. Except as
described above with respect to a Change of Control, this Indenture does not
contain provisions that permit the Holders of the Notes to require that the
Company repurchase or redeem the Notes in the event of a takeover,
recapitalization or similar transaction.

48

--------------------------------------------------------------------------------

        (e)     The Company will not be required to make a Change of Control
Offer upon a Change of Control if a third party makes the Change of Control
Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Indenture applicable to a Change of Control Offer
made by the Company and purchases all Notes properly tendered and not withdrawn
under the Change of Control Offer.

Section 4.19.     Additional Subsidiary Guarantees

        If the Company or any of its Restricted Subsidiaries acquires or creates
another Domestic Subsidiary after the date hereof, then that newly acquired or
created Domestic Subsidiary will execute and deliver to the Trustee a
supplemental indenture providing for a Subsidiary Guarantee and deliver an
Opinion of Counsel satisfactory to the Trustee within 10 Business Days of the
date on which it was acquired or created; provided, however, that the foregoing
shall not apply to Subsidiaries that have properly been designated as
Unrestricted Subsidiaries in accordance with this Indenture for so long as they
continue to constitute Unrestricted Subsidiaries.

Section 4.20.    [Reserved]

Section 4.21.     Business Activities.

        The Company shall not, and shall not permit any Subsidiary to, engage in
any business other than Permitted Businesses, except to such extent as would not
be material to the Company and its Subsidiaries taken as a whole.


ARTICLE 5.


SUCCESSORS

Section 5.01.     Merger, Consolidation or Sale of Assets.

        The Company shall not, directly or indirectly: (1) consolidate or merge
with or into another Person (whether or not the Company is the surviving
corporation) or (2) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company and the
properties or assets of its Restricted Subsidiaries taken as a whole, in one or
more related transactions, to another Person; unless:

        (a)     either: (x) the Company is the surviving corporation; or (y) the
Person formed by or surviving any such consolidation or merger (if other than
the Company) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a corporation organized or existing under the laws
of the United States, any state of the United States or the District of
Columbia;

        (b)     the Person formed by or surviving any such consolidation or
merger (if other than the Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all of the
Company’s obligations under the Notes and this Indenture pursuant to agreements
reasonably satisfactory to the Trustee;

        (c)     immediately after such transaction no Default or Event of
Default exists; and

        (d)     the Company or the Person formed by or surviving any such
consolidation or merger (if other than the Company), or to which such sale,
assignment, transfer, conveyance or other disposition has been made will, on the
date of such transaction after giving pro forma effect thereto and any related
financing transactions as if the same had occurred at the beginning of the
applicable four-quarter period, (i) be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.09 or (ii) the Company’s Fixed Charge Coverage Ratio, or that
of the Person formed by or surviving any such consolidation or merger (if other
than the Company), shall not be less than the Company’s Fixed Charge Coverage
Ratio immediately prior to such transaction or series of transactions.

49

--------------------------------------------------------------------------------

        In addition, the Company may not, directly or indirectly, lease all or
substantially all of the Company’s properties or assets, in one or more related
transactions, to any other Person.

Section 5.02.     Successor Corporation Substituted.

        The Person formed by or surviving any consolidation or merger (if other
than the Company) shall succeed to, and be substituted for, and may exercise
every right and power of the Company under this Indenture, but, in the case of a
lease of all or substantially all the Company’s assets, the Company shall not be
released from the obligation to pay the principal of and interest on the Notes.


ARTICLE 6.


DEFAULTS AND REMEDIES

Section 6.01.     Events of Default.

Each of the following is an “Event of Default:"

          (i)     default for 30 days in the payment when due of interest on, or
Additional Interest with respect to, the Notes;


          (ii)     default in payment when due of the principal of or premium,
if any, on the Notes;


          (iii)     failure by the Company or any of its Restricted Subsidiaries
to comply with Section 4.09, Section 4.10 or Article 5;


          (iv)     failure by the Company or any of its Restricted Subsidiaries
for 30 days after notice to comply with Sections 4.12 or 4.18;


          (v)     failure by the Company or any of its Restricted Subsidiaries
for 60 days after notice to comply with any other covenant or agreement in this
Indenture or the Notes;


          (vi)     default under any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by the Company or any of its
Restricted Subsidiaries) whether such Indebtedness or guarantee now exists, or
is created after the date hereof, if that default:


          (A)     is caused by a failure to pay any scheduled installment of
principal on such Indebtedness prior to the expiration of the grace period
provided in such Indebtedness on the date of such default (a “Payment Default”);
or


          (B)     results in the acceleration of such Indebtedness prior to its
express maturity,


        and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $10.0 million or more;

          (vii)     failure by the Company or any of its Restricted Subsidiaries
to pay final judgments (to the extent not covered by insurance) aggregating in
excess of $10.0 million, which judgments are not paid, discharged or stayed for
a period of 60 consecutive days;


50

--------------------------------------------------------------------------------

          (viii)     except as permitted by this Indenture, any Subsidiary
Guarantee shall be held in any judicial proceeding to be unenforceable or
invalid or shall cease for any reason to be in full force and effect or any
Subsidiary Guarantor, or any Person acting on behalf of any Subsidiary
Guarantor, shall deny or disaffirm its obligations under its Subsidiary
Guarantee; and


          (ix)     the Company or any of its Significant Subsidiaries pursuant
to or within the meaning of Bankruptcy Law:


          (A)     commences a voluntary case,


          (B)     consents to the entry of an order for relief against it in an
involuntary case,


          (C)     consents to the appointment of a custodian of it or for all or
substantially all of its property,


          (D)     makes a general assignment for the benefit of its creditors,
or


          (E)     generally is not paying its debts as they become due; and


          (x)     a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:


          (A)     is for relief against the Company or any of its Significant
Subsidiaries in an involuntary case; or


          (B)     appoints a Custodian of the Company or any of its Significant
Subsidiaries or for all or substantially all of the property of the Company or
any of its Significant Subsidiaries; or


          (C)     orders the liquidation of the Company or any of its
Significant Subsidiaries;


        and the order or decree remains unstayed and in effect for 60
consecutive days.

Section 6.02.     Acceleration.

        If an Event of Default (other than an Event of Default specified in
clauses (ix) or (x) of Section 6.01 hereof, with respect to the Company, any
Subsidiary that is a Significant Subsidiary or any group of Subsidiaries that,
taken together would constitute a Significant Subsidiary), shall have occurred
and be continuing, the Trustee or the Holders of not less than 25% in aggregate
principal amount of the Notes then outstanding may declare to be immediately due
and payable the principal amount of all the Notes then outstanding, plus accrued
but unpaid interest and Additional Interest, if any, to the date of
acceleration. In the case of an Event of Default specified in clauses (ix) or
(x) of Section 6.01 hereof, with respect to the Company, any Subsidiary that is
a Significant Subsidiary or any group of Subsidiaries that, taken together would
constitute a Significant Subsidiary shall occur, such amount with respect to all
the Notes will become due and payable immediately without any declaration or
other act on the part of the Trustee or the Holders. Holders may not enforce
this Indenture or the Notes except as provided in this Indenture. Subject to the
limitations described in this Article 6, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power. The Trustee may withhold from Holders notice of
any continuing Default or Event of Default (except a Default or Event of Default
relating to the payment of principal, premium, if any, or interest or Additional
Interest, if any) if it determines that withholding notice is in their interest.

        In the case of an Event of Default occurring by reason of any willful
action or inaction taken or not taken by the Company or on the Company’s behalf
with the intention of avoiding payment of the premium that the Company would
have been required to pay if the Company had then elected to redeem the Notes
pursuant to Section 3.07 hereof, an equivalent premium will also become and be
immediately due and payable to the extent permitted by law upon the acceleration
of the Notes. If an Event of Default occurs prior to June 1, 2010 by reason of
any willful action or inaction taken or not taken by the Company or on the
Company’s behalf with the intention of avoiding the prohibition on redemption of
the Notes prior to June 1, 2010, then the premium specified in Section 3.07 will
also become immediately due and payable to the extent permitted by law upon
acceleration of the Notes.

51

--------------------------------------------------------------------------------

Section 6.03.     Other Remedies.

        If an Event of Default occurs and is continuing, the Trustee may pursue
any available remedy to collect the payment of principal, premium, if any, and
interest and Additional Interest, if any, on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

        The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding.  A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Section 6.04.     Waiver of Past Defaults.

        Holders of not less than a majority in aggregate principal amount of the
then outstanding Notes by notice to the Trustee may on behalf of the Holders of
all of the Notes waive an existing Default or Event of Default and its
consequences hereunder, except a continuing Default or Event of Default in the
payment of the principal of, premium, if any, or interest or Additional Interest
on, the Notes; provided, however, that after any acceleration, but before a
judgment or decree based on acceleration is obtained by the Trustee, the Holders
of a majority in aggregate principal amount of the Notes then outstanding may
rescind and annul such acceleration if all Events of Default, other than the
nonpayment of accelerated principal, premium or interest or Additional Interest,
have been cured or waived as provided in this Indenture. Upon any such waiver,
such Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.

Section 6.05.     Control by Majority.

        Subject to Section 7.01, in case an Event of Default shall occur and be
continuing, the Trustee will be under no obligation to exercise any of its
rights or powers under this Indenture at the request or direction of any of the
Holders, unless such Holders shall have offered to the Trustee reasonable
indemnity. Subject to Section 7.07, the Holders of a majority in aggregate
principal amount of the Notes then outstanding will have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or exercising any trust or power conferred on the Trustee with
respect to the Notes.

Section 6.06.     Limitation on Suits.

        No Holder will have any right to institute any proceeding with respect
to this Indenture, or for the appointment of a receiver or trustee, or for any
remedy thereunder, unless:

        (a)     such Holder has previously given to the Trustee written notice
of a continuing Event of Default,

        (b)     Holders of at least 25% in aggregate principal amount of the
Notes then outstanding have made written request and offered reasonable
indemnity to the Trustee to institute such proceeding as trustee, and

        (c)     the Trustee shall not have received from the Holders of a
majority in aggregate principal amount of the Notes then outstanding a direction
inconsistent with such request and shall have failed to institute such
proceeding within 60 days.

52

--------------------------------------------------------------------------------

        The preceding limitations do not apply to a suit instituted by a Holder
for enforcement of payment of the principal of, and premium, if any, or interest
or Additional Interest on, a Note on or after the respective due dates expressed
in such Note.

        A Holder may not use this Indenture to affect, disturb or prejudice the
rights of another Holder or to obtain a preference or priority over another
Holder.

Section 6.07.     Rights of Holders to Receive Payment.

        Notwithstanding any other provision of this Indenture, the right of any
Holder to receive payment of principal, premium, if any, and interest and
Additional Interest, if any, on the Note, on or after the respective due dates
expressed in the Note (including in connection with an offer to purchase), or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.

Section 6.08.     Collection Suit by Trustee.

        If an Event of Default specified in clauses (i) or (ii) of Section 6.01
occurs and is continuing, the Trustee is authorized to recover judgment in its
own name and as trustee of an express trust against the Company for the whole
amount of principal of, premium, if any, and interest and Additional Interest,
if any, remaining unpaid on the Notes and interest on overdue principal and, to
the extent lawful, interest and such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel.

Section 6.09.     Trustee May File Proofs of Claim.

        The Trustee is authorized to file such proofs of claim and other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders allowed in any judicial proceedings relative to the Company (or any
other obligor upon the Notes), its creditors or its property and shall be
entitled and empowered to participate as a member, voting or otherwise, of any
official committee of creditors appointed in such matter and shall be entitled
and empowered to collect, receive and distribute any money or other property
payable or deliverable on any such claims and any custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee, and in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

Section 6.10.     Priorities.

        If the Trustee collects any money pursuant to this Article 6, it shall
pay out the money in the following order:

        First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

53

--------------------------------------------------------------------------------

        Second: to Holders for amounts due and unpaid on the Notes for
principal, premium, if any, and interest and Additional Interest, if any,
ratably, without preference or priority of any kind, according to the amounts
due and payable on the Notes for principal, premium, if any, and interest and
Additional Interest, if any,, respectively; and

        Third: to the Company or to such party as a court of competent
jurisdiction shall direct.

        The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Section 6.10.

Section 6.11.     Undertaking for Costs.

        In any suit for the enforcement of any right or remedy under this
Indenture or in any suit against the Trustee for any action taken or omitted by
it as a Trustee, a court in its discretion may require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and the
court in its discretion may assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in the suit, having due regard to
the merits and good faith of the claims or defenses made by the party litigant. 
This Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.


ARTICLE 7.


TRUSTEE

Section 7.01.     Duties of Trustee.

        (a)     If an Event of Default has occurred and is continuing, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs.

        (b)     Except during the continuance of an Event of Default:

          (1)     the duties of the Trustee shall be determined solely by the
express provisions of this Indenture and the Trustee need perform only those
duties that are specifically set forth in this Indenture and no others, and no
implied covenants or obligations shall be read into this Indenture against the
Trustee; and


          (2)     in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture.  However, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein or otherwise verify the contents thereof).


        (c)     The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

          (1)     this paragraph does not limit the effect of paragraph (b) of
this Section;


          (2)     the Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and


54

--------------------------------------------------------------------------------

          (3)     the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.05 hereof.


        (d)     Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to paragraphs
(a), (b) and (c) of this Section.

        (e)     No provision of this Indenture shall require the Trustee to
expend or risk its own funds or incur any liability. The Trustee shall be under
no obligation to exercise any of its rights and powers under this Indenture at
the request of any Holders, unless such Holder shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability or
expense.

        (f)     The Trustee shall not be liable for interest on any money
received by it except as the Trustee may agree in writing with the Company. 
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

Section 7.02.     Rights of Trustee.

        (a)     The Trustee may conclusively rely upon any document believed by
it to be genuine and to have been signed or presented by the proper Person.  The
Trustee need not investigate any fact or matter stated in the document.

        (b)     Before the Trustee acts or refrains from acting, it may require
an Officers’ Certificate or an Opinion of Counsel or both. The Trustee shall not
be liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel.  The Trustee may consult with
counsel and the written advice of such counsel or any Opinion of Counsel shall
be full and complete authorization and protection from liability in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon.

        (c)     The Trustee may act through its attorneys and agents and shall
not be responsible for the misconduct or negligence of any agent appointed with
due care.

        (d)     The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.

        (e)     Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Company shall be sufficient if
signed by an Officer of the Company.

        (f)     The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders unless such Holders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
that might be incurred by it in compliance with such request or direction.

        (g)     The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
Default or Event of Default is received by a Responsible Officer of the Trustee
at the Corporate Trust Office of the Trustee, and such notice references the
specific Default or Event of Default, the Notes and this Indenture.

        (h)     Money held by the Trustee in trust hereunder need not be
segregated from other funds except to the extent required by law. The Trustee
shall be under no liability for interest on any money received by it hereunder
except as otherwise agreed in writing with the Company.

        (i)     The Trustee shall not be required to give any bond or surety in
respect of the performance of its power and duties hereunder.

55

--------------------------------------------------------------------------------

        (j)     The Trustee shall have no duty to inquire as to the performance
of the Company’s covenants herein.

Section 7.03.     Individual Rights of Trustee.

        The Trustee in its individual or any other capacity may become the owner
or pledgee of Notes and may otherwise deal with the Company or any Affiliate of
the Company with the same rights it would have if it were not Trustee. However,
in the event that the Trustee acquires any conflicting interest it must
eliminate such conflict within 90 days, apply to the SEC for permission to
continue as Trustee or resign. Any Agent may do the same with like rights and
duties. The Trustee is also subject to Section 7.10 and 7.11 hereof.

Section 7.04.     Trustee’s Disclaimer.

        The Trustee shall not be responsible for and makes no representation as
to the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Company’s use of the proceeds from the Notes or any money
paid to the Company or upon the Company’s direction under any provision of this
Indenture, it shall not be responsible for the use or application of any money
received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.

Section 7.05.     Notice of Defaults.

        If a Default or Event of Default occurs and is continuing and if it is
known to the Trustee, the Trustee shall mail to Holders a notice of the Default
or Event of Default within 90 days after it occurs unless such Default or Event
of Default has since been cured. Except in the case of a Default or Event of
Default in payment of principal of, premium, if any, or interest or Additional
Interest, if any, on any Note, the Trustee may withhold the notice if and so
long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders.

Section 7.06.     Reports by Trustee to Holders.

        Within 60 days after each May 15 beginning with May 15, 2007, and for so
long as Notes remain outstanding, the Trustee shall mail to the Holders a brief
report dated as of such reporting date that complies with TIA § 313(a) (but if
no event described in TIA § 313(a) has occurred within the twelve months
preceding the reporting date, no report need be transmitted).  The Trustee also
shall comply with TIA § 313(b)(2). The Trustee shall also transmit by mail all
reports as required by TIA § 313(c).

        A copy of each report at the time of its mailing to the Holders shall be
mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA § 313(d).  The Company shall
promptly notify the Trustee when the Notes are listed on any stock exchange.

Section 7.07.     Compensation and Indemnity.

        The Company shall pay to the Trustee from time to time reasonable
compensation for its acceptance of this Indenture and services hereunder as
agreed to in writing.  The Trustee’s compensation shall not be limited by any
law on compensation of a trustee of an express trust. The Company shall
reimburse the Trustee promptly upon request for all reasonable disbursements,
advances and expenses incurred or made by it in addition to the compensation for
its services. Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee’s agents and counsel.

        The Company shall indemnify the Trustee or any predecessor Trustee
against any and all losses, claims, damages, penalties, fines, liabilities or
expenses, including incidental and out-of-pocket expenses and reasonable
attorneys fees (“losses”) incurred by it arising out of or in connection with
the acceptance or administration of its duties under this Indenture, including
the costs and expenses of enforcing this Indenture against the Company
(including this Section 7.07) and defending itself against any claim (whether
asserted by the Company or any Holder or any other person) or liability in
connection with the exercise or performance of any of its powers or duties
hereunder, except to the extent any such losses may be attributable to its gross
negligence or bad faith. The Trustee shall notify the Company promptly of any
claim for which it may seek indemnity.  Failure by the Trustee to so notify the
Company shall not relieve the Company of its obligations hereunder. The Company
shall defend the claim, and the Trustee shall cooperate in the defense. The
Trustee may have separate counsel and the Company shall pay the reasonable fees
and expenses of such counsel.  The Company need not pay for any settlement made
without its consent, which consent shall not be unreasonably withheld. The
Company need not reimburse any expense or indemnify against any loss liability
or expense incurred by the Trustee through the Trustee’s own willful misconduct,
gross negligence or bad faith.

56

--------------------------------------------------------------------------------

        The obligations of the Company under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture.

        To secure the Company’s payment obligations in this Section, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal, premium, if any, and
interest and Additional Interest, if any, on particular Notes. Such Lien shall
survive the satisfaction and discharge of this Indenture.

        When the Trustee incurs expenses or renders services after an Event of
Default specified in clauses (ix) or (x) of Section 6.01 hereof occurs, the
expenses and the compensation for the services (including the fees and expenses
of its agents and counsel) are intended to constitute expenses of administration
under any Bankruptcy Law.

        The Trustee shall comply with the provisions of TIA § 313(b)(2) to the
extent applicable.

Section 7.08.     Replacement of Trustee.

        A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.

        The Trustee may resign in writing at any time upon 30 days prior notice
to the Company and be discharged from the trust hereby created by so notifying
the Company. The Holders of a majority in principal amount of the then
outstanding Notes may remove the Trustee by so notifying the Trustee and the
Company in writing. The Company may remove the Trustee if:

        (a)     the Trustee fails to comply with Section 7.10 hereof;

        (b)     the Trustee is adjudged a bankrupt or an insolvent or an order
for relief is entered with respect to the Trustee under any Bankruptcy Law;

        (c)     a custodian or public officer takes charge of the Trustee or its
property; or

        (d)     the Trustee becomes incapable of acting.

        If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

        If a successor Trustee does not take office within 30 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company, or
the Holders of at least 10% in principal amount of the then outstanding Notes
may petition any court of competent jurisdiction for the appointment of a
successor Trustee.

57

--------------------------------------------------------------------------------

        If the Trustee, after written request by any Holder who has been a
Holder for at least six months, fails to comply with Section 7.10, such Holder
may petition any court of competent jurisdiction for the removal of the Trustee
and the appointment of a successor Trustee.

        A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company.  Thereupon, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee shall mail a notice of its
succession to Holders.  Subject to the Lien provided for in Section 7.07 hereof,
the retiring Trustee shall promptly transfer all property held by it as Trustee
to the successor Trustee; provided, however, that all sums owing to the Trustee
hereunder shall have been paid. Notwithstanding replacement of the Trustee
pursuant to this Section 7.08, the Company’s obligations under Section 7.07
hereof shall continue for the benefit of the retiring Trustee.

Section 7.09.     Successor Trustee by Merger, etc.

        If the Trustee consolidates, merges or converts into, or transfers all
or substantially all of its corporate trust business to, another corporation,
the successor corporation without any further act shall be the successor
Trustee.

Section 7.10.     Eligibility; Disqualification.

        There shall at all times be a Trustee hereunder that is a Person
organized and doing business under the laws of the United States of America or
of any state thereof that is authorized under such laws to exercise corporate
trustee power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50,000,000
as set forth in its most recent published annual report of condition.

        This Indenture shall always have a Trustee who satisfies the
requirements of TIA § 310(a)(1), (2) and (5). The Trustee is subject to TIA §
310(b).

Section 7.11.     Preferential Collection of Claims Against Company.

        The Trustee is subject to TIA § 311(a), excluding any creditor
relationship listed in TIA § 311(b). A Trustee who has resigned or been removed
shall be subject to TIA § 311(a) to the extent indicated therein.


ARTICLE 8.


LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01.     Option to Effect Legal Defeasance or Covenant Defeasance.

        The Company may, at its option and at any time, elect to have either
Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon compliance
with the conditions set forth below in this Article 8.

Section 8.02.     Legal Defeasance and Discharge.

        Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, the Company shall, subject to the satisfaction
of the conditions set forth in Section 8.04 hereof, be deemed to have been
discharged from its obligations with respect to all outstanding Notes on the
date the conditions set forth below are satisfied (hereinafter, “Legal
Defeasance”). For this purpose, Legal Defeasance means that the Company shall be
deemed to have paid and discharged the entire Debt represented by the
outstanding Notes, which shall thereafter be deemed to be “outstanding” only for
the purposes of Section 8.05 hereof and the other Sections of this Indenture
referred to in (a) and (b) below, and to have satisfied all its other
obligations under such Notes and this Indenture (and the Trustee, on demand of
and at the expense of the Company, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder: (a) the rights of Holders of
outstanding Notes to receive solely from the trust fund described in Section
8.04 hereof, and as more fully set forth in such Section, payments in respect of
the principal of, premium, if any, and interest and Additional Interest, if any,
on such Notes when such payments are due, (b) the Company’s obligations with
respect to such Notes under Article 2 and Section 4.02 hereof, (c) the rights,
powers, trusts, duties and immunities of the Trustee hereunder and the Company’s
obligations in connection therewith and (d) this Article 8. If the Company
exercises under Section 8.01 hereof the option applicable to this Section 8.02,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
payment of the Notes may not be accelerated because of an Event of Default.
Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

58

--------------------------------------------------------------------------------

Section 8.03.     Covenant Defeasance.

        Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, the Company shall, subject to the satisfaction
of the conditions set forth in Section 8.04 hereof, be released from its
obligations under the covenants contained in Sections 4.05, 4.06 and 4.08
through 4.18 hereof, and the operation of Section 5.01(d) hereof, with respect
to the outstanding Notes on and after the date the conditions set forth in
Section 8.04 are satisfied (hereinafter, “Covenant Defeasance”), and the Notes
shall thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes). For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Company may omit to comply with and shall have no liability in respect of
any term, condition or limitation set forth in any such covenant, whether
directly or indirectly, by reason of any reference elsewhere herein to any such
covenant or by reason of any reference in any such covenant to any other
provision herein or in any other document and such omission to comply shall not
constitute a Default or an Event of Default under Section 6.01 hereof, but,
except as specified above, the remainder of this Indenture and such Notes shall
be unaffected thereby. If the Company exercises under Section 8.01 hereof the
option applicable to this Section 8.03, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, payment of the Notes may not be
accelerated because of an Event of Default specified in clauses (iii) and (iv)
(with respect to the covenants contained in Sections 4.05, 4.06 and 4.08 through
4.18 hereof), (v), (vi), (vii) and (viii) (but in the case of clauses (ix) and
(x) of Section 6.01 hereof, with respect to Significant Subsidiaries only).

Section 8.04.     Conditions to Legal or Covenant Defeasance.

        The following shall be the conditions to the application of either
Section 8.02 or 8.03 hereof to the outstanding Notes.

        The Legal Defeasance or Covenant Defeasance may be exercised only if:

        (a)     the Company irrevocably deposits with the Trustee, in trust, for
the benefit of the Holders of the Notes, cash in U.S. dollars, non-callable
Government Securities, or a combination of cash in U.S. dollars and non-callable
Government Securities, in amounts as will be sufficient, in the opinion of a
nationally recognized firm of independent public accountants, to pay the
principal of, or interest and premium and Additional Interest, if any, on the
outstanding Notes on the Stated Maturity or on the applicable redemption date,
as the case may be, and the Company must specify whether the Notes are being
defeased to maturity or to a particular redemption date;

        (b)     in the case of Legal Defeasance, the Company delivers to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that (a) the Company has received from, or there has been published by, the
Internal Revenue Service a ruling or (b) since the date hereof, there has been a
change in the applicable federal income tax law, in either case to the effect
that, and based thereon such Opinion of Counsel will confirm that, the Holders
of the outstanding Notes will not recognize income, gain or loss for federal
income tax purposes as a result of such Legal Defeasance and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Legal Defeasance had not occurred;

        (c)     in the case of Covenant Defeasance, the Company delivers to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that the Holders of the outstanding Notes will not recognize income, gain or
loss for federal income tax purposes as a result of such Covenant Defeasance and
will be subject to federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Covenant Defeasance
had not occurred;

59

--------------------------------------------------------------------------------

        (d)     no Default or Event of Default has occurred and is continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit);

        (e)     such Legal Defeasance or Covenant Defeasance will not result in
a breach or violation of, or constitute a default under any material agreement
or instrument (including, without limitation, the Credit Agreement, but
excluding the indenture) to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries may is bound;

        (f)     the Company delivers to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders of Notes over the Company’s other creditors with the
intent of defeating, hindering, delaying or defrauding the Company’s creditors
or others; and

        (g)     the Company delivers to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent relating to
the Legal Defeasance or the Covenant Defeasance have been complied with.

Section 8.05.     Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.

        Subject to Section 8.06 hereof, all money and U.S. Government
Obligations (including the proceeds thereof) deposited with the Trustee (or
other qualifying trustee, collectively for purposes of this Section 8.05, the
“Trustee”) pursuant to Section 8.04 hereof in respect of the outstanding Notes
shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as Paying Agent) as the
Trustee may determine, to the Holders of all sums due and to become due thereon
in respect of principal, premium, if any, and interest and Additional Interest,
if any,, but such money need not be segregated from other funds except to the
extent required by law.

        The Company shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or U.S. Government
Obligations deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

        Anything in this Article 8 to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon the request of the
Company any money or U.S. Government Obligations held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent certified public accountants expressed in a written certification
thereof delivered to the Trustee (which may be the certification delivered under
Section 8.04(b) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

Section 8.06.     Repayment to Company.

        Any money deposited with the Trustee or any Paying Agent, or then held
by the Company, in trust for the payment of the principal of, premium, if any,
or interest or Additional Interest on any Note and remaining unclaimed for two
years after such principal, and premium, if any, or interest or Additional
Interest has become due and payable shall be paid to the Company on its request
or (if then held by the Company) shall be discharged from such trust; and the
Holder shall thereafter, as an unsecured creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in The New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining shall be repaid to the Company.

60

--------------------------------------------------------------------------------

Section 8.07.     Reinstatement.

        If the Trustee or Paying Agent is unable to apply any United States
dollars or U.S. Government Obligations in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided, however, that, if the Company makes any
payment of principal of, premium, if any, or interest or Additional Interest on
any Note following the reinstatement of its obligations, the Company shall be
subrogated to the rights of the Holders to receive such payment from the money
held by the Trustee or Paying Agent.


ARTICLE 9.


AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01.     Without Consent of Holders of Notes.

        Notwithstanding Section 9.02 of this Indenture, the Company and the
Trustee may amend or supplement this Indenture or the Notes without the consent
of any Holder to:

        (a)     cure any ambiguity, defect or inconsistency;

        (b)     provide for uncertificated Notes in addition to or in place of
certificated Notes;

        (c)     provide for the assumption by a successor corporation of the
obligations of the Company under this Indenture in the case of a merger or
consolidation or sale of all or substantially all of the Company’s assets;

        (d)     make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect the legal
rights hereunder of any such Holder;

        (e)     make any change to comply with any requirement of the SEC in
order to effect or maintain the qualification of this Indenture under the TIA;

        (f)     add covenants for the benefit of the Holders or to surrender any
right or power conferred upon the Company or any Subsidiary Guarantors; or

        (g)     add a Subsidiary Guarantor under this Indenture.

        Upon the request of the Company accompanied by a Board Resolution of the
Board of Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in Section
7.02 hereof, the Trustee shall join with the Company in the execution of any
amended or supplemental Indenture authorized or permitted by the terms of this
Indenture and to make any further appropriate agreements and stipulations that
may be therein contained, but the Trustee shall not be obligated to enter into
such amended or supplemental Indenture that affects its own rights, duties or
immunities under this Indenture or otherwise.

Section 9.02.     With Consent of Holders of Notes.

        Except as provided below in this Section 9.02, the Company and the
Trustee may amend or supplement this Indenture and the Notes may be amended or
supplemented with the consent of the Holders of at least a majority in principal
amount of the Notes, including Additional Notes, if any, then outstanding voting
as a single class (including consents obtained in connection with a tender offer
or exchange offer for, or purchase of, the Notes), and, subject to Sections 6.04
and 6.07 hereof, any existing Default or Event of Default (other than a Default
or Event of Default in the payment of the principal of, premium, if any, or
interest or Additional Interest on the Notes, except a payment default resulting
from an acceleration that has been rescinded) or compliance with any provision
of this Indenture or the Notes may be waived with the consent of the Holders of
a majority in principal amount of the then outstanding Notes, including
Additional Notes, if any, voting as a single class (including consents obtained
in connection with a tender offer or exchange offer for, or purchase of, the
Notes).

61

--------------------------------------------------------------------------------

        Upon the request of the Company accompanied by a Board Resolution of the
Board of Directors authorizing the execution of any such amended or supplemental
Indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Company in the execution of such amended or supplemental Indenture
unless such amended or supplemental Indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental Indenture.

        The Company may, but shall not be obligated to, fix a record date for
the purpose of determining the Persons entitled to consent to any indenture
supplemental hereto. If a record date is fixed, the Holders on such record date,
or their duly designated proxies, and only such Persons, shall be entitled to
consent to such supplemental indenture, whether or not such Holders remain
Holders after such record date; provided, that unless such consent shall have
become effective by virtue of the requisite percentage having been obtained
prior to the date which is 90 days after such record date, any such consent
previously given shall automatically and without further action by any Holder be
cancelled and of no further effect.

        It shall not be necessary for the consent of the Holders under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

        After an amendment, supplement or waiver under this Section becomes
effective, the Company shall mail to the Holders to such Holder’s address
appearing in the Security Register a notice briefly describing the amendment,
supplement or waiver. Any failure of the Company to mail such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such amended or supplemental Indenture or waiver. Subject to Sections 6.04
and 6.07 hereof, the Holders of a majority in aggregate principal amount of the
Notes, including Additional Notes, if any, then outstanding voting as a single
class may waive compliance in a particular instance by the Company with any
provision of this Indenture or the Notes. 

        Without the consent of each Holder, an amendment or waiver under this
Section 9.02 may not (with respect to any Notes held by a non-consenting
Holder):

        (a)     reduce the principal amount of Notes whose Holders must consent
to an amendment, supplement or waiver;

        (b)     reduce the principal of or change the fixed maturity of any Note
or alter the provisions with respect to the redemption of the Notes;

        (c)     reduce the rate of or change the time for payment of interest on
any Note;

        (d)     waive a Default or Event of Default in the payment of principal
of, or interest or premium, or Additional Interest, if any, on the Notes (except
a rescission of acceleration of the Notes by the Holders of at least a majority
in aggregate principal amount of the Notes and a waiver of the payment default
that resulted from such acceleration);

        (e)     make any Note payable in money other than that stated in the
Notes;

62

--------------------------------------------------------------------------------

        (f)     make any change in the provisions of this Indenture relating to
waivers of past Defaults or the rights of Holders of Notes to receive payments
of principal of, or interest or premium or Additional Interest, if any, on the
Notes;

        (g)     waive a redemption payment with respect to any Note; or

        (h)     make any change in the preceding amendment and waiver
provisions.

        Without the consent of at least two-thirds in aggregate principal amount
of the Notes then outstanding, am amendment or waiver may not:

        (a)     make any change in the provisions of Sections 4.12 or 4.18; or

        (b)     release any Subsidiary Guarantor from any of its obligations
under its Subsidiary Guarantee or this Indenture, except in accordance with the
terms hereof.

Section 9.03.     Compliance with Trust Indenture Act.

        Every amendment or supplement to this Indenture or the Notes shall be
set forth in a amended or supplemental Indenture that complies with the TIA as
then in effect.

Section 9.04.     Revocation and Effect of Consents.

        Until an amendment, supplement or waiver becomes effective, a consent to
it by a Holder is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion thereof that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder or subsequent Holder may revoke the consent as to
its Note or portion thereof if the Trustee receives written notice of revocation
before the Trustee receives an Officers’ Certificate certifying that the Holders
of the requisite principal amount of Notes have consented (and theretofore not
revoked such consent) to the amendment, supplement or waiver.

Section 9.05.     Notation on or Exchange of Notes.

        The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated.  The Company in
exchange for all Notes may issue and the Trustee shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.

        Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment, supplement or waiver.

Section 9.06.     Trustee to Sign Amendments, etc.

        The Trustee shall sign any amended or supplemental Indenture authorized
pursuant to this Article 9 if the amendment or supplement does not adversely
affect the rights, duties, liabilities or immunities of the Trustee.  The
Company may not sign an amendment or supplemental Indenture until the Board of
Directors approves it. In executing any amended or supplemental indenture, the
Trustee shall be entitled to receive and (subject to Section 7.01 hereof) shall
be fully protected in relying upon an Officers’ Certificate and an Opinion of
Counsel stating that the execution of such amended or supplemental indenture is
authorized or permitted by this Indenture and that such amended or supplemental
indenture is the legal, valid and binding obligations of the Company enforceable
against it in accordance with its terms, subject to customary exceptions and
that such amended or supplemental indenture complies with the provisions hereof
(including Section 9.03).


ARTICLE 10.


SUBSIDIARY GUARANTEES

63

--------------------------------------------------------------------------------

Section 10.01.     Guarantee.

        Subject to this Article 10, each of the Subsidiary Guarantors hereby,
jointly and severally, unconditionally guarantees to each Holder of a Note
authenticated and delivered by the Trustee and to the Trustee and its successors
and assigns, irrespective of the validity and enforceability of this Indenture,
the Notes or the obligations of the Company hereunder or thereunder, that: (a)
the principal of premium, if any, and interest on the Notes shall be promptly
paid in full when due, whether at maturity, by acceleration, redemption or
otherwise, and interest on the overdue principal of and interest on the Notes,
if any, if lawful, and all other obligations of the Company to the Holders or
the Trustee hereunder or thereunder shall be promptly paid in full or performed,
all in accordance with the terms hereof and thereof; and (b) in case of any
extension of time of payment or renewal of any Notes or any of such other
obligations, that same shall be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration pursuant to Section 6.02 hereof or otherwise. Failing
payment when due of any amount so guaranteed or any performance so guaranteed
for whatever reason, the Subsidiary Guarantors shall be jointly and severally
obligated to pay the same immediately. Each Subsidiary Guarantor agrees that
this is a guarantee of payment and not a guarantee of collection.

        Each Subsidiary Guarantor hereby agrees that its obligations with regard
to this Subsidiary Guarantee shall be joint and several, unconditional,
irrespective of the validity or enforceability of the Notes or the obligations
of the Company under this Indenture, the absence of any action to enforce the
same, the recovery of any judgment against the Company or any other obligor with
respect to this Indenture, the Notes or the Obligations of the Company under
this Indenture or the Notes, any action to enforce the same or any other
circumstances (other than complete performance) which might otherwise constitute
a legal or equitable discharge or defense of a Subsidiary Guarantor. Each
Subsidiary Guarantor further, to the extent permitted by law, waives and
relinquishes all claims, rights and remedies accorded by applicable law to
guarantors and agrees not to assert or take advantage of any such claims, rights
or remedies, including but not limited to: (a) any right to require any of the
Trustee, the Holders or the Company (each a “Benefited Party”), as a condition
of payment or performance by such Subsidiary Guarantor, to (1) proceed against
the Company, any other guarantor (including any other Subsidiary Guarantor) of
the Obligations under the Subsidiary Guarantees or any other Person, (2) proceed
against or exhaust any security held from the Company, any such other guarantor
or any other Person, (3) proceed against or have resort to any balance of any
deposit account or credit on the books of any Benefited Party in favor of the
Company or any other Person, or (4) pursue any other remedy in the power of any
Benefited Party whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of the Company including
any defense based on or arising out of the lack of validity or the
unenforceability of the Obligations under the Subsidiary Guarantees or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of the Company from any cause other than payment in full of the
Obligations under the Subsidiary Guarantees; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Benefited Party’s errors or omissions
in the administration of the Obligations under the Subsidiary Guarantees, except
behavior which amounts to bad faith; (e)(1) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of the
Subsidiary Guarantees and any legal or equitable discharge of such Subsidiary
Guarantor’s obligations hereunder, (2) the benefit of any statute of limitations
affecting such Subsidiary Guarantor’s liability hereunder or the enforcement
hereof, (3) any rights to set-offs, recoupments and counterclaims and (4)
promptness, diligence and any requirement that any Benefited Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentations, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
of the Subsidiary Guarantees, notices of default under the Notes or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations under the Subsidiary Guarantees or any agreement
related thereto, and notices of any extension of credit to the Company and any
right to consent to any thereof; (g) to the extent permitted under applicable
law, the benefits of any “One Action” rule and (h) any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of the Subsidiary
Guarantees. Each Subsidiary Guarantor hereby covenants that its Subsidiary
Guarantee shall not be discharged except by complete performance of the
obligations contained in its Subsidiary Guarantee and this Indenture.

64

--------------------------------------------------------------------------------

        If any Holder or the Trustee is required by any court or otherwise to
return to the Company, the Subsidiary Guarantors or any custodian, trustee,
liquidator or other similar official acting in relation to either the Company or
the Subsidiary Guarantors, any amount paid by either to the Trustee or such
Holder, this Subsidiary Guarantee, to the extent theretofore discharged, shall
be reinstated in full force and effect.

        Each Subsidiary Guarantor agrees that it shall not be entitled to any
right of subrogation in relation to the Holders in respect of any obligations
guaranteed hereby until payment in full of all obligations guaranteed hereby.
Each Subsidiary Guarantor further agrees that, as between the Subsidiary
Guarantors, on the one hand, and the Holders and the Trustee, on the other hand,
(x) the maturity of the obligations guaranteed hereby may be accelerated as
provided in Section 6.02 hereof for the purposes of this Subsidiary Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby and (y) in the
event of any declaration of acceleration of such obligations as provided in
Section 6.02 hereof, such obligations (whether or not due and payable) shall
forthwith become due and payable by the Subsidiary Guarantors for the purpose of
this Subsidiary Guarantee. The Subsidiary Guarantors shall have the right to
seek contribution from any non-paying Subsidiary Guarantor so long as the
exercise of such right does not impair the rights of the Holders under the
Subsidiary Guarantee.

Section 10.02.     Limitation on Subsidiary Guarantor Liability.

        Each Subsidiary Guarantor, and by its acceptance of Notes, each Holder,
hereby confirms that it is the intention of all such parties that the Subsidiary
Guarantee of such Subsidiary Guarantor not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal or state law to
the extent applicable to any Subsidiary Guarantee. To effectuate the foregoing
intention, the Trustee, the Holders and the Subsidiary Guarantors hereby
irrevocably agree that the obligations of such Subsidiary Guarantor under this
Article 10 shall be limited to the maximum amount as shall, after giving effect
to such maximum amount and all other contingent and fixed liabilities of such
Subsidiary Guarantor that are relevant under such laws, including, if
applicable, its guarantee of all obligations under the Credit Agreement, and
after giving effect to any collections from, rights to receive contribution from
or payments made by or on behalf of any other Subsidiary Guarantor in respect of
the obligations of such other Subsidiary Guarantor under this Article 10, result
in the obligations of such Subsidiary Guarantor under its Subsidiary Guarantee
not constituting a fraudulent transfer or conveyance.

Section 10.03.     Execution and Delivery of Subsidiary Guarantee.

        To evidence its Subsidiary Guarantee set forth in Section 10.01 hereof,
each Subsidiary Guarantor hereby agrees that a notation of such Subsidiary
Guarantee in substantially the form included in Exhibit E shall be endorsed by
an Officer of such Subsidiary Guarantor on each Note authenticated and delivered
by the Trustee and that this Indenture shall be executed on behalf of such
Subsidiary Guarantor by its President or one of its Vice Presidents.

        Each Subsidiary Guarantor hereby agrees that its Subsidiary Guarantee
set forth in Section 10.01 hereof shall remain in full force and effect
notwithstanding any failure to endorse on each Note a notation of such
Subsidiary Guarantee.

        If an Officer whose signature is on this Indenture or on the Subsidiary
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which a Subsidiary Guarantee is endorsed, the Subsidiary Guarantee shall
be valid nevertheless.

        The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Subsidiary Guarantee set
forth in this Indenture on behalf of the Subsidiary Guarantors.

65

--------------------------------------------------------------------------------

Section 10.04.     Subsidiary Guarantors May Consolidate, etc., on Certain
Terms.

        Except as otherwise provided in Section 10.05 hereof, no Subsidiary
Guarantor may consolidate with or merge with or into (whether or not such
Subsidiary Guarantor is the surviving Person) another Person whether or not
affiliated with such Subsidiary Guarantor unless:

        (a)     subject to Section 10.05 hereof, the Person formed by or
surviving any such consolidation or merger (if other than a Subsidiary Guarantor
or the Company) unconditionally assumes all the obligations of such Subsidiary
Guarantor, pursuant to a supplemental indenture in form and substance reasonably
satisfactory to the Trustee, under the Notes, this Indenture, and the Subsidiary
Guarantee on the terms set forth herein or therein; and

        (b)     the Subsidiary Guarantor complies with the requirements of
Article 5 hereof.

        In case of any such consolidation, merger, sale or conveyance and upon
the assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the
Subsidiary Guarantee endorsed upon the Notes and the due and punctual
performance of all of the covenants and conditions of this Indenture to be
performed by the Subsidiary Guarantor, such successor Person shall succeed to
and be substituted for the Subsidiary Guarantor with the same effect as if it
had been named herein as a Subsidiary Guarantor. Such successor Person thereupon
may cause to be signed any or all of the Subsidiary Guarantees to be endorsed
upon all of the Notes issuable hereunder which theretofore shall not have been
signed by the Company and delivered to the Trustee. All the Subsidiary
Guarantees so issued shall in all respects have the same legal rank and benefit
under this Indenture as the Subsidiary Guarantees theretofore and thereafter
issued in accordance with the terms of this Indenture as though all of such
Subsidiary Guarantees had been issued at the date of the execution hereof.

        Except as set forth in Articles 4 and 5 hereof, and notwithstanding
clauses (a) and (b) above, nothing contained in this Indenture or in any of the
Notes shall prevent any consolidation or merger of a Subsidiary Guarantor with
or into the Company or another Subsidiary Guarantor, or shall prevent any sale
or conveyance of the property of a Subsidiary Guarantor as an entirety or
substantially as an entirety to the Company or another Subsidiary Guarantor.

Section 10.05.     Releases Following Sale of Assets.

        In the event of a sale or other disposition of all of the assets of any
Subsidiary Guarantor, by way of merger, consolidation or otherwise, or a sale or
other disposition of all to the capital stock of any Subsidiary Guarantor, in
each case to a Person that is not (either before or after giving effect to such
transactions) a Restricted Subsidiary of the Company, then such Subsidiary
Guarantor (in the event of a sale or other disposition, by way of merger,
consolidation or otherwise, of all of the capital stock of such Subsidiary
Guarantor) or the corporation acquiring the property (in the event of a sale or
other disposition of all or substantially all of the assets of such Subsidiary
Guarantor) shall be released and relieved of any obligations under its
Subsidiary Guarantee; provided that the net proceeds of such sale or other
disposition are applied in accordance with the applicable provisions of this
Indenture, including without limitation Section 4.12 hereof. Upon delivery by
the Company to the Trustee of an Officers’ Certificate and an Opinion of Counsel
to the effect that such sale or other disposition was made by the Company in
accordance with the provisions of this Indenture, including without limitation
Section 4.12 hereof, the Trustee shall execute any documents reasonably required
in order to evidence the release of any Subsidiary Guarantor from its
obligations under its Subsidiary Guarantee.

        Any Subsidiary Guarantor not released from its obligations under its
Subsidiary Guarantee shall remain liable for the full amount of principal of and
interest on the Notes and for the other obligations of any Subsidiary Guarantor
under this Indenture as provided in this Article 10.


ARTICLE 11.


SATISFACTION AND DISCHARGE

66

--------------------------------------------------------------------------------

Section 11.01.     Satisfaction and Discharge.

        This Indenture will be discharged and will cease to be of further effect
as to all Notes issued hereunder, when:

        (a)     either:

          (i)     all Notes that have been authenticated (except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust and thereafter repaid to the
Company) have been delivered to the Trustee for cancellation; or


          (ii)     all Notes that have not been delivered to the Trustee for
cancellation have become due and payable by reason of the making of a notice of
redemption or otherwise or will become due and payable within one year and the
Company has irrevocably deposited or caused to be deposited with the Trustee as
trust funds in trust solely for the benefit of the Holders, money or U.S.
Government Obligations, or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment of interest, to pay and
discharge the entire indebtedness on the Notes not delivered to the Trustee for
cancellation for principal, premium, if any, and accrued interest and Additional
Interest, if any, to the date of maturity or redemption;


        (b)     no Default or Event of Default shall have occurred and be
continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or violation of, or
constitute a default under, any other instrument to which the Company is a party
or by which the Company is bound;

        (c)     the Company has paid or caused to be paid all sums payable by it
under this Indenture; and

        (d)     the Company has delivered irrevocable instructions to the
Trustee under this Indenture to apply the deposited money and/or non-callable
Government Securities toward the payment of the Notes at maturity or the
redemption date, as the case may be.

        The Company shall deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Section 11.02.     Deposited Money and Government Securities to be Held in
Trust; Other Miscellaneous Provisions.

        Subject to Section 11.03 hereof, all money and U.S. Government
Obligations (including the proceeds thereof) deposited with the Trustee (or
other qualifying trustee, collectively for purposes of this Section 11.02, the
“Trustee”) pursuant to Section 11.01 hereof in respect of the outstanding Notes
shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium, if any, and interest and
Additional Interest, if any,, but such money need not be segregated from other
funds except to the extent required by law.

Section 11.03.     Repayment to Company.

        Any money deposited with the Trustee or any Paying Agent, or then held
by the Company, in trust for the payment of the principal of, premium, if any,
or interest or Additional Interest on any Note and remaining unclaimed for two
years after such principal, and premium, if any, or interest has become due and
payable shall be paid to the Company on its request or (if then held by the
Company) shall be discharged from such trust; and the Holder shall thereafter
look only to the Company for payment thereof, and all liability of the Trustee
or such Paying Agent with respect to such trust money, and all liability of the
Company as trustee thereof, shall thereupon cease; provided, however, that the
Trustee or such Paying Agent, before being required to make any such repayment,
may at the expense of the Company cause to be published once, in The New York
Times and The Wall Street Journal (national edition), notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such notification or publication, any
unclaimed balance of such money then remaining will be repaid to the Company.

67

--------------------------------------------------------------------------------


ARTICLE 12.


MISCELLANEOUS

Section 12.01.     Trust Indenture Act Controls.

        If any provision of this Indenture limits, qualifies or conflicts with
the duties imposed by TIA § 318(c), the imposed duties shall control.

Section 12.02.     Notices.

        Any notice or communication by the Company or the Trustee to the others
is duly given if in writing and delivered in Person or mailed by first class
mail (registered or certified, return receipt requested), telecopier or
overnight air courier guaranteeing next-day delivery, to the other’s address:

  If to the Company:


  Hanger Orthopedic Group, Inc.
Two Bethesda Metro Center, Suite 1200
Bethesda, MD 20814
Attention: Chief Financial Officer
Telecopier No.: (301) 986-0702


  With a copy to:
Foley & Lardner LLP
3000 K Street, N.W.
Suite 500
Washington, DC 20007
Attention: Jay W. Freedman, Esq.
Telecopier No.: (202) 672-5399


  If to the Trustee:


  Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890
Telecopier No.: (302) 651-8882
Attention: Corporate Trust Group


  With a copy to:


  Winston & Strawn LLP
200 Park Avenue
New York, New York 10166
Telecopier No. (212) 294-4700
Attention: Jeffrey H. Elkin


        The Company or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications.

68

--------------------------------------------------------------------------------

        All notices and communications (other than those sent to Holders and the
Trustee) shall be deemed to have been duly given: at the time delivered by hand,
if personally delivered; five Business Days after being deposited in the mail,
postage prepaid, if mailed; when receipt acknowledged, if telecopied; and the
next Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next-day delivery. All notices and communications to the
Trustee shall be deemed duly given and effective only upon receipt.

        Any notice or communication to a Holder shall be mailed by first class
mail, certified or registered, return receipt requested, or by overnight air
courier guaranteeing next-day delivery to its address shown on the Security
Register.  Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

        If a notice or communication is mailed in the manner provided above
within the time prescribed, it is duly given, whether or not the addressee
receives it.

        If the Company mails a notice or communication to Holders, it shall mail
a copy to the Trustee and each Agent at the same time.

Section 12.03.     Communication by Holders of Notes with Other Holders of
Notes.

        Holders may communicate pursuant to TIA § 312(b) with other Holders with
respect to their rights under this Indenture or the Notes.  The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA
§ 312(c).

Section 12.04.     Certificate and Opinion as to Conditions Precedent.

        Upon any request or application by the Company to the Trustee to take
any action under any provision of this Indenture, the Company shall furnish to
the Trustee:

        (a)     an Officers’ Certificate in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 12.05 hereof) stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been complied with; and

        (b)     an Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 12.05 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been complied with.

Section 12.05.     Statements Required in Certificate or Opinion.

        Each certificate or opinion with respect to compliance with a condition
or covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:

        (a)     a statement that the Person making such certificate or opinion
has read such covenant or condition;

        (b)     a brief statement as to the nature and scope of the examination
or investigation upon which the statements or opinions contained in such
certificate or opinion are based;

        (c)     a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable such Person to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

69

--------------------------------------------------------------------------------

        (d)     a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been complied with.

Section 12.06.     Rules by Trustee and Agents.

        The Trustee may make reasonable rules for action by or at a meeting of
Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.

Section 12.07.     No Personal Liability of Directors, Officers, Employees and
Stockholders.

        No past, present or future director, officer, employee, incorporator or
stockholder of the Company as such, shall have any liability for any obligations
of the Company under the Notes, this Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. Such waiver may not be
effective to waive liabilities under the federal securities laws and it is the
view of the SEC that such a waiver is against public policy.

Section 12.08.     Governing Law.

        THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS INDENTURE AND THE NOTES WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

Section 12.09.     No Adverse Interpretation of Other Agreements.

        This Indenture may not be used to interpret any other indenture, loan or
debt agreement of the Company or its Subsidiaries or of any other Person.  Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.

Section 12.10.     Successors.

        All covenants and agreements of the Company in this Indenture and the
Notes shall bind its successors.  All covenants and agreements of the Trustee in
this Indenture shall bind its successors.

Section 12.11.     Severability.

        In case any provision in this Indenture or in the Notes shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 12.12.     Counterpart Originals.

        The parties may sign any number of copies of this Indenture.  Each
signed copy shall be an original, but all of them together represent the same
agreement.

Section 12.13.     Table of Contents, Headings, etc.

        The Table of Contents, Cross-Reference Table and Headings in this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.

[Signatures on following page]



70

--------------------------------------------------------------------------------

SIGNATURES

Dated as of May 26, 2006

ISSUER:
  HANGER ORTHOPEDIC GROUP, INC.

  By:  /s/ George McHenry         Name: George McHenry         Title: Executive
Vice President and Chief                    Financial Officer


  GUARANTORS:
  ABI ORTHOTIC/PROSTHETIC LABORATORIES, LTD. ADVANCED BIO-MECHANICS, INC. THE
BRACE SHOP PROSTHETIC ORTHOTIC CENTERS, INC. CERTIFIED ORTHOTICS & PROSTHETIC
ASSOCIATES, INC. CONNER BRACE CO., INC. DOBI-SYMPLEX, INC. DOSTEON SOLUTIONS,
LLC ELITE CARE, INC. EUGENE TEUFEL & SON ORTHOTICS & PROSTHETICS, INC. FORTITUDE
MEDICAL SPECIALISTS, INC. GREATER CHESAPEAKE ORTHOTICS & PROSTHETICS, INC.
HANGER PROSTHETICS & ORTHOTICS, INC. HANGER PROSTHETICS & ORTHOTICS EAST, INC.
HANGER PROSTHETICS & ORTHOTICS WEST, INC. HANGER SERVICES CORPORATION HPO, INC.
INNOVATIVE NEUROTRONICS, INC. LAURENCE’S ORTHOTICS & PROSTHETICS, INC. LINKIA,
LLC NWPO ASSOCIATES, INC. OPNET, INC. REHAB DESIGNS OF AMERICA CORPORATION REHAB
DESIGNS OF COLORADO, INC. REHAB DESIGNS OF WISCONSIN, INC. SHASTA ORTHOTIC
PROSTHETIC SERVICE, INC. SOUTHERN PROSTHETIC SUPPLY, INC.

  By:  /s/ George E. McHenry         Name: George E. McHenry         Title:
Treasurer




71

--------------------------------------------------------------------------------

  TRUSTEE:


  WILMINGTON TRUST COMPANY, AS TRUSTEE



  By:  ______________________
        Name:
        Title:


















72

--------------------------------------------------------------------------------

EXHIBIT A

--------------------------------------------------------------------------------



(Face of Note)

[_]% Senior Notes due 2014

CUSIP _____________  No. ___ $_____________ 


HANGER ORTHOPEDIC GROUP, INC.

promises to pay to CEDE & CO., INC. or registered assigns, the principal sum of
_________________ Dollars ($______________)     on June 1, 2014.

Interest Payment Dates: June 1 and December 1, commencing December 1, 2006.

Record Dates:  May 15 and November 15.

Dated:______________










A-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Issuer has caused this Note to be signed
manually or by facsimile by its duly authorized officers.

  HANGER ORTHOPEDIC GROUP, INC.


  By:___________________________
        Name:
        Title:



  By:___________________________
        Name:
        Title:


This is one of the Global
Notes referred to in the
within-mentioned Indenture:

WILMINGTON TRUST COMPANY,
as Trustee

By: _______________________________
Authorized Signatory


Dated _____________










A-2

--------------------------------------------------------------------------------

(Back of Note)

10 1/4% [Series A] [Series B] Senior Notes due 2014

[Insert the Global Note Legend, if applicable pursuant to the terms of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the terms of the
Indenture]

        Capitalized terms used herein shall have the meanings assigned to them
in the Indenture referred to below unless otherwise indicated.

        1.       Interest.  Hanger Orthopedic Group, Inc., a Delaware
corporation (the “Issuer”), promises to pay interest on the principal amount of
this Note at 10 1/4% per annum until maturity and shall pay Additional Interest,
if any, as provided in Section 5(b) of the Registration Rights Agreement.  The
Issuer shall pay interest semi-annually on June 1 and December 1 of each year,
or if any such day is not a Business Day, on the next succeeding Business Day
(each an “Interest Payment Date”). Interest on the Notes shall accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from the date of issuance; provided, however, that if there is no existing
Default in the payment of interest, and if this Note is authenticated between a
record date referred to on the face hereof and the next succeeding Interest
Payment Date, interest shall accrue from such next succeeding Interest Payment
Date; provided, further, that the first Interest Payment Date shall be the first
of June 1 and December 1 to occur after the date of issuance, unless such June 1
or December 1 occurs within one calendar month of such date of issuance, in
which case the first Interest Payment Date shall be the second of June 1 and
December 1 to occur after the date of issuance. The Issuer shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand at a rate
that is 1% per annum in excess of the rate then in effect; it shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the same rate to the extent lawful. 
Interest shall be computed on the basis of a 360-day year of twelve 30-day
months.

        2.       Method of Payment.  The Issuer shall pay interest on the Notes
(except defaulted interest) to the Persons who are Holders at the close of
business on the May 15 or November 15 next preceding the Interest Payment Date,
even if such Notes are cancelled after such record date and on or before such
Interest Payment Date, except as provided in Section 2.12 of the Indenture with
respect to defaulted interest.  The Notes shall be payable as to principal,
premium, if any, and interest and Additional Interest, if any, at the office or
agency of the Issuer maintained for such purpose, or, at the option of the
Issuer, payment of interest may be made by check mailed to the Holders at their
addresses set forth in the Security Register; provided, however, that payment by
wire transfer of immediately available funds shall be required with respect to
principal of and interest and Additional Interest, if any,, and premium, if any,
on, all Global Notes and all other Notes the Holders of which shall have
provided wire transfer instructions to the Issuer or the Paying Agent. Such
payment shall be in such coin or currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts.

        3.       Paying Agent and Registrar.  Initially, Wilmington Trust
Company, the Trustee under the Indenture, shall act as Paying Agent and
Registrar.  The Issuer may change any Paying Agent or Registrar without notice
to any Holder.  The Issuer or any of its Subsidiaries may act in any such
capacity.

        4.       Indenture. The Issuer issued the Notes under an Indenture dated
as of May 26, 2006 (“Indenture”) among the Issuer, the guarantors party thereto
(the “Guarantors”) and the Trustee.  The terms of the Notes include those stated
in the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (15 U.S. Code §§ 77aaa-77bbbb).  The Notes are
subject to all such terms, and Holders are referred to the Indenture and such
Act for a statement of such terms.  To the extent any provision of this Note
conflicts with the express provisions of the Indenture, the provisions of the
Indenture shall govern and be controlling. The Notes are obligations of the
Issuer unlimited in aggregate principal amount.

A-3

--------------------------------------------------------------------------------

        5.       Optional Redemption.

            (a)        Except as set forth in clause (b) of this Paragraph 5,
the Notes will not be redeemable at the option of the Issuer prior to June 1,
2010. Starting on that date, the Issuer may redeem all or any portion of the
Notes, at once or over time, after giving the required notice under the
Indenture. The Notes may be redeemed at the redemption prices (expressed as
percentages of principal amount) set forth below, plus accrued and unpaid
interest and Additional Interest, if any, to the redemption date (subject to the
right of Holders on the relevant record date to receive interest due on the
relevant interest payment date), if redeemed during the twelve-month period
commencing on June 1 of the years indicated below:

Year Percentage 2010 105.125% 2011 102.563% 2012 and thereafter 100.000%

            (b)        At any time and from time to time, prior to June 1, 2009,
the Issuer may redeem up to 35% of the aggregate principal amount of the Notes
issued under the Indenture at a redemption price equal to 110.250% of the
principal amount thereof, plus accrued and unpaid interest and Additional
Interest, if any, to the redemption date (subject to the right of Holders on the
relevant record date to receive interest due on the relevant Interest Payment
Date) with the net cash proceeds of any Qualified Equity Offering of the
Issuer’s common stock; provided, however, that after giving effect to any such
redemption, at least 65% of the aggregate principal amount of the Notes issued
on the Issue Date remains outstanding. Any such redemption shall be made within
90 days of the closing of such Qualified Equity Offering upon not less than 30
nor more than 60 days’ prior notice.

            (c)        Any prepayment pursuant to this paragraph shall be made
pursuant to the provisions of Sections 3.01 through 3.06 of the Indenture.

        6.       Mandatory Redemption. The Issuer shall not be required to make
mandatory redemption or sinking fund payments with respect to the Notes.

        7.       Repurchase at Option of Holder.

            (a)        Upon the occurrence of a Change of Control, each Holder
shall have the right to require the Issuer to repurchase all or any part (equal
to $1,000 or an integral multiple of $1,000) of such Holder’s Notes (a “Change
of Control Offer”) at a purchase price equal to 101% of the principal amount
thereof, plus accrued and unpaid interest and Additional Interest, if any, to
the purchase date (subject to the right of Holders on the relevant record date
to receive interest due on the relevant Interest Payment Date.

            (b)        If the Issuer or one of its Restricted Subsidiaries
consummates any Asset Sales, when the aggregate amount of Excess Proceeds
exceeds $5.0 million, the Issuer shall commence an offer to all Holders of Notes
(an “Asset Sale Offer”) pursuant to Section 3.09 of the Indenture to purchase
the maximum principal amount of Notes (including any Additional Notes) that may
be purchased out of the Excess Proceeds at an offer price in cash equal to 100%
of the principal amount thereof plus accrued and unpaid interest and Additional
Interest thereon, if any, to the date fixed for the closing of such offer in
accordance with the procedures set forth in the Indenture. To the extent that
the aggregate amount of Notes (including Additional Notes) tendered pursuant to
an Asset Sale Offer is less than the Excess Proceeds, the Issuer (or such
Restricted Subsidiary) may use such deficiency for general corporate purposes.
If the aggregate principal amount of Notes surrendered by Holders thereof
exceeds the amount of Excess Proceeds, the Trustee shall select the Notes to be
purchased on a pro rata basis. Holders of Notes that are the subject of an offer
to purchase will receive an Asset Sale Offer from the Issuer prior to any
related purchase date and may elect to have such Notes purchased by completing
the form entitled “Option of Holder to Elect Purchase” on the reverse of the
Notes.

        8.       Notice of Redemption.  Notice of redemption shall be mailed at
least 30 days but not more than 60 days before the redemption date to each
Holder whose Notes are to be redeemed at its registered address.  Notes in
denominations larger than $1,000 may be redeemed in part but only in whole
multiples of $1,000, unless all of the Notes held by a Holder are to be
redeemed.  On and after the redemption date interest ceases to accrue on Notes
or portions thereof called for redemption.

A-4

--------------------------------------------------------------------------------

        9.       Denominations, Transfer, Exchange.  The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000.  The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture.  The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuer may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture.  The Issuer need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part.  Also, the Issuer
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the corresponding Interest Payment Date.

        10.       Persons Deemed Owners.  The registered holder of a Note may be
treated as its owner for all purposes.

        11.       Amendment, Supplement and Waiver.  Subject to certain
exceptions, the Indenture or the Notes may be amended or supplemented with the
consent of the Holders of at least a majority in principal amount of the then
outstanding Notes voting as a single class, and any existing default or
compliance with any provision of the Indenture or the Notes may be waived with
the consent of the Holders of a majority in principal amount of the then
outstanding Notes voting as a single class. Without the consent of any Holder,
the Indenture or the Notes may be amended or supplemented to cure any ambiguity,
omission, defect or inconsistency, to provide for the assumption by a successor
corporation of the obligations of the Issuer under the Indenture in the case of
a merger or consolidation or sale of all or substantially all of the assets of
the Issuer, provide for uncertificated Notes in addition to or in place of
certificated Notes, to make any change that would provide any additional rights
or benefits to the Holders of Notes or that does not adversely affect the legal
rights under the Indenture of any such Holder, to make any change to comply with
any requirement of the SEC in connection with the qualification of the Indenture
under the TIA, to add covenants for the benefit of the Holders or to surrender
any right or power conferred upon the Issuer or any Subsidiary Guarantors or add
a Subsidiary Guarantor under the Indenture..

        12.       Defaults and Remedies.  Each of the following is an Event of
Default under the Indenture: (1) default for 30 days in the payment when due of
interest on, or Additional Interest with respect to, the Notes; (2) default in
payment when due of principal of, or premium, if any, on the Notes; (3) failure
by the Issuer or any of its Restricted Subsidiaries to comply with Sections 4.09
or 4.10 or Article 5 of the Indenture; (4) failure by the Issuer or any of its
Restricted Subsidiaries for 30 days after notice to comply with Sections 4.12
and 4.18; (5) failure by the Issuer or any of its Restricted Subsidiaries for 60
days after notice to comply with any of its other agreements in the Indenture or
in the Notes; (6) default under any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Issuer or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by the Issuer or any of its
Restricted Subsidiaries) whether such Indebtedness or guarantee now exists, or
is created after the date of the Indenture, if that default (A) is caused by a
failure to pay principal of, or interest or premium, if any, on such
Indebtedness prior to the expiration of the grace period provided in such
Indebtedness on the date of such default (a “Payment Default”); or (B) results
in the acceleration of such Indebtedness prior to its express maturity; and in
each such case, the principal amount of any such Indebtedness, together with the
principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$10.0 million or more; (7) failure by the Issuer or any of its Restricted
Subsidiaries to pay final judgments (to the extent nor covered by insurance)
aggregating in excess of $10.0 million, which judgments are not paid, discharged
or stayed for a period of 60 consecutive days; (8) except as permitted by the
Indenture, any Subsidiary Guarantee shall be held in any judicial proceeding to
be unenforceable or invalid or shall cease for any reason to be in full force
and effect or any Subsidiary Guarantor, or any Person acting on behalf of any
Subsidiary Guarantor, shall deny or disaffirm its obligations under its
Subsidiary Guarantee or (9) certain events of bankruptcy or insolvency described
in the Indenture with respect to the Issuer or any of its Significant
Subsidiaries. If any Event of Default occurs and is continuing, the Trustee or
the Holders of not less than 25% in aggregate principal amount of the then
outstanding Notes may declare all the Notes to be due and payable.
Notwithstanding the foregoing, in the case of an Event of Default arising from
certain events of bankruptcy or insolvency, all outstanding Notes shall become
due and payable without further action or notice. Holders may not enforce the
Indenture or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in aggregate principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
The Trustee may withhold from Holders notice of any continuing Default or Event
of Default (except a Default or Event of Default relating to the payment of
principal, premium, if any, or interest or Additional Interest, if any) if it
determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default or Event of Default and its consequences under the Indenture
except a continuing Default or Event of Default in the payment of interest,
premium, if any, or Additional Interest on, or the principal of, the Notes. The
Issuer is required to deliver to the Trustee annually a statement regarding
compliance with the Indenture, and the Issuer is required upon becoming aware of
any Default or Event of Default, to deliver to the Trustee a statement
specifying such Default or Event of Default.

A-5

--------------------------------------------------------------------------------

        13.       Trustee Dealings with Issuer. The Trustee, in its individual
or any other capacity, may make loans to, accept deposits from, and perform
services for the Issuer or its Affiliates, and may otherwise deal with the
Issuer or its Affiliates, as if it were not the Trustee.

        14.       No Recourse Against Others.  No director, officer, employee,
incorporator or stockholder of the Issuer or of any Subsidiary Guarantor, as
such, shall have any liability for any obligations of the Issuer or any
Subsidiary Guarantor under the Indenture, the Notes, the Subsidiary Guarantees
or for any claim based on, in respect of, or by reason of, such obligations or
their creation.  Each Holder by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for the
issuance of the Notes; such waiver may not be effective to waive liabilities
under the federal securities laws and it is the view of the SEC that such a
waiver is against public policy.

        15.       Authentication.  This Note shall not be valid until
authenticated by the manual signature of the Trustee or an authenticating agent.

        16.       Abbreviations.  Customary abbreviations may be used in the
name of a Holder or an assignee, such as:  TEN COM (= tenants in common), TEN
ENT (= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).

        17.       CUSIP Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuer has caused
CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.

        18.       Additional Rights of Holders of Restricted Global Notes and
Restricted Definitive Notes. In addition to the rights provided to Holders of
Notes under the Indenture, Holders of Restricted Global Notes and Restricted
Definitive Notes that are Initial Notes shall have all the rights set forth in
the Registration Rights Agreement, dated as of May 26, 2006, between the Company
and the parties named on the signature pages thereto or, in the case of
Additional Notes, Holders of Restricted Global Notes and Restricted Definitive
Notes shall have the rights set forth in one or more registration rights
agreements, if any, among the Company and the other parties thereto, relating to
rights given by the Company to the purchasers of any Additional Notes.

        19.       Governing Law. The internal law of the State of New York shall
govern and be used to construe this Note without giving effect to applicable
principals of conflicts of law to the extent that the application of the laws of
another jurisdiction would be required thereby.

A-6

--------------------------------------------------------------------------------

        The Issuer shall furnish to any Holder upon written request and without
charge a copy of the Indenture. Requests may be made to:

  Hanger Orthopedic Group, Inc.
Two Bethesda Metro Center, Suite 1200
Bethesda, MD 20814
Attention: Chief Financial Officer


















A-7

--------------------------------------------------------------------------------


ASSIGNMENT FORM

To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to

_______________________________________________________________________________________________________________________________________
(Insert assignee’s soc. sec. or tax I.D. no.)

_______________________________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________________________
(Print or type assignee’s name, address and zip code)

and irrevocably appoint _____________________________________ to transfer this
Note on the books of the Issuer. The agent may substitute another to act for
him.
_______________________________________________________________________________________________________________________________________

Date: ______________

  Your Signature:_______________________________
(Sign exactly as your name appears on the face of
this Note)


  Signature Guarantee:______________________________________












A-8

--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

        The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this Global Note, have been
made:

Date of Exchange Amount of
decrease in
Principal Amount
of this Global Note Amount of increase
in Principal Amount
of this Global Note Principal Amount
of this Global Note
following such
decrease (or
increase) Signature of
authorized signatory
of Trustee or
Note Custodian















A-9

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF CERTIFICATE OF TRANSFER

Hanger Orthopedic Group, Inc.
Two Bethesda Metro Center, Suite 1200
Bethesda, MD 20814
Attention: Chief Financial Officer

Wilmington Trust Company, as Trustee
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Division

  Re: 10 1/4% Senior Notes due 2014


        Reference is hereby made to the Indenture, dated as of May 26, 2006 (the
“Indenture”), among Hanger Orthopedic Group, Inc., as issuer (the “Issuer”), the
Subsidiary Guarantors party thereto and Wilmington Trust Company, as trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

        ___________________, (the “Transferor”) owns and proposes to transfer
the Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $___________ in such Note[s] or interests (the “Transfer”),
to ___________________________ (the “Transferee”), as further specified in Annex
A hereto. In connection with the Transfer, the Transferor hereby certifies that:


[CHECK ALL THAT APPLY]

        1.   |_|    Check if Transferee will take delivery of a beneficial
interest in the 144A Global Note or a Definitive Note Pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the United States Securities Act of 1933, as amended (the “Securities Act”),
and, accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believed and believes is purchasing the beneficial interest or
Definitive Note for its own account, or for one or more accounts with respect to
which such Person exercises sole investment discretion, and such Person and each
such account is a “qualified institutional buyer” within the meaning of Rule
144A in a transaction meeting the requirements of Rule 144A and such Transfer is
in compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the 144A Global Note and/or the Definitive Note and
in the Indenture and the Securities Act.

        2.   |_|    Check if Transferee will take delivery of a beneficial
interest in the Regulation S Global Note or a Definitive Note pursuant to
Regulation S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a Person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Distribution Compliance Period, the transfer is not being made
to a U.S. Person or for the account or benefit of a U.S. Person (other than an
Initial Purchaser). Upon consummation of the proposed transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will be subject to the restrictions on Transfer enumerated in
the Private Placement Legend printed on the Regulation S Global Note, the
Temporary Regulation S Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.

B-1

--------------------------------------------------------------------------------

        3.   |_|    Check and complete if Transferee will take delivery of a
beneficial interest in the IAI Global Note or a Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

          (a)   |_|     such Transfer is being effected pursuant to and in
accordance with Rule 144 under the Securities Act;


or

          (b)   |_|     such Transfer is being effected to the Issuer or a
subsidiary thereof;


or

          (c)   |_|     such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act;


or

          (d)   |_|     such Transfer is being effected to an Institutional
Accredited Investor and pursuant to an exemption from the registration
requirements of the Securities Act other than Rule 144A, Rule 144 or Rule 904,
and the Transferor hereby further certifies that it has not engaged in any
general solicitation within the meaning of Regulation D under the Securities Act
and the Transfer complies with the transfer restrictions applicable to
beneficial interests in a Restricted Global Note or Restricted Definitive Notes
and the requirements of the exemption claimed, which certification is supported
by (1) a certificate executed by the Transferee in the form of Exhibit D to the
Indenture and (2) if such Transfer is in respect of a principal amount of Notes
at the time of transfer of less than $250,000, an Opinion of Counsel provided by
the Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the IAI Global Note and/or the Definitive Notes and
in the Indenture and the Securities Act.


        4.   |_|    Check if Transferee will take delivery of a beneficial
interest in an Unrestricted Global Note or of an Unrestricted Definitive Note.

        (a)   |_|    Check if Transfer is pursuant to Rule 144. (i) The Transfer
is being effected pursuant to and in accordance with Rule 144 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

        (b)   |_|    Check if Transfer is Pursuant to Regulation S. (i) The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and in compliance with the transfer restrictions
contained in the Indenture and any applicable blue sky securities laws of any
state of the United States and (ii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act. Upon consummation of the proposed
Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.

B-2

--------------------------------------------------------------------------------

        (c)   |_|    Check if Transfer is Pursuant to Other Exemption. (i) The
Transfer is being effected pursuant to and in compliance with an exemption from
the registration requirements of the Securities Act other than Rule 144, Rule
903 or Rule 904 and in compliance with the transfer restrictions contained in
the Indenture and any applicable blue sky securities laws of any State of the
United States and (ii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note will not be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes or Restricted Definitive Notes and in the Indenture.

        This certificate and the statements contained herein are made for your
benefit and the benefit of the Issuer.

  _________________________________________________________
          [Insert Name of Transferor]


  By:  ______________________________________
        Name:
        Title:


  Dated: ______________________












B-3

--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

        1.        The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (A) OR (B)]

          (a)   |_|     a beneficial interest in the:


          (i)   |_|     144A Global Note (CUSIP _________), or


          (ii)   |_|     Regulation S Global Note (CUSIP _________), or


          (iii)   |_|     IAI Global Note (CUSIP _________); or


          (b)   |_|     a Restricted Definitive Note.


        2.        After the Transfer the Transferee will hold:

[CHECK ONE]

          (a)   |_|     a beneficial interest in the:


          (i)   |_|     144A Global Note (CUSIP _________), or


          (ii)   |_|     Regulation S Global Note (CUSIP _________), or


          (iii)   |_|     IAI Global Note (CUSIP _________); or


          (iv)   |_|     Unrestricted Global Note (CUSIP _________); or


          (b)   |_|     a Restricted Definitive Note; or


          (c)   |_|     an Unrestricted Definitive Note,


        in accordance with the terms of the Indenture.









B-4

--------------------------------------------------------------------------------


EXHIBIT C


FORM OF CERTIFICATE OF EXCHANGE

Hanger Orthopedic Group, Inc.
Two Bethesda Metro Center, Suite 1200
Bethesda, MD 20814
Attention: Chief Financial Officer

Wilmington Trust Company, as Trustee
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Division

  Re: 10 1/4% Senior Notes due 2014


(CUSIP ____________)

        Reference is hereby made to the Indenture, dated as of May 26, 2006 (the
“Indenture”), among Hanger Orthopedic Group, Inc., as issuer (the “Issuer”), the
Subsidiary Guarantors party thereto and Wilmington Trust Company, as trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

        __________________________, (the “Owner”) owns and proposes to exchange
the Note[s] or interest in such Note[s] specified herein, in the principal
amount of $____________ in such Note[s] or interests (the “Exchange”). In
connection with the Exchange, the Owner hereby certifies that:

        1.       Exchange of Restricted Definitive Notes or Beneficial Interests
in a Restricted Global Note for Unrestricted Definitive Notes or Beneficial
Interests in an Unrestricted Global Note

        (a)   |_|    Check if Exchange is from beneficial interest in a
Restricted Global Note to beneficial interest in an Unrestricted Global Note. In
connection with the Exchange of the Owner’s beneficial interest in a Restricted
Global Note for a beneficial interest in an Unrestricted Global Note in an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer, (ii) such Exchange
has been effected in compliance with the transfer restrictions applicable to the
Global Notes and pursuant to and in accordance with the United States Securities
Act of 1933, as amended (the “Securities Act”), (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest in an Unrestricted Global Note is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.

        (b)   |_|    Check if Exchange is from beneficial interest in a
Restricted Global Note to Unrestricted Definitive Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for an
Unrestricted Definitive Note, the Owner hereby certifies (i) the Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Definitive Note is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

        (c)   |_|    Check if Exchange is from Restricted Definitive Note to
beneficial interest in an Unrestricted Global Note. In connection with the
Owner’s Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

        (d)   |_|    Check if Exchange is from Restricted Definitive Note to
Unrestricted Definitive Note. In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

C-1

--------------------------------------------------------------------------------

        2.       Exchange of Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes for Restricted Definitive Notes or Beneficial
Interests in Restricted Global Notes

        (a)   |_|    Check if Exchange is from beneficial interest in a
Restricted Global Note to Restricted Definitive Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
Restricted Definitive Note with an equal principal amount, the Owner hereby
certifies that the Restricted Definitive Note is being acquired for the Owner’s
own account without transfer. Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Restricted Definitive Note
issued will continue to be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the Restricted Definitive Note and in
the Indenture and the Securities Act.

        (b)   |_|    Check if Exchange is from Restricted Definitive Note to
beneficial interest in a Restricted Global Note. In connection with the Exchange
of the Owner’s Restricted Definitive Note for a beneficial interest in the
[CHECK ONE] 144A Global Note, Regulation S Global Note, IAI Global Note with an
equal principal amount, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States. Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.









C-2

--------------------------------------------------------------------------------

        This certificate and the statements contained herein are made for your
benefit and the benefit of the Issuer.

____________________________________________                 [Insert Name of
Transferor]

  By:__________________________________________       Name:       Title:
  Dated: ______________________














C-3

--------------------------------------------------------------------------------


EXHIBIT D


FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

Hanger Orthopedic Group, Inc.
Two Bethesda Metro Center, Suite 1200
Bethesda, MD 20814
Attention: Chief Financial Officer

Wilmington Trust Company, as Trustee
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Division

  Re: 10 1/4% Senior Notes due 2014


        Reference is hereby made to the Indenture, dated as of May 26, 2006 (the
“Indenture”), among Hanger Orthopedic Group, Inc., as issuer (the “Issuer”), the
Subsidiary Guarantors signatory thereto and Wilmington Trust Company, as
trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

        In connection with our proposed purchase of $____________ aggregate
principal amount of:

        (a)   |_|     a beneficial interest in a Global Note, or

        (b)   |_|     a Definitive Note,

            we confirm that:

        1.        We understand that any subsequent transfer of the Notes or any
interest therein is subject to certain restrictions and conditions set forth in
the Indenture and the undersigned agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the United States
Securities Act of 1933, as amended (the “Securities Act”).

        2.        We understand that the offer and sale of the Notes have not
been registered under the Securities Act, and that the Notes and any interest
therein may not be offered or sold except as permitted in the following
sentence. We agree, on our own behalf and on behalf of any accounts for which we
are acting as hereinafter stated, that if we should sell the Notes or any
interest therein, we will do so only (A) to the Issuer or any subsidiary
thereof, (B) in accordance with Rule 144A under the Securities Act to a
“qualified institutional buyer” (as defined therein), (C) to an institutional
“accredited investor” (as defined below) that, prior to such transfer, furnishes
(or has furnished on its behalf by a U.S. broker-dealer) to you and to the
Issuer a signed letter substantially in the form of this letter and, if such
transfer is in respect of a principal amount of Notes, at the time of transfer
of less than $250,000, an Opinion of Counsel in form reasonably acceptable to
the Issuer to the effect that such transfer is in compliance with the Securities
Act, (D) outside the United States in accordance with Rule 904 of Regulation S
under the Securities Act, (E) pursuant to the provisions of Rule 144(k) under
the Securities Act or (F) pursuant to an effective registration statement under
the Securities Act, and we further agree to provide to any Person purchasing the
Definitive Note or beneficial interest in a Global Note from us in a transaction
meeting the requirements of clauses (A) through (E) of this paragraph a notice
advising such purchaser that resales thereof are restricted as stated herein.

        3.        We understand that, on any proposed resale of the Notes or
beneficial interest therein, we will be required to furnish to you and the
Issuer such certifications, legal opinions and other information as you and the
Issuer may reasonably require to confirm that the proposed sale complies with
the foregoing restrictions. We further understand that the Notes purchased by us
will bear a legend to the foregoing effect.

        4.        We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or its investment.

D-1

--------------------------------------------------------------------------------

        5.        We are acquiring the Notes or beneficial interest therein
purchased by us for our own account or for one or more accounts (each of which
is an institutional “accredited investor”) as to each of which we exercise sole
investment discretion.

        You and the Issuer are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

____________________________________________                 [Insert Name of
Accredited Investor]

  By:__________________________________________       Name:       Title:

Dated: _______________________













D-2

--------------------------------------------------------------------------------


EXHIBIT E


FORM OF NOTATION OF GUARANTEE

        For value received, each Subsidiary Guarantor (which term includes any
successor Person under the Indenture), jointly and severally, unconditionally
guarantees, to the extent set forth in the Indenture and subject to the
provisions in the Indenture, dated as of May 26, 2006 (the “Indenture”), among
Hanger Orthopedic Group, Inc., as issuer (the “Issuer”), the Subsidiary
Guarantors listed on the signature pages thereto and Wilmington Trust Company,
as trustee (the “Trustee”), (a) the due and punctual payment of the principal
of, premium, if any, and interest on the Notes (as defined in the Indenture),
whether at maturity, by acceleration, redemption or otherwise, the due and
punctual payment of interest on overdue principal and premium, if any, and, to
the extent permitted by law, interest, and the due and punctual performance of
all other obligations of the Issuer to the Holders or the Trustee all in
accordance with the terms of the Indenture and (b) in case of any extension of
time of payment or renewal of any Notes or any of such other obligations, that
the same will be promptly paid in full when due or performed in accordance with
the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise. The obligations of the Subsidiary Guarantors to the
Holders of Notes and to the Trustee pursuant to the Subsidiary Guarantee and the
Indenture are expressly set forth in Article 10 of the Indenture and reference
is hereby made to the Indenture for the precise terms of the Subsidiary
Guarantee. This Subsidiary Guarantee is subject to release as and to the extent
set forth in Sections 10.04 and 10.05 of the Indenture. Each Holder of a Note,
by accepting the same agrees to and shall be bound by such provisions.
Capitalized terms used herein and not defined are used herein as so defined in
the Indenture.

  ABI ORTHOTIC/PROSTHETIC LABORATORIES, LTD.
ADVANCED BIO-MECHANICS, INC.
THE BRACE SHOP PROSTHETIC ORTHOTIC CENTERS, INC.
CERTIFIED ORTHOTICS & PROSTHETIC ASSOCIATES, INC.
CONNER BRACE CO., INC.
DOBI-SYMPLEX, INC.
DOSTEON SOLUTIONS, LLC
ELITE CARE, INC.
EUGENE TEUFEL & SON ORTHOTICS & PROSTHETICS, INC.
FORTITUDE MEDICAL SPECIALISTS, INC.
GREATER CHESAPEAKE ORTHOTICS & PROSTHETICS, INC.
HANGER PROSTHETICS & ORTHOTICS, INC.
HANGER PROSTHETICS & ORTHOTICS EAST, INC.
HANGER PROSTHETICS & ORTHOTICS WEST, INC.
HANGER SERVICES CORPORATION
HPO, INC.
INNOVATIVE NEUROTRONICS, INC.
LAURENCE’S ORTHOTICS & PROSTHETICS, INC.
LINKIA, LLC
NWPO ASSOCIATES, INC.
OPNET, INC.
REHAB DESIGNS OF AMERICA CORPORATION
REHAB DESIGNS OF COLORADO, INC.
REHAB DESIGNS OF WISCONSIN, INC.
SHASTA ORTHOTIC PROSTHETIC SERVICE, INC.
SOUTHERN PROSTHETIC SUPPLY, INC.


  By: ______________________________________
Name:  George E. McHenry
Title:    Treasurer




E-1

--------------------------------------------------------------------------------


CROSS-REFERENCE TABLE*

Trust Indenture Act Indenture
310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (a)(5) 7.10 (b) 7.10 (c)
N.A. 311(a) 7.11 (b) 7.11 (c) N.A. 312 (a) 2.05 (b) 10.03 (c) 10.03 313 (a) 7.06
(b)(2) 7.07 (c) 7.06; 10.02 314 (a) 4.03; 10.02 (c)(1) 10.04 (c)(2) 10.04 (c)(3)
N.A. (e) 10.05 (f) NA 315 (a) 7.01 (b) 7.05, 10.02 (c) 7.01 (d) 7.01 (e) 6.11
316 (a)(last sentence) 2.09 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) N.A. (b) 6.07
(c) 2.12 317 (a)(1) 6.08 (a)(2) 6.09 (b) 2.04 318 (a) 10.01 (b) N.A. (c) 10.01
N.A. means not applicable.

*This Cross-Reference Table is not part of this Indenture.



i

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE   1          Section 1.01.
         Definitions   1          Section 1.02.          Other Definitions 17
         Section 1.03.          Incorporation by Reference of Trust Indenture
Act 18          Section 1.04.          Rules of Construction 18 ARTICLE 2. THE
NOTES 19          Section 2.01.          Form and Dating 19          Section
2.02.          Execution and Authentication 20          Section 2.03.
         Registrar and Paying Agent 20          Section 2.04.          Paying
Agent to Hold Money in Trust 20          Section 2.05.          Holder Lists 21
         Section 2.06.          Transfer and Exchange 21          Section 2.07.
         Replacement Notes 31          Section 2.08.          Outstanding Notes
31          Section 2.09.          Treasury Notes 32          Section 2.10.
         Temporary Notes 32          Section 2.11.          Cancellation 32
         Section 2.12.          Defaulted Interest 32          Section 2.13.
         CUSIP or ISIN Numbers 32          Section 2.14          Additional
Interest 32 ARTICLE 3. REDEMPTION AND PREPAYMENT 33          Section 3.01.
         Notices to Trustee 33          Section 3.02.          Selection of
Notes to Be Redeemed 33          Section 3.03.          Notice of Redemption 33
         Section 3.04.          Effect of Notice of Redemption 34
         Section 3.05.          Deposit of Redemption Price 34          Section
3.06          Notes Redeemed in Part 34          Section 3.07.          Optional
Redemption 34          Section 3.08.          Mandatory Redemption 35
         Section 3.09.          Offer To Purchase by Application of Excess
Proceeds 35 ARTICLE 4. COVENANTS 36          Section 4.01.          Payment of
Notes 36

--------------------------------------------------------------------------------


TABLE OF CONTENTS

         Section 4.02.          Maintenance of Office or Agency 37
         Section 4.03.          Reports 37          Section 4.04.
         Compliance Certificate 38          Section 4.05.          Taxes 38
         Section 4.06.          Stay, Extension and Usury Laws 38
         Section 4.07.          Corporate Existence 39          Section 4.08.
         Payments for Consent 39          Section 4.09.          Incurrence of
Indebtedness and Issuance of Preferred Stock 39          Section 4.10.
         Restricted Payments 41          Section 4.11.          Liens 43
         Section 4.12.          Asset Sales 43          Section 4.13.
         Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries 45          Section 4.14.          Transactions with Affiliates 46
         Section 4.15.          Sale and Leaseback Transactions 47
         Section 4.16.          Issuances and Sales of Capital Stock of
Restricted Subsidiaries 47          Section 4.17.          Designation of
Restricted and Unrestricted Subsidiaries 47          Section 4.18.
         Repurchase at the Option of Holders Upon a Change of Control 47
         Section 4.19.          Additional Subsidiary Guarantees 49
         Section 4.20.          [Reserved] 49          Section 4.21. Business
Activities 49 ARTICLE 5. SUCCESSORS 49          Section 5.01.          Merger,
Consolidation or Sale of Assets 49          Section 5.02.          Successor
Corporation Substituted 50 ARTICLE 6. DEFAULTS AND REMEDIES 50          Section
6.01.          Events of Default 50          Section 6.02.          Acceleration
51          Section 6.03.          Other Remedies 52          Section 6.04.
         Waiver of Past Defaults 52          Section 6.05.          Control by
Majority 52

--------------------------------------------------------------------------------


TABLE OF CONTENTS

         Section 6.06.          Limitation on Suits 52          Section 6.07.
         Rights of Holders to Receive Payment 53          Section 6.08.
         Collection Suit by Trustee 53          Section 6.09.          Trustee
May File Proofs of Claim 53          Section 6.10.          Priorities 53
         Section 6.11.          Undertaking for Costs 54 ARTICLE 7. TRUSTEE 54
         Section 7.01.          Duties of Trustee 54          Section 7.02.
         Rights of Trustee 55          Section 7.03.          Individual Rights
of Trustee 56          Section 7.04.          Trustee’s Disclaimer 56
         Section 7.05.          Notice of Defaults 56          Section 7.06.
         Reports by Trustee to Holders 56          Section 7.07.
         Compensation and Indemnity 56          Section 7.08.
         Replacement of Trustee 57          Section 7.09.          Successor
Trustee by Merger, etc. 58          Section 7.10.          Eligibility;
Disqualification 58          Section 7.11.          Preferential Collection of
Claims Against Company 58 ARTICLE 8. LEGAL DEFEASANCE AND COVENANT DEFEASANCE 58
         Section 8.01.          Option to Effect Legal Defeasance or Covenant
Defeasance 58          Section 8.02.          Legal Defeasance and Discharge 58
         Section 8.03.          Covenant Defeasance 59          Section 8.04.
         Conditions to Legal or Covenant Defeasance 59          Section 8.05.
         Deposited Money and Government Securities to be Held in Trust; Other
         Miscellaneous Provisions 60          Section 8.06.          Repayment
to Company 60          Section 8.07.          Reinstatement 61 ARTICLE 9.
AMENDMENT, SUPPLEMENT AND WAIVER 61          Section 9.01.          Without
Consent of Holders of Notes 61          Section 9.02.          With Consent of
Holders of Notes 61          Section 9.03.          Compliance with Trust
Indenture Act 63

--------------------------------------------------------------------------------


TABLE OF CONTENTS

         Section 9.04.          Revocation and Effect of Consents 63
         Section 9.05.          Notation on or Exchange of Notes 63
         Section 9.06.          Trustee to Sign Amendments, etc 63 ARTICLE 10.
SUBSIDIARY GUARANTEES 63          Section 10.01.          Guarantee 64
         Section 10.02.          Limitation on Subsidiary Guarantor Liability 65
         Section 10.03.          Execution and Delivery of Subsidiary Guarantee
65          Section 10.04.          Subsidiary Guarantors May Consolidate, etc.,
on Certain Terms 66          Section 10.05.          Releases Following Sale of
Assets 66 ARTICLE 11 SATISFACTION AND DISCHARGE 66          Section 11.01.
         Satisfaction and Discharge 67          Section 11.02.
         Deposited Money and Government Securities to be Held in Trust; Other  
         Miscellaneous Provisions 67          Section 11.03.          Repayment
to Company 67 ARTICLE 12. MISCELLANEOUS 68          Section 12.01.
         Trust Indenture Act Controls 68          Section 12.02.
         Notices 68          Section 12.03.          Communication by Holders of
Notes with Other Holders of Notes 69          Section 12.04.
         Certificate and Opinion as to Conditions Precedent 69          Section
12.05.          Statements Required in Certificate or Opinion 69
         Section 12.06.          Rules by Trustee and Agents 70          Section
12.07.          No Personal Liability of Directors, Officers, Employees and
Stockholders 70          Section 12.08.          Governing Law 70
         Section 12.09.          No Adverse Interpretation of Other Agreements
70          Section 12.10.          Successors 70          Section 12.11.
         Severability 70          Section 12.12.          Counterpart Originals
70          Section 12.13.          Table of Contents, Headings, etc. 70

--------------------------------------------------------------------------------


TABLE OF CONTENTS

EXHIBITS

Exhibit A FORM OF NOTE A-1 Exhibit B FORM OF CERTIFICATE OF TRANSFER B-1 Exhibit
C FORM OF CERTIFICATE OF EXCHANGE C-1 Exhibit D FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR D-1 Exhibit E FORM OF NOTATION
GUARANTEE E-1